Exhibit 10.12

ANCALA COUNTRY CLUB,

SCOTTSDALE, ARIZONA

SECOND AMENDED AND RESTATED LEASE AGREEMENT

DATED AS OF JANUARY 1, 2012

BY AND BETWEEN

CLP SOUTHWEST GOLF, LLC,

A DELAWARE LIMITED LIABILITY COMPANY, AND ASSIGNS,

AS LANDLORD,

AND

EVERGREEN ALLIANCE GOLF LIMITED, L.P.,

A DELAWARE LIMITED PARTNERSHIP,

AS TENANT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1 DEFINITIONS      1    Article 2 LEASED PROPERTY AND TERM      16   

2.1

    

Leased Property

     16   

2.2

    

Condition of Leased Property; “AS IS, WHERE IS”

     16   

2.3

    

Initial Term

     17   

2.4

    

Extended Terms

     17   

2.5

    

Yield Up

     17   

2.6

    

Grant of Easements, Etc. by Landlord

     18    Article 3 RENT      18   

3.1

    

Rent

     18   

3.2

    

Minimum Rent

     19   

3.3

    

Additional Minimum Rent

     19   

3.4

    

Additional Charges

     20   

3.5

    

Landlord Advances

     22   

3.6

    

Late Payment of Rent

     22   

3.7

    

Net Lease

     22   

3.8

    

No Abatement of Rent

     23    Article 4 USE OF THE LEASED PROPERTY      24   

4.1

    

Permitted Use

     24   

4.2

    

Environmental Matters

     25   

4.3

    

Continuous Operations

     26   

4.4

    

Compliance With Restrictions, Etc.

     27   

4.5

    

Standard of Operation

     27   

4.6

    

Standards, Not Control

     28   

4.7

    

Survival

     28   

4.8

    

Certain Provisions Regarding ForeGolf Management Agreement

     29    Article 5 MAINTENANCE AND REPAIRS      30   

5.1

    

Tenant’s Obligations

     30   

5.2

    

Capex Reserve

     31   

5.3

    

Landlord’s Funding

     34    Article 6 IMPROVEMENTS, ETC.      35   

6.1

    

Prohibition

     35   

6.2

    

Permitted Renovations other than Golf Course Renovations

     35   

6.3

    

Renovations to Golf Course

     36   

6.4

    

Conditions to Capex Reserve Expenditures, Permitted Renovations and Major
Alterations

     36   

6.5

    

Salvage

     37   

6.6

    

Project Budget Overruns

     37    Article 7 LANDLORD’S INTEREST NOT SUBJECT TO LIENS      38   

7.1

    

Liens, Generally

     38   

7.2

    

Construction or Mechanics Liens

     38   

7.3

    

Contest of Liens

     39   

7.4

    

Notices of Commencement of Construction

     39   

 

- ii -



--------------------------------------------------------------------------------

Article 8 TAXES AND ASSESSMENTS      40   

8.1

    

Obligation to Pay Taxes and Assessments

     40   

8.2

    

Tenant’s Right to Contest Taxes

     40   

8.3

    

Tax and Insurance Escrow Account

     41    Article 9 INSURANCE      42   

9.1

    

General Insurance Requirements

     42   

9.2

    

Waiver of Subrogation

     43   

9.3

    

General Provisions

     43   

9.4

    

Indemnification of Landlord

     44    Article 10 CASUALTY      45   

10.1

    

Restoration and Repair

     45   

10.2

    

Escrow and Disbursement of Insurance Proceeds

     45   

10.3

    

No Abatement of Rent

     47   

10.4

    

Business Interruption Insurance

     47   

10.5

    

Restoration of Tenant’s Property

     47   

10.6

    

Waiver

     47    Article 11 CONDEMNATION      47   

11.1

    

Total Condemnation, Etc.

     47   

11.2

    

Partial Condemnation

     48   

11.3

    

Disbursement of Award

     48   

11.4

    

No Abatement of Rent

     48    Article 12 DEFAULTS AND REMEDIES      49   

12.1

    

Tenant Events of Default

     49   

12.2

    

Landlord Remedies Upon Event of Default by Tenant

     50   

12.3

    

Application of Funds

     54   

12.4

    

Landlord’s Right to Cure Tenant’s Default

     54   

12.5

    

Landlord’s Security Interest and Lien

     54   

12.6

    

Collateral Assignment

     55   

12.7

    

Landlord Default

     55    Article 13 HOLDING OVER      55    Article 14 LIABILITY OF LANDLORD;
INDEMNIFICATION      56   

14.1

    

Liability of Landlord

     56   

14.2

    

Indemnification of Landlord

     56   

14.3

    

Notice of Claim or Suit

     57   

14.4

    

Limitation on Liability of Landlord

     57    Article 15 REIT AND UBTI REQUIREMENTS      57   

15.1

    

Limitations on Rents Attributable to Personal Property

     58   

15.2

    

Basis for Sublease Rent Restricted

     58   

15.3

    

Landlord Affiliate Subleases Restricted

     58   

15.4

    

Landlord Interests in Tenant Restricted

     58   

15.5

    

Landlord Services

     59   

15.6

    

Certain Subtenants Prohibited

     59   

15.7

    

Future Amendment

     59   

 

- iii -



--------------------------------------------------------------------------------

Article 16 SUBLETTING AND ASSIGNMENT

     59   

16.1

    

Transfers Prohibited Without Consent

     59   

16.2

    

Indirect Transfer Prohibited Without Consent

     60   

16.3

    

Adequate Assurances

     60   

16.4

    

Landlord Transfers

     60    Article 17 ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS      61   

17.1

    

Estoppel Certificates

     61   

17.2

    

Periodic Financial Statements

     61   

17.3

    

Annual Financial Statements

     61   

17.4

    

Records

     62   

17.5

    

General Operations Budget

     62   

17.6

    

Quarterly Meetings

     63   

17.7

    

Tenant Financial Statements

     63    Article 18 LANDLORD’S RIGHT TO INSPECT      63    Article 19 FACILITY
MORTGAGES      64   

19.1

    

Subordination

     64   

19.2

    

Attornment

     65   

19.3

    

Rights of Mortgagees and Assignees

     65   

19.4

    

Effect of Facility Mortgage

     65    Article 20 ADDITIONAL COVENANTS OF TENANT      66   

20.1

    

Maintenance of Status and Licenses

     66   

20.2

    

Additional Covenants of Tenant

     66   

20.3

    

Leasehold Financing Prohibited

     67   

20.4

    

Notice to Landlord of Severe Incident, Significant Property Damage and/or Matter
Related to Reputation and Good Will

     68    Article 21 TERMINATION OF LEASE      68    Article 22 MEMBERSHIP
DOCUMENTS      69   

22.1

    

Obligations of Tenant

     69   

22.2

    

Escrow of Prepaid Annual Dues

     71    Article 23 MISCELLANEOUS      71   

23.1

    

Limitation on Payment of Rent

     71   

23.2

    

No Waiver

     71   

23.3

    

Remedies Cumulative

     71   

23.4

    

Severability

     72   

23.5

    

Acceptance of Surrender

     72   

23.6

    

No Merger of Title

     72   

23.7

    

Tenant’s Representations

     72   

23.8

    

Quiet Enjoyment

     74   

23.9

    

Recordation of Memorandum of Lease

     74   

23.10

    

Notices

     74   

23.11

    

Construction; Nonrecourse

     76   

23.12

    

Counterparts; Headings

     76   

 

- iv -



--------------------------------------------------------------------------------

23.13

    

Applicable Law; Venue

     76   

23.14

    

Right to Make Agreement

     77   

23.15

    

Brokerage

     77   

23.16

    

No Partnership or Joint Venture

     77   

23.17

    

Entire Agreement

     77   

23.18

    

Costs and Attorneys’ Fees

     78   

23.19

    

Approval of Landlord

     78   

23.20

    

Successors and Assigns

     78   

23.21

    

Waiver of Jury Trial

     78   

23.22

    

Treatment of Lease

     78   

23.23

    

Transfer of Permits and Operating Contracts

     79   

23.24

    

Tenant’s Personal Property

     79   

23.25

    

Confidential Information

     79   

 

- v -



--------------------------------------------------------------------------------

TABLE OF EXHIBITS AND SCHEDULES

 

Exhibit A    -    Initial Landlord P&E Exhibit B    -    Minimum Rent Exhibit C
   -    Permitted Encumbrances Exhibit D    -    Initial Tenant Personal
Property Exhibit E    -    The Land Exhibit F    -    Tenant Estoppel
Certificate Exhibit G    -    Memorandum of Lease Exhibit H    -    Membership
Documents

 

Schedule 1    -    Affiliated Leases Schedule 5.3-1    -    Initial Improvement
Project Schedule 5.3-2    -    Improvement Project Procedures Schedule 16.2    -
   Tenant Organizational Chart Schedule 17.2    -    Monthly Membership Report
Schedule 22.1.3    -    Refundable Membership Deposits

 

- vi -



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LEASE AGREEMENT

THIS SECOND AMENDED AND RESTATED LEASE AGREEMENT is entered into, dated and
effective as of January 1, 2012 (the “Effective Date”) by and between CLP
SOUTHWEST GOLF, LLC, a Delaware limited liability company, and assigns, as
landlord (“Landlord”), and EVERGREEN ALLIANCE GOLF LIMITED, L.P., a Delaware
limited partnership, as tenant (“Tenant”).

W I T N E S S E T H :

WHEREAS, Landlord is the owner of fee simple title to the Land and the owner of
all other Leased Property (these and other capitalized terms used and not
otherwise defined herein having the meanings ascribed to such terms in Article
1); and

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement, dated as
of November 30, 2007, pursuant to which Landlord leases the Leased Property to
Tenant, and Tenant leases the Leased Property from Landlord (the “Original
Lease”), which Original Lease was amended and restated in its entirety on
March 31, 2009 (the “First Amended and Restated Lease”), and which Amended and
Restated Lease was amended by that certain First Amendment to Amended and
Restated Lease Agreement effective January 1, 2011; and

WHEREAS, pursuant to the terms of the Omnibus Agreement (defined below),
Landlord and Tenant have agreed to execute this Second Amended and Restated
Lease Agreement to amend and restate the First Amended and Restated Lease (as
amended) in its entirety, all subject to and upon the terms and conditions
herein set forth.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

ARTICLE 1

DEFINITIONS

For all purposes of this Lease, except as otherwise expressly provided or unless
the context otherwise requires, (i) the terms defined in this Article and used
in this Lease shall have the meanings assigned to them in this Article and
include the plural as well as the singular, (ii) all accounting terms not
otherwise defined herein shall have the meanings assigned to them in accordance
with GAAP, (iii) all references in this Lease to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of this Lease, and (iv) the words “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Lease as a whole and
not to any particular Article, Section or other subdivision.

“Accessibility Laws” shall mean all applicable laws, statutes, regulations,
rules, ordinances, codes, licenses, permits and orders, from time to time in
existence, of all courts of competent jurisdiction and Government Agencies, and
all applicable judicial and administrative and regulatory decrees, judgments and
orders, including common law rulings and determinations, relating to
accessibility for the disabled or handicapped, including, but not

 

- 1 -



--------------------------------------------------------------------------------

limited to, any applicable provisions of The Architectural Barriers Act of 1968,
The Rehabilitation Act of 1973, The Fair Housing Act of 1988, The Americans With
Disabilities Act, the accessibility code(s), if any, of the State in which the
Leased Property is located, and all regulations and guidelines promulgated under
any all of the foregoing, as the same may be amended from time to time.

“Accounting Period” shall mean each calendar month accounting period of Tenant.
If Tenant shall, for a bona fide business reason, change its accounting period
during the Term, appropriate adjustments, if any, shall be made with respect to
the timing of applicable accounting and reporting requirements of this Lease;
provided, however, that in no event shall any such change or adjustment alter
the amount or frequency of payment of Minimum Rent within any Fiscal Year, or
otherwise increase or reduce any monetary obligation under this Lease.

“Accounting Year” shall mean each period of twelve (12) consecutive Accounting
Periods during the Term of this Lease; provided, however, that, for purposes of
this Fourth Amended and Restated Lease Agreement, the first Accounting Year
shall commence on the Effective Date and shall expire on December 31, 2012.

“ACM” shall have the meaning given such term in Section 4.2.

“ADA” shall have the meaning given such term in Section 23.7.

“Additional Charges” shall have the meaning given such term in Section 3.4.

“Additional Minimum Rent” shall have the meaning given such term in, and shall
be calculated in accordance with, Section 3.3.

“Affiliate” shall mean, with respect to any Person, (i) any Person directly or
indirectly Controlling, Controlled by or under common Control with any such
Person, (ii) in the case of any such Person which is a partnership, any partner
in such partnership, (iii) in the case of any such Person which is a limited
liability company, any member of such company, (iv) in the case of any such
Person which is a corporation, any officer, director or stockholder of such
corporation, (v) any other Person which is a Parent, a Subsidiary, or a
Subsidiary of a Parent with respect to such Person or to one or more of the
Persons referred to in the preceding clauses (i) through (iv), (vi) any other
Person who is an officer, director, trustee or employee of, or partner in, such
Person or any Person referred to in the preceding clauses (i) through (v) and
(vii) any other Person who is a member of, or trustee of any trust for the
benefit of, the Immediate Family of such Person or of any Person referred to in
the preceding clauses (i) through (vi); provided, however, a Person shall not be
deemed to be an Affiliate solely by virtue of the ownership of shares of stock
registered under the Securities Act of 1934, as amended, unless such Person, as
holder of such stock, is required to file a Schedule 13-D, pursuant to
Section 13(d) of such Act and Rule 13-d-1 promulgated thereunder.

“Affiliated Lease(s)” shall mean, individually or collectively as the context
requires, the lease agreements, sub-lease agreements, sub-concessions agreements
and sub-management agreement set forth on Schedule 1 attached hereto. At such
time as the “Landlord” under any such lease ceases to be an Affiliate of
Landlord, or the “Tenant” under any such lease ceases to be Tenant or an
Affiliate of Tenant, by any means permitted pursuant to the terms thereof, such
lease shall automatically cease to be considered an Affiliated Lease.

 

- 2 -



--------------------------------------------------------------------------------

“Affiliated Leased Properties” shall mean, collectively, the Leased Property
defined and described in the Affiliated Leases.

“Aggregate Total Facility Revenues” shall mean, collectively, the sum of Total
Facility Revenues under this Lease and “Total Facility Revenues” under, and as
defined in, each of the Affiliated Leases.

“Annual Operations Statement” shall have the meaning given such term in
Section 3.3.2.

“Annual Prepaid Dues” shall have the meaning given such term in Section 22.2.

“Applicable Laws” shall mean all applicable laws, statutes, regulations, rules,
ordinances, codes, licenses, permits and orders, whether currently in existence
or hereafter amended, enacted or promulgated, of all courts of competent
jurisdiction and Government Agencies, all Legal Requirements, and all applicable
judicial and administrative and regulatory decrees, judgments and orders,
including common law rulings and determinations of any kind, including without
limitation, those relating to (i) damage to, or the protection of real or
personal property, (ii) human health and safety (except those requirements
which, by definition, are solely the responsibility of employers), (iii) the
Environment, including, without limitation, all valid and lawful requirements of
courts and other Government Agencies pertaining to reporting, licensing,
permitting, investigation, remediation and removal of underground improvements
(including, without limitation, treatment or storage tanks, or water, gas or oil
wells), or emissions, discharges, releases or threatened releases of Hazardous
Substances, chemical substances, pesticides, petroleum or petroleum products,
pollutants, contaminants or hazardous or toxic substances, materials or wastes
whether solid, liquid or gaseous in nature, into the Environment, or relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances, underground improvements
(including, without limitation, treatment or storage tanks, or water, gas or oil
wells), or pollutants, contaminants or hazardous or toxic substances, materials
or wastes, whether solid, liquid or gaseous in nature, (iv) Accessibility Laws
or (v) securities, including, without limitation, the marketing thereof.

“Applicable Capex Reserve Percentage” shall mean, with respect to each
Accounting Period (or portion thereof) for each Accounting Year during the Term,
three percent (3%) of Aggregate Total Facility Revenues.

“Approved Capex Reserve Estimate” shall have the meaning given such term in
Section 5.2.3.

“Approved Golf Cart/Equipment Leases” shall have the meaning given such term in
Section 5.2.9.

“Beverage Affiliate” shall have the meaning given such term in Section 4.1.1.

 

- 3 -



--------------------------------------------------------------------------------

“Business” shall mean the business of operating and/or managing and/or leasing,
as applicable, the Golf Course Facilities, and all other facilities, services
and amenities, as applicable, located on the Land and/or related to the Leased
Property.

“Business Day” shall mean any day other than Saturday, Sunday, or any other day
on which federal banking institutions are authorized by law or executive action
to close.

“Capex Reserve” shall have the meaning given such term in Section 5.2.1.

“Capex Reserve Estimate” shall have the meaning given such term in
Section 5.2.3.

“Capex Reserve Expenditures” shall have the meaning given such term in
Section 5.2.1.

“CLP Lender” shall mean CLP Lending TRS Corp., a Delaware corporation, and an
Affiliate of Landlord.

“CLP Partners” shall mean CLP Partners, LP, a Delaware limited partnership, and
an Affiliate of Landlord.

“Claim” shall have the meaning given such term in Section 14.3.

“Code” shall mean the Internal Revenue Code of 1986 and, to the extent
applicable, the Treasury Regulations promulgated thereunder, each as amended
from time to time.

“Comparable Golf Course Facilities” shall mean Golf Course Facilities
(i) offering facilities and services, (ii) charging fees and rates, and
(iii) employing operating standards that generally reflect the facilities,
services, fees, rates and operating standards of Comparable Golf Course
Facilities in the County in which the Leased Property is located.

“Condemnation” shall mean (i) the exercise of any governmental power with
respect to the Leased Property, or any interest therein, whether by legal
proceedings or otherwise, by a Condemnor under its power of condemnation, (ii) a
voluntary sale or transfer of the Leased Property, or any portion thereof, by
Landlord to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending, or (iii) a taking or voluntary
conveyance of all or part of the Leased Property, or any interest therein, or
right accruing thereto or use thereof, as the result or in settlement of any
condemnation or other eminent domain proceeding affecting the Leased Property,
whether or not the same shall have actually been commenced.

“Condemnor” shall mean any public or quasi public authority, or Person having
the power of Condemnation.

“Confidential Information” shall have the meaning given such term in
Section 23.25.

“Control” (including the correlative meanings of the terms “Controlling”,
“Controlled by”, and “under common control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of such Person whether
through the ownership of voting securities, by contract or otherwise.

 

- 4 -



--------------------------------------------------------------------------------

“CPI” shall mean the Consumer Price Index for All Urban Consumers, published
monthly in the Monthly Labor review by the Bureau of Labor Statistics of the
United States Department of Labor. If the Consumer Price Index is discontinued,
comparable statistics on the purchasing power of the consumer dollar published
by the Bureau of Labor Statistics or any other agency of the United States
government shall be used.

“Default” shall mean any event or condition existing which with the giving of
notice and/or lapse of time would ripen into an Event of Default.

“Disbursement Rate” shall mean an annual rate of interest equal to the greater
of, as of the date of determination, (i) ten percent (10%) and (ii) the per
annum rate for ten (10) year U.S. Treasury Obligations as published in The Wall
Street Journal plus three hundred fifty (350) basis points.

“Effective Date” shall have the meaning given such term in the introductory
paragraph of this Lease.

“Emergency” shall have the meaning given such term in Section 5.2.3.

“Entity” shall mean any corporation, general or limited partnership, limited
liability company, partnership, stock company or association, joint venture,
association, company, trust, bank, trust company, land trust, business trust,
cooperative, any government or agency or political subdivision thereof or any
other entity.

“Environment” shall mean soil, surface waters, ground waters, land, streams,
sediments, surface or subsurface strata and ambient air.

“EP” shall have the meaning given such term in Section 4.2.

“Event of Default” shall have the meaning given such term in Section 12.1.

“Excess Total Facility Revenues” shall mean, for the applicable period of time,
the amount by which Aggregate Total Facility Revenues exceeds the Total Facility
Revenues Threshold.

“Extended Term” shall have the meaning given such term in Section 2.4.

“Facility Mortgage” shall have the meaning given such term in Article 19.

“First Amended and Restated Lease” shall have the meaning given such term in the
preambles to this Lease.

“Fiscal Quarter” shall mean the first, second, third and fourth three month
period (each consisting of three (3) Accounting Periods) during each Fiscal
Year.

 

- 5 -



--------------------------------------------------------------------------------

“Fiscal Year” shall mean Tenant’s Fiscal Year which begins on January 1 and ends
on December 31 in each calendar year. For purposes of this Fourth Amended and
Restated Lease Agreement, any partial Fiscal Year between the Effective Date and
the commencement of the first full Fiscal Year (except with respect to the
calculation and payment of Minimum Rent as referenced in Section 3.2 of this
Lease), shall constitute a separate Fiscal Year. A partial Fiscal Year between
the end of the last full Fiscal Year and the termination of this Lease shall
also constitute a separate Fiscal Year.

“Force Majeure Event” shall mean any circumstance which is not within the
reasonable control of either party hereto, caused by any of the following:
strikes; lockouts; acts of God; civil commotion; fire or any other casualty;
governmental action; or other similar cause or circumstance which is not within
the reasonable control of either party hereto. Neither lack of financing nor
general economic and/or market conditions or factors is a Force Majeure Event.

“ForeGolf Management Agreement” shall mean that certain Master Management
Agreement to be entered into between Tenant and ForeGolf Manager, as “manager”,
as the same may be amended and restated from time to time pursuant to the terms
thereof.

“ForeGolf Manager” shall mean Fore Golf Management, Inc., a Florida limited
liability company.

“GAAP” shall mean generally accepted accounting principles consistently applied.

“Golf Club” shall mean that certain non-equity golf club which offers golf and
social facilities located on the Leased Property known as the Ancala Country
Club and as further described in the Membership Documents.

“Golf Course Facilities” shall mean, individually or collectively as the context
requires, an eighteen (18) hole full-length golf course, golf maintenance
center, clubhouse, dining room, bar, snack bars, swimming pool, golf pro shops,
card rooms, men’s and women’s locker rooms, golf halfway houses and other
facilities and services consistent with the operation thereof.

“Government Agencies” shall mean any legislative body, court, agency, authority,
board (including, without limitation, health and long term care, environmental
protection, planning and zoning), bureau, commission, department, office or
instrumentality of any nature whatsoever of any governmental or quasi
governmental unit of the United States or the State or any county or any
political subdivision of any of the foregoing, whether now or hereafter in
existence, having jurisdiction over Tenant or the Leased Property or any portion
thereof or the Business operated thereon.

“Hazardous Substances” shall mean any substance:

(a) the presence of which requires or may hereafter require notification,
investigation or remediation under any federal, state or local statute,
regulation, rule, ordinance, order, action or policy; or

(b) which is or becomes defined as a “hazardous waste”, “hazardous material” or
“hazardous substance” or “pollutant” or “contaminant” under any present or
future federal, state

 

- 6 -



--------------------------------------------------------------------------------

or local statute, regulation, rule or ordinance or amendments thereto including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. Section 9601 et seq.) and the Resource Conservation and
Recovery Act (42 U.S.C. Section 6901 et seq.) and the regulations promulgated
thereunder; or

(c) which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous and is or becomes regulated by
any governmental authority, agency, department, commission, board, agency or
instrumentality of the United States, any state of the United States, or any
political subdivision thereof; or

(d) the presence of which on the Leased Property causes or materially threatens
to cause an unlawful nuisance upon the Leased Property or to adjacent properties
or poses or materially threatens to pose a hazard to the Leased Property or to
the health or safety of persons on or about the Leased Property, including
without limitation molds/microbial organisms which affect health, indoor air
quality and/or structural integrity; or

(e) without limitation, which contains gasoline, diesel fuel or other petroleum
hydrocarbons or volatile organic compounds; or

(f) without limitation, which contains polychlorinated biphenyls (PCBs) or
asbestos or urea formaldehyde foam insulation; or

(g) without limitation, which contains or emits radioactive particles, waves or
material; or

(h) without limitation, which constitutes materials which are now or may
hereafter be subject to regulation pursuant to the Material Waste Tracking Act
of 1988, or any Applicable Laws promulgated by any Government Agencies.

“HUD Materials” shall have the meaning given such term in Section 4.2.

“Immediate Family” shall mean, with respect to any individual, such individual’s
spouse, parents, brothers, sisters, children (natural or adopted), stepchildren,
grandchildren, grandparents, parents in law, brothers-in-law, sisters-in-law,
nephews and nieces.

“Improvement Project” shall have the meaning given such term in Section 5.3.2.

“Incident” shall have the meaning given such term in Section 20.4.

“Indebtedness” shall mean all obligations, contingent or otherwise, which in
accordance with GAAP should be reflected on the obligor’s balance sheet as
liabilities.

“Initial Improvement Project” shall have the meaning given such term in
Section 5.3.1.

“Initial Improvement Project Cap” shall have the meaning given such term in
Section 5.3.1.

 

- 7 -



--------------------------------------------------------------------------------

“Initial Landlord P&E” shall mean and refer to all P&E of any kind or
description which are owned by Landlord and located on or in the Leased
Improvements as of the date of the Original Lease, including, without
limitation, those items enumerated on Exhibit A attached hereto and made a part
hereof, but specifically excluding items of Tenant’s Personal Property.

“Initial Term” shall have the meaning given such term in Section 2.3.

“Insurance Requirements” shall mean all terms of any insurance policy,
certificate or endorsement required by this Lease and all requirements of the
issuer of any such policy and all orders, rules and regulations and any other
requirements of the National Board of Fire Underwriters (or any other body
exercising similar functions) binding upon Landlord, Tenant or any of the Leased
Property.

“Inventory” shall mean all inventories, as such term is customarily used and
defined in its most broad and inclusive sense including, but not limited to, all
inventories of merchandise, food, beverages and other consumables held by Tenant
for sale or use at or from the Leased Property or in connection with the
Business, and operating supplies, building and maintenance supplies and spare
parts.

“Land” shall have the meaning given such term in Section 2.1(a).

“Landlord” shall have the meaning given such term in the preambles to this Lease
and shall include its successors and assigns.

“Landlord Charges” shall have the meaning given such term in Section 3.4.6.

“Landlord’s Additional Investment” shall mean the sum of all costs of any
repairs, maintenance, renovations or replacements pursuant to Section 4.2,
Article 5, Article 10 or 11 hereof and all other expenditures made by Landlord
in connection with the Leased Property which are (i) not paid out of the Capex
Reserve, or (ii) in excess of the budgeted Capex Reserve Expenditures pursuant
to Section 5.2.8 hereof.

“Landlord’s Additional Investment Rate” shall mean nine percent (9%).

“Landlords” shall mean, collectively, Landlord under this Lease and the
“Landlords” under the Affiliated Leases.

“LBP” shall have the meaning given such term in Section 4.2.

“Lease” shall mean this Second Amended and Restated Lease Agreement, including
all Exhibits and Schedules hereto, as it and they may be amended or restated
from time to time as herein provided.

“Lease Year” shall mean any Fiscal Year during the Term and any partial Fiscal
Year at the beginning or end of the Term.

“Leased Improvements” shall have the meaning given such term in Section 2.1(b).

 

- 8 -



--------------------------------------------------------------------------------

“Leased Intangible Property” shall mean all transferable or assignable
(a) governmental permits, including licenses (including any applicable and
transferable liquor license) and authorizations, required for the construction,
ownership and operation of the Leased Improvements, including without
limitation, certificates of authority, certificates of occupancy, building
permits, signage permits, site use approvals, zoning certificates, environmental
and land use permits and any and all necessary approvals from state or local
authorities and other approvals granted by any public body or by any private
party pursuant to a recorded instrument relating to the Leased Improvements or
the Land; (b) development rights, trade names (including without limitation the
exclusive use of the trade name “Ancala Country Club” and any other trade name
utilized in connection with the Leased Property, and all associated logos),
telephone exchange numbers identified with the Leased Property (if any), web
sites, credit records, labels, promotional literature (but only to the extent
not included in Tenant’s Personal Property), security codes, all records and
sales data, and any unexpired guaranties or warranties, relating to the Leased
Property and/or the operation of the Business; and (c) certificates, licenses,
warranties and guarantees and contracts, other than such permits, operating
permits, certificates, licenses and approvals which are to be held by, or
transferred to, Tenant in order to permit Tenant to operate such Leased
Improvements properly and in accordance with the terms of this Lease. The term
“Leased Intangible Property” shall specifically exclude items of Tenant’s
Personal Property.

“Leased Properties” shall mean, collectively, the Leased Property and the
Affiliated Leased Properties.

“Leased Property” shall have the meaning given such term in Section 2.1.

“Leases” shall mean, collectively, this Lease and the Affiliated Leases.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting the Leased Property or the maintenance,
construction, alteration or operation thereof, whether now or hereafter enacted
or in existence, including, without limitation, (a) all permits, licenses,
authorizations, certificates and regulations necessary or required for the
operation of the Leased Property for its Permitted Use, and (b) all covenants,
agreements, declarations, restrictions and encumbrances contained in any
instruments at any time in force affecting the Leased Property or to which
Tenant has consented or which are required to be granted pursuant to Applicable
Laws, including those which may (i) require material repairs, modifications or
alterations in or to the Leased Property or (ii) in any way materially and
adversely affect the use and enjoyment thereof, but excluding any requirements
arising as a result of Landlord’s status as a real estate investment trust.

“Lien” shall mean any mortgage, security interest, pledge, collateral
assignment, or other encumbrance, lien or charge of any kind, including but not
limited to construction, mechanics’ and materialmen’s liens, or any transfer of
property or assets for the payment of Indebtedness or performance of any other
obligation in priority to payment of the obligor’s general creditors.

“Major Alterations” shall have the meaning given such term in Section 6.2.2.

 

- 9 -



--------------------------------------------------------------------------------

“Materiality Threshold Period” shall have the meaning given such term in
Section 17.7.

“Membership Documents” shall mean, collectively, the applications, membership
agreements, bylaws, rules and regulations and other agreements, terms or
provisions binding upon the members of the Golf Club and attached hereto as
Exhibit H.

“Membership Revenue” shall mean “the net cash flow (whether positive or
negative) consisting of: (i) cash received from sales of new Golf Club
memberships, and conversions of existing Golf Club memberships to new Golf Club
memberships (including deposits relating thereto) and fees relating to the
transfer of existing Golf Club memberships, plus (ii) cash principal payments
received on membership obligations incurred on or after the date of the Original
Lease evidencing the financing of the purchase of new Golf Club memberships or
the conversion on or after the date of the Original Lease of existing Golf Club
memberships into new Golf Club memberships, less (iii) cash paid to cancel or
recall existing Golf Club memberships and refunds of Golf Club membership sales,
all as determined in accordance with the following methodology: under GAAP,
Membership Revenue is not considered revenue and the Leased Property shall
account for such cash flow as “cash provided by financing activities” in its
statement of cash flow. Membership Revenue shall be included in Total Facility
Revenues for purposes of calculating Additional Minimum Rent (if applicable) and
the Applicable Capex Reserve Percentage.

“Membership Year” shall have the meaning given such term in Section 22.2.

“Minimum Rent” shall mean annual rent as defined and set forth in Section 3.2,
subject to prorations and adjustments as set forth in Section 3.2.

“Minor Alterations” shall have the meaning given such term in Section 6.2.1.

“Mortgagee” shall mean the holder of any Facility Mortgage.

“Net Operating Income” shall mean the amount by which Total Facility Revenues
under this Lease exceeds Operating Expenses under this Lease.

“Notice” shall mean a notice given in accordance with Section 23.10.

“Notice of Commencement” shall have the meaning given such term in Section 7.4.

“O&M Plan” shall have the meaning given such term in Section 4.2.

“Omnibus Agreement” shall mean that certain Amended and Restated Omnibus Lease
Resolution Agreement among Landlords, certain Affiliates of Landlords, CLP
Partners, CLP Lender, Tenant, PGMI and Munsch, as the same may be amended from
time to time pursuant to the terms thereof.

“Operating Contracts” shall mean the various service agreements, equipment
leases, purchase contracts and special event contracts, software licenses and
information technology contracts, and other contracts utilized in the operation
of the Business.

 

- 10 -



--------------------------------------------------------------------------------

“Operating Expenses” means all those ordinary and necessary expenses incurred in
the operation of the Business in accordance with this Lease, including all costs
and expenses associated with the employees (including salaries, wages, bonuses
and other compensation of all employees and their benefits, including life,
medical and disability insurance and retirement benefits), the costs associated
with permits and licenses, the cost of maintenance and utilities, administrative
expenses, the costs of advertising, marketing and business promotion, all as
determined in accordance with GAAP, any and all taxes, assessments, charges,
levies, fees (including, without limitation, license, permit, inspection,
authorization and similar fees) and other impositions and charges of every kind
and nature whatsoever, extraordinary as well as ordinary, foreseen or
unforeseen, and each and every installment thereof which shall or may during or
with respect to the Term accrue and be charged, laid, levied, assessed, or
imposed upon, or arise in connection with, the use, occupancy, operation or
possession of the Leased Property or Business conducted thereon, and all
premiums and other charges to obtain the insurance policies required pursuant to
the terms hereof, all as determined in accordance with GAAP. The term “Operating
Expenses” shall expressly exclude any debt service for any Facility Mortgage or
other financing obtained by Landlord in connection with the Leased Property.

“Original Lease” shall have the meaning given such term in the preambles to this
Lease.

“Overdue Rate” shall mean, on any date, a per annum rate of interest equal to
the maximum rate then permitted under applicable law.

“P&E” shall mean all items of personal property, as defined under the Model
Uniform Commercial Code, including, but not limited to: (a) all equipment,
machinery, fixtures, and other items of property, now or hereafter located on or
permanently affixed to or incorporated into the Leased Improvements, including,
without limitation, all furnaces, boilers, heaters, electrical equipment,
heating, plumbing, lighting, ventilating, refrigerating, incineration, air and
water pollution control, waste disposal, air cooling and air conditioning
systems and apparatus, sprinkler systems and fire and theft protection
equipment, irrigation equipment and golf ball washing equipment, together with
all replacements, modifications, alterations and additions thereto, all of which
to the extent not otherwise constituting real property under Applicable Laws;
(b) all furniture, furnishings, movable walls or partitions, computers or trade
fixtures or other personal property of any kind or description used or useful in
the Business on or in the Leased Improvements, and located on or in the Leased
Improvements, and all modifications, replacements, alterations and additions to
such personal property; (c) all global positioning systems and similar
equipment; (d) all range balls and ball retrieval systems, including but not
limited to any vehicle or apparatus used in connection therewith; (e) all rental
clubs and other rental equipment offered through the golf pro shop or by the
Golf Club; (f) all linen, china, glassware, tableware, uniforms and similar
items, whether used in connection with public space or tenant rooms;
(g) “Property and Equipment,” “P&E,” and “FF&E” (as such terms are customarily
used and defined in the most broad and inclusive sense), as well as all other
items included within the category of Inventory; (h) all replacements of or
additions to items set forth in clause (a) through (g) above; and (i) the
Initial Landlord P&E. The term “P&E” shall specifically exclude items of
Tenant’s Personal Property.

“P&E Leases” shall have the meaning given such term in Section 7.1.

 

- 11 -



--------------------------------------------------------------------------------

“P&E Replacements” shall mean all items of P&E purchased with funds from the
Capex Reserve established under Article 5 of this Lease, or with insurance
proceeds payable with respect to P&E or P&E Replacements (specifically excluding
all insurance proceeds payable with respect to Tenant’s Personal Property) and
all other items of P&E added and used at the Leased Property during the Term of
this Lease (specifically excluding Tenant’s Personal Property), together with
all leasehold improvements made by Tenant during the Term of this Lease to the
extent not constituting real property affixed to the Land, whether purchased
from the Capex Reserve or with other funds of Tenant, all subject to disposal
and further replacement at the end of their useful lives.

“Parent” shall mean, with respect to any Person, any Person which directly, or
indirectly through one or more Subsidiaries or Affiliates, (i) owns more than
fifty percent (50%) of the voting or beneficial interest in, or (ii) otherwise
has the right or power (whether by contract, through ownership of securities or
otherwise) to Control, such Person.

“Parent Guaranty” shall mean that certain Guaranty Agreement, dated as of
October 29, 2008, executed by PGMI in favor of Landlord with respect to Tenant’s
obligations under this Lease, as the same may be amended.

“Permits” means all licenses, permits and certificates required by Applicable
Laws for the ownership, operation, use or occupancy of the Leased Property or
the Business, including, without limitation, liquor licenses, business licenses,
state and local health and environmental department licenses, any other licenses
required in connection with the operation of the Leased Property for the
Permitted Use, food service licenses, licenses to conduct business and all such
other permits, licenses and rights, obtained from any governmental, quasi
governmental or private person or entity whatsoever.

“Permitted Encumbrances” shall mean (a) all rights, restrictions, and easements
of record set forth on Exhibit C attached hereto and made a part hereof, (b) to
the extent not referenced on Exhibit C, any mortgage and other documents of
record relating to a Facility Mortgage, and (c) any other such encumbrances as
may have been consented to in writing by Landlord from time to time in
accordance with the terms of Section 2.6 hereof.

“Permitted Renovations” shall have the meaning given such term in Section 6.2.

“Permitted Use” shall have the meaning given such term in Section 4.1.1.

“Person” shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so admits.

“PGMI” shall mean Premier Golf Management, Inc., a Delaware corporation and
Parent of Tenant.

“Prior Employees” shall have the meaning given such term in Section 23.7.

“Project Cost Reduction Amount” shall have the meaning given such term in
Section 5.3.1.

 

- 12 -



--------------------------------------------------------------------------------

“Refundable Membership Deposit(s)” shall have the meaning given such term in
Section 22.1.

“REIT” shall have the meaning given such term in Article 15.

“REIT Personal Property Limitation” shall have the meaning given such term in
Section 15.1.

“Release” shall have the meaning given such term in Section 4.2.

“Rent” shall mean, collectively, Minimum Rent, Additional Minimum Rent (if
applicable) and Additional Charges.

“SEC” shall mean the Securities and Exchange Commission.

“Seller” shall mean, individually or collectively as the context requires,
American Golf Corporation, a California corporation, NGP Realty Sub, L.P., a
Delaware limited partnership, Shandin Hills Golf Club, Inc., a California
corporation, and Golf Enterprises, Inc., a Kansas corporation.

“Severe Incident” shall have the meaning given such term in Section 20.4.

“Significant Property Damage” shall have the meaning given such term in
Section 20.4.

“Site Development” shall have the meaning given such term in Section 4.2.

“State” shall mean the State in which the Land is located.

“Subsidiary” shall mean, with respect to any Person, any Entity in which such
Person directly, or indirectly through one or more Subsidiaries or Affiliates,
(a) owns more than fifty percent (50%) of the voting or beneficial interest or
(b) which such Person otherwise has the right or power to Control (whether by
contract, through ownership of securities or otherwise).

“Tax and Insurance Account” shall have the meaning given such term in
Section 8.3.

“Tax and Insurance Escrow Amount” shall have the meaning given such term in
Section 8.3.

“Tenant” shall mean the entity identified in the preamble to this Lease and
shall include its successors and assigns expressly permitted hereunder.

“Tenant’s Golf Operating Business” shall mean the operation of (i) the Business
conducted on the Land, and (ii) the golf course and country club facilities,
fitness and spa facilities, member lodging facilities, retail operations, food
and beverage operations and athletic facilities operated as a part thereof, of
Tenant and/or its Affiliates, now or hereafter acquired.

“Tenant’s Personal Property” shall mean any specific items of P&E listed on
Exhibit D attached hereto (collectively, the “Initial Tenant Personal
Property”), or which are hereafter acquired by Tenant with its own funds after
the date of the Original Lease, or replacements for

 

- 13 -



--------------------------------------------------------------------------------

such items, or items of intangible property owned by Tenant prior to the date of
the Original Lease, including any proprietary software or systems of Tenant, but
specifically excluding (i) any proprietary software or systems acquired by
Tenant after the date of the Original Lease for the benefit and operation of the
Business, and specifically excluding any property purchased with funds from the
Capex Reserve established under Section 5.2, and (ii) any and all personal
property of Tenant utilized or owned by Tenant and located at Comparable Golf
Course Facilities, at its corporate offices, or at any other property owned,
managed or leased by Tenant or its Affiliates.

“Term” shall mean, collectively, the Initial Term and the Extended Terms, unless
sooner terminated pursuant to the provisions of this Lease.

“Total Additional Minimum Rent” shall have the meaning given such term in
Section 3.3.1.

“Total Facility Revenues” shall mean, for the applicable period of time, but
without duplication, all gross revenues and receipts of every kind derived by or
for the benefit of Tenant, or its Affiliates, from operating or causing the
operation of the Leased Property and all parts thereof allocated over the period
in which the revenues are earned and realized (for example, annual dues prepaid
in advance shall be allocated and included on a 1/12th basis for each Accounting
Period), including, but not limited to: Membership Revenue, greens fees, guest
fees, tournament fees, initiation fees, dues, cart rental or fees, club rental
or other equipment rental or fees, driving range fees, commissions earned from
golf or swimming instruction or lesson fees (excluding the portion thereof
collected by Tenant on behalf of independent instructors), and handicap and
locker room fees; license, lease and concession fees and rentals; parking fees;
income from vending machines; food and beverage sales; retail sales of
merchandise (other than proceeds from the sale of furnishings, fixtures and
equipment no longer necessary to the operation of the Business, which shall be
deposited in the Capex Reserve); and service charges; provided, however, that
Total Facility Revenues shall not include the following: (i) gratuities or
service charges or other similar receipts which are to be paid to employees or
persons occupying similar positions for performing similar duties; (ii) employee
tax, insurance or other benefit withholdings; (iii) federal, state or municipal
excise, sales, use admission, gross receipt, value added, entertainment or other
similar taxes included as part of the sales price of any goods or services;
which are payable to governmental authorities; (iv) late fees and interest;
(v) insurance proceeds (unless attributable to loss of business revenue i.e.,
business interruption proceeds); including proceeds of insurance or credits
received in settlement for loss, theft, or damage to property related to or used
on the Leased Property and proceeds of insurance received with respect to rent
loss, use and occupancy; (vi) condemnation proceeds or awards; (vii) any
proceeds from the sale of Tenant’s Personal Property or any sale of the Leased
Property or from the refinancing of any debt encumbering the Leased Property;
(viii) proceeds from the disposition of furnishings, fixture and equipment no
longer necessary for the operation of the Business; (ix) interest which accrues
on amounts deposited in the Capex Reserve; (x) membership deposits/initiation
fees forfeited and not refunded; and (xi) any amounts recovered in any legal
actions or proceedings, or settlements thereof, arising out of the operation of
the Leased Property (unless the amount received would have otherwise constituted
revenue).

 

- 14 -



--------------------------------------------------------------------------------

“Total Facility Revenues Threshold” shall mean (i) with respect to Fiscal Year
2012, the aggregate sum of Fifty-Three Million Ninety-Four Thousand and No/100
Dollars ($53,094,000.00) for the period commencing on April 1, 2012 and ending
December 31, 2012, (ii) with respect to Fiscal Year 2013, the aggregate sum of
Seventy-Two Million One Hundred Eleven Thousand and No/100 Dollars
($72,111,000.00), (iii) with respect to Fiscal Year 2014, the aggregate sum of
Seventy-Three Million Six Hundred Sixty-Five Thousand and No/100 Dollars
($73,665,000.00), and (iv) commencing Lease Year 2015, the Total Facility
Revenues Threshold shall increase annually by an amount equal to the greater of
(a) the product obtained by multiplying the Total Facility Revenues Threshold
then in effect times two percent (2%), and (b) the product obtained by
multiplying the Total Facility Revenues Threshold then in effect times the then
annual percentage increase in CPI; provided, however, with respect to the last
Fiscal Year of this Lease, the amount of the Total Facility Revenues Threshold
shall be prorated in accordance with the number of calendar days in such partial
Fiscal Year.

“Transfer of Tenant” shall have the meaning given such term in Section 16.2.

“Trust Assumption Agreement” shall mean that certain Amended and Restated
Membership Deposit Assumption Agreement dated September 14, 2002, by and between
Seller and the Trusts related to the obligations of the Trusts with respect to
certain Refundable Membership Deposits, as the same may be amended or assigned.

“Trusts” shall mean, collectively, the David G. Price Trust dated March 5, 1998
and the Dallas P. Price Trust dated May 14, 1998.

“Unfunded Capex Reserve Expenditures” shall have the meaning given such term in
Section 5.2.8.

“Unsuitable for Its Permitted Use” shall mean a state or condition of the Leased
Property such that following any taking, condemnation, damage or destruction
involving the Leased Property, the Leased Property cannot be operated, in the
reasonable judgment of Landlord after consultation with Tenant, on a
commercially practicable basis for its Permitted Use, and it cannot reasonably
be expected to be restored to substantially the same condition as existed before
such damage or destruction and as is otherwise required by Article 10 within
(i) twelve (12) months following such damage or destruction, or (ii) eighteen
(18) months following such damage or destruction in the event that Tenant has
extended the term of the business interruption insurance to pay at least
eighteen (18) months of Rent for the benefit of Landlord or provides other
reasonably acceptable security for any uninsured portion of the eighteen
(18) months of Rent.

“Working Capital” shall mean funds that are reasonably necessary and used in the
day-to-day operation of the Leased Properties, including, without limitation,
amounts sufficient for the maintenance of change and petty cash funds, amounts
deposited in operating bank accounts, receivables, amounts deposited in payroll
accounts and prepaid expenses and all funds required to maintain Inventory, less
accounts payable and accrued current liabilities.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE 2

LEASED PROPERTY AND TERM

2.1 Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord all of Landlord’s right, title and interest in and to all of the
following (collectively, the “Leased Property”):

(a) all that certain tract, piece and parcel of land, as more particularly
described in Exhibit E, attached hereto and made a part hereof (the “Land”);

(b) all buildings, structures and other improvements located on the Land,
including, without limitation, the Golf Course Facilities and all other
improvements located on the Land, and all fixtures attached to and forming a
part of the Land, including, without limitation, all roofs, plumbing systems,
electric systems and HVAC systems, roadways, alleyways, parking areas and
facilities, landscaping, sidewalks, curbs, connecting tunnels, utility pipes,
irrigation systems, conduits and lines (on site and off site) appurtenant to or
presently situated upon the Land (collectively, the “Leased Improvements”);

(c) all appurtenances, hereditaments, easements, and all other rights,
privileges and entitlements, if any, belonging to or running with the Land;

(d) all right, title and interest of Landlord, if any, in and to all water
rights, water allocations and water stock associated with irrigating and/or
draining the Golf Club, which may be leased or assigned by Landlord to Tenant;

(e) all Initial Landlord P&E and P&E Replacements;

(f) all of the Leased Intangible Property; and

(g) all other interests of Landlord in any property located at the Leased
Property or used in connection with the operation of the Business heretofore
conveyed to or acquired by Landlord.

2.2 Condition of Leased Property; “AS IS, WHERE IS”. TENANT ACKNOWLEDGES AND
AGREES, THAT, EXCEPT AS EXPRESSLY MADE BY LANDLORD IN THIS LEASE, LANDLORD IS
NOT MAKING AND SPECIFICALLY DISCLAIMS ANY WARRANTIES OR REPRESENTATIONS OF ANY
KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE LEASED PROPERTY, THE
BUSINESS, OR ANY OF THE OTHER ITEMS INCLUDING, BUT NOT LIMITED TO, WARRANTIES OR
REPRESENTATIONS AS TO MATTERS OF TITLE, ZONING, TAX CONSEQUENCES, PHYSICAL OR
ENVIRONMENTAL CONDITIONS INCLUDING WEATHER-RELATED CONDITIONS, AVAILABILITY OF
ACCESS, INGRESS OR EGRESS, WATER RIGHTS OR ENTITLEMENTS, OPERATING HISTORY OR
PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, GOVERNMENTAL REGULATIONS, THE
VALUE, CONDITION, MERCHANTABILITY, MARKETABILITY, PROFITABILITY, SUITABILITY OR
FITNESS FOR A PARTICULAR USE OR PURPOSE.

 

- 16 -



--------------------------------------------------------------------------------

TENANT AGREES THAT TENANT HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER
DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF LANDLORD OR ANY AGENT
OF LANDLORD OR OTHER THIRD PARTY, INCLUDING ANY REAL ESTATE BROKER OR AGENT,
EXCEPT AS EXPRESSLY MADE BY LANDLORD IN THIS LEASE. TENANT REPRESENTS THAT IT IS
RELYING ON ITS OWN EXPERTISE AND THAT OF TENANT’S CONSULTANTS, AND THAT TENANT
WILL CONDUCT INSPECTIONS AND INVESTIGATIONS OF THE LEASED PROPERTY, THE BUSINESS
AND THE OTHER ITEMS INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AND SHALL RELY UPON SAME, AND SHALL ASSUME THE
RISK THAT ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS MAY NOT HAVE BEEN
REVEALED BY TENANT’S INSPECTIONS AND INVESTIGATIONS. TENANT ACKNOWLEDGES AND
AGREES THAT LANDLORD HAS LEASED TO TENANT AND TENANT ACCEPTS THE LEASED
PROPERTY, THE BUSINESS AND ANY OTHER ITEMS LEASED HEREBY “AS IS WHERE IS,” WITH
ALL FAULTS, AND EXCEPT AS SET FORTH IN THIS LEASE THERE ARE NO ORAL AGREEMENTS,
WARRANTIES OR REPRESENTATIONS COLLATERAL TO OR AFFECTING THE LEASED PROPERTY BY
LANDLORD, ANY AGENT OF LANDLORD OR ANY THIRD PARTY. THE TERMS AND CONDITIONS OF
THIS SECTION SHALL EXPRESSLY SURVIVE THE TERMINATION OF THIS LEASE.

2.3 Initial Term. The initial term of this Lease (the “Initial Term”) shall
terminate and expire at 11:59 p.m. on January 31, 2029.

2.4 Extended Terms. Tenant shall have and is hereby granted four (4) option(s)
to extend this Lease for an additional five (5) years each (each, an “Extended
Term”), upon the terms, covenants, conditions and rental as set forth herein,
provided (a) there exists no continuing Event of Default hereunder or under any
Affiliated Lease, or an Event of Default hereunder or under any Affiliated
Lease, which Tenant has had an opportunity but failed to cure as provided
hereunder, at the commencement of the respective Extended Term, and (b) Tenant
concurrently elects to extend all Affiliated Leases. Subject to the foregoing
proviso, the Term shall automatically extend into each Extended Term unless,
prior to such date that is twelve (12) months prior to the respective expiration
of the Initial Term of this Lease, or of the then applicable Extended Term,
Tenant provides to Landlord written notice that Tenant is terminating this Lease
as of the expiration of the Initial Term or the Extended Term, as the case may
be.

2.5 Yield Up. Tenant shall, on or before the last day of the Term or upon the
sooner termination thereof, peaceably and quietly surrender and deliver to
Landlord the Leased Property, including, without limitation, all Leased
Improvements and P&E and all additions thereto and replacements thereof made
from time to time during the Term, together with and including, without
limitation, the P&E Replacements, in good order, condition and repair,
reasonable wear and tear excepted, and free and clear of all Liens and
encumbrances (other than Permitted Encumbrances, Liens or encumbrances in favor
of or granted by Landlord, and any other encumbrances expressly permitted under
the terms of this Lease), and Tenant shall fully cooperate with Landlord in
transferring, to the extent transferable under Applicable Laws and without
consideration or fee, any of Tenant’s Permits, specifically including, without
limitation, any liquor licenses, which Landlord determines, in its sole and
absolute discretion, would be necessary or appropriate to continue to operate
the Leased Property for its Permitted Use. Tenant

 

- 17 -



--------------------------------------------------------------------------------

acknowledges that both the Initial Landlord P&E described on Exhibit A attached
hereto and consumable items of Inventory located at the Leased Property as of
the date of the Original Lease may be completely consumed and/or otherwise
disposed of in the course of operation of the Leased Property during the Term of
this Lease. Tenant agrees that, at the expiration or earlier termination of this
Lease, Tenant shall fully restore the Initial Landlord P&E, inclusive with and
after consideration of all P&E Replacements which will become the property of
Landlord, to at least the approximate types and amounts (with reasonably
equivalent value) as shown on Exhibit A, subject to ordinary wear and tear, and
shall fully restore an adequate supply of Inventory consistent with the full
stocking levels at the applicable time of the Fiscal Year to be maintained by
Tenant pursuant to this Lease. At the expiration or earlier termination of this
Lease, Tenant shall (i) retain all accounts receivables from its operation of
the Property and Business subject to and net of the amounts of such receivables
due to Landlord or to the Capex Reserve pursuant to the terms hereof, and
(ii) remain liable for the payment of accounts payable which have accrued as of
such time.

2.6 Grant of Easements, Etc. by Landlord. Landlord may from time to time, after
consultation with Tenant, at the reasonable request of any third party or as
requested or required by any Government Agencies, at Landlord’s cost and
expense: (i) grant easements and other rights in the nature of easements;
(ii) release existing easements or other rights in the nature of easements which
are for the benefit of the Leased Property; (iii) dedicate or transfer
unimproved portions of the Leased Property for road, highway or other public
purposes; (iv) execute petitions to have the Leased Property annexed to any
municipal corporation or utility district; (v) execute amendments to any
covenants and restrictions affecting the Leased Property; and (vi) execute and
deliver to any person any instrument appropriate to confirm or effect such
grants, releases, dedications and transfers (to the extent of its interest in
the Leased Property), provided that in no event shall any instrument requested
materially impair or diminish Tenant’s use of the Leased Property or adversely
affect in any material respect the operation, value or financial viability of
the Business. Landlord shall provide Tenant with copies of any such executed
documents.

ARTICLE 3

RENT

3.1 Rent. Subject to the terms and conditions of this Lease, Tenant shall pay in
lawful money of the United States of America which shall be legal tender for the
payment of public and private debts, without offset, abatement, demand or
deduction (unless otherwise expressly provided in this Lease), Rent, together
with all applicable sales, use or excise tax thereon now or hereafter applied to
rental receipts by the State in which the Land is located (but expressly
excluding all federal, state or local taxes on net income or net worth, estate,
succession, inheritance, value added or transfer taxes of Landlord or similar
tax or charge or substitutes therefor), to Landlord during the Term except as
otherwise provided herein at the address to which notices to Landlord are to be
given or to such other party or to such other address as Landlord may designate
from time to time by written notice to Tenant. All payments to Landlord shall be
made by wire transfer of immediately available federal funds or by other means
acceptable to Landlord in its sole discretion and all such payments shall, upon
receipt by Landlord, be and remain the sole and absolute property of Landlord.
If Landlord shall at any time accept any such Rent or other sums after the same
shall become due and payable, or any partial payment of Rent, such acceptance
shall not excuse a delay upon subsequent occasions, or constitute or be
construed as a waiver of any of Landlord’s rights hereunder.

 

- 18 -



--------------------------------------------------------------------------------

3.2 Minimum Rent. Tenant shall pay annual base minimum rent (“Minimum Rent”) for
the Leased Property to Landlord in equal monthly installments in advance, on the
first (1st) Business Day of each Accounting Period. If applicable, the first
payment of Minimum Rent and the last payment of Minimum Rent shall be prorated
on a per diem basis; provided, however, that for purposes of Minimum Rent, any
prorated payment for any partial Accounting Period prior to the first full
Accounting Period shall be prorated based upon the installment of Minimum Rent
payable for the first full Accounting Period, and any prorated Rent at the end
of the Term shall be prorated based upon the installment of Minimum Rent payable
for the last full Accounting Period.

3.2.1 Calculation of Minimum Rent. Subject to proration as set forth above,
Tenant shall pay Minimum Rent during each Accounting Year of the Term of this
Lease in the amounts, and calculated in accordance with the formula, set forth
on Exhibit B attached hereto and made a part hereof.

3.3 Additional Minimum Rent. In addition to and not in lieu of Minimum Rent,
Tenant shall pay additional minimum rent described in this Section 3.3
(“Additional Minimum Rent”) to Landlords under the Leases, on an annual basis,
for each Fiscal Year or portion thereof.

3.3.1 Calculation of Additional Minimum Rent. In the event that there are Excess
Total Facility Revenues for any Fiscal Year during the Term, Tenant shall pay to
Landlords, as Additional Minimum Rent, an amount equal to ten percent (10%) of
such Excess Total Facilities Revenues (all Additional Minimum Rent due and
payable pursuant to the foregoing shall be referred to herein as “Total
Additional Minimum Rent”). The Total Additional Minimum Rent payment for each
Fiscal Year each, an “Annual Additional Minimum Rent Payment” shall be due and
payable in arrears within sixty (60) days after the end of each Fiscal Year
during the Term.

3.3.2 Annual Reconciliation of Additional Minimum Rent. Tenant shall, no later
than sixty (60) days following the end of each Fiscal Year during the Term
hereof furnish to Landlord for such Fiscal Year a complete statement (the
“Annual Operations Statement”) certified true and correct by the Chief Financial
Officer of Tenant (or of Tenant’s managing member or manager, as applicable)
setting forth, with respect to such Fiscal Year in reasonable detail the Total
Facility Revenues, the Total Additional Minimum Rent and the Annual Additional
Minimum Rent Payment for such Fiscal Year. If the Annual Operations Statement
for any Fiscal Year indicates that the Annual Additional Minimum Rent Payment
theretofore made with respect to such Fiscal Year pursuant to Section 3.3.1
exceeds the Total Additional Minimum Rent due for such Fiscal Year, Landlord
shall credit such overpayment against the next installment or installments of
Minimum Rent falling due (or will pay the amount of such overpayment to Tenant
if this Lease shall have terminated other than by reason of Tenant’s default or
if Landlord so elects to do so). If, on the other hand, the Annual Operations
Statement indicates that the Annual Additional Minimum Rent Payment theretofore
made with respect to such Fiscal Year is less than the Total Additional Minimum
Rent due for such Fiscal Year, then Tenant shall pay the deficit amount to
Landlord concurrently with the submission of the Annual

 

- 19 -



--------------------------------------------------------------------------------

Operations Statement. Interest shall accrue on payments pursuant to this
paragraph at the Disbursement Rate from the date when first due and payable
until the date when the adjusted amount is fully paid in the manner as set forth
above, except to the extent of de minimis adjustments of not more than ten
percent (10%) of the amount initially paid.

3.3.3 Landlord Audit of Annual Operations Statement. Notwithstanding the
foregoing, Landlord at its own expense, except as provided hereinbelow, shall
have the right, exercisable by Notice to Tenant given within Three Hundred
Sixty-Five (365) days after receipt of the applicable Annual Operations
Statement, by its accountants or representatives, to commence within such
365-day period an audit of the information set forth in such Annual Operations
Statement and, in connection with such audit, to examine all of Tenant’s books
and records with respect thereto (including supporting data and sales and excise
tax returns); provided, however, if Landlord reasonably believes Tenant has
intentionally misrepresented Total Facility Revenues, the Excess Total Facility
Revenues and/or the Total Additional Minimum Rent on any such Annual Operations
Statement, the said 365-day period shall commence to run on the date Landlord
obtains credible evidence that Tenant has intentionally misrepresented Total
Facility Revenues, the Excess Total Facility Revenues and/or the Total
Additional Minimum Rent on any such Annual Operations Statement. If Landlord
does not commence an audit within such 365-day period, such Annual Operations
Statement shall be deemed to be accepted by Landlord as correct. Landlord shall
use commercially reasonable efforts to complete any such audit as soon as
practicable. Landlord shall provide a copy of such audit to Tenant within ten
(10) days after its completion. Landlord and Tenant shall thereafter proceed in
good faith to resolve any disputes regarding the results of such audit. If
following the resolution of any such disputes such audit discloses a deficiency
in the payment of Total Additional Minimum Rent, Tenant shall forthwith pay to
Landlord the amount of the deficiency, together with interest at the
Disbursement Rate from the date such payment should have been made to the date
of payment therefore. If such deficiency is more than three percent (3%) of the
Total Facility Revenues reported by Tenant for such Fiscal Year, Tenant shall
also pay the costs of or immediately reimburse Landlord for the reasonable cost
of such audit and examination. If such audit discloses an overpayment of Total
Additional Minimum Rent, Landlord shall, at Landlord’s option, either (a) pay to
Tenant the amount of such overpayment less the cost of the audit within ten
(10) calendar days following the determination of the amount of such overpayment
or (b) offset the amount of such overpayment less the cost of the audit against
the installment(s) of Minimum Rent next coming due; provided in the event this
Lease has terminated, Landlord shall pay Tenant the amount of such overpayment
as set forth in (a) above.

3.4 Additional Charges. In addition to the Minimum Rent and Additional Minimum
Rent payable hereunder, Tenant shall pay to the appropriate parties and
discharge as and when due and payable hereunder the following (collectively the
“Additional Charges”):

3.4.1 Taxes and Assessments. Tenant shall pay or cause to be paid all taxes and
assessments required to be paid pursuant to Article 8.

3.4.2 Utility Charges. Tenant shall be liable for and shall promptly pay
directly to the utility company all deposits, charges and fees (together with
any applicable taxes or assessments thereon) when due for water, gas,
electricity, air conditioning, heat, septic, sewer, refuse collection, telephone
and any other utility charges, impact fees, or similar items in

 

- 20 -



--------------------------------------------------------------------------------

connection with the use or occupancy of the Leased Property. Landlord shall not
be responsible or liable in any way whatsoever for the quality, quantity,
impairment, interruption, stoppage, or other interference with any utility
service, including, without limitation, water, air conditioning, heat, gas,
electric current for light and power, telephone, or any other utility service
provided to or serving the Leased Property. No interruption, termination or
cessation of utility services shall relieve Tenant of its duties and obligations
pursuant to this Lease, including, without limitation, its obligation to pay all
Rent as and when the same shall be due hereunder. Notwithstanding the foregoing,
Landlord hereby agrees to execute any reasonable documentation and to otherwise
reasonably cooperate with Tenant, at Tenant’s sole cost and expense, in taking
any action necessary or required by any utility provider to obtain or restore
utility service at the Leased Property.

3.4.3 Insurance Premiums. Tenant shall pay or cause to be paid all premiums for
the insurance coverage required to be maintained pursuant to Article 9.

3.4.4 Permits. Tenant shall pay or cause to be paid all fees, dues and charges
of any kind which are necessary in order to acquire and keep in effect and good
standing all Permits required for operation of the Leased Property in accordance
with the terms of Article 4. Tenant shall maintain, in Tenant’s name, those
Permits related to the operation of the Leased Property, except those required
by Applicable Laws to be maintained by Landlord and which cannot be assigned to
or maintained by Tenant, or those otherwise agreed by Landlord and Tenant to be
maintained by Landlord. Notwithstanding the foregoing, in the event of the
expiration or earlier termination of this Lease, Tenant shall assign, transfer
or otherwise convey any Permits maintained in Tenant’s name to Landlord or
Landlord’s designee, to the extent not prohibited by Applicable Laws.

3.4.5 Sales Tax. Simultaneously with each payment of Rent and Additional Charges
hereunder, Tenant shall pay to Landlord the amount of any applicable sales, use,
excise or similar or other tax on any such Rent and Additional Charges, whether
the same be levied, imposed or assessed by the State in which the Leased
Property is located or any Governmental Agencies, but specifically excluding any
federal, state or local taxes, franchise taxes, capital, estate, succession,
inheritance, value added, or similar tax or charge or substitute therefore,
imposed on Landlord’s net income. Landlord shall, upon written request by
Tenant, provide to Tenant on an annual basis such reasonable information in
Landlord’s possession or control as shall be necessary to enable Tenant to pay
such tax.

3.4.6 Other Charges. Tenant shall pay or cause to be paid all other amounts,
liabilities and obligations arising in connection with Tenant’s use, occupation
or operation of the Leased Property, except for (i) debt service or any related
costs and expenses in connection with any Indebtedness of Landlord,
(ii) Landlord’s federal, state or local taxes, franchise taxes, capital, estate,
succession, inheritance, value added, or similar tax or charge or substitute
therefor, with respect to the Rent and other amounts received by Landlord under
this Lease, or (iii) those obligations expressly stated not to be an obligation
of Tenant pursuant to this Lease (collectively, “Landlord Charges”).

3.4.7 Penalties and Interest; Filing. Tenant shall pay or cause to be paid every
fine, penalty, interest and cost which may be added for non payment or late
payment of the items

 

- 21 -



--------------------------------------------------------------------------------

referenced in this Section 3.4. Tenant shall prepare and file at its expense, to
the extent required or permitted by Applicable Laws, all tax returns and other
reports in respect of any Additional Charge as may be required by Government
Agencies.

3.5 Landlord Advances. Except as specifically provided otherwise in this Lease,
if Tenant does not pay or discharge all Additional Charges when due, and provide
proof of payment if requested by Landlord or, in the alternative, proof of
Tenant’s contest of said Additional Charges and, in such case, a bond or other
security as reasonably required by Landlord in its sole discretion to cover any
lien filed against the Leased Property or other liability affecting the Leased
Property related to the contest of the Additional Charges, Landlord shall have
the right but not the obligation to pay such Additional Charges on behalf of
Tenant. If Landlord shall make any such expenditure for which Tenant is
responsible or liable under this Lease, or if Tenant shall become obligated to
Landlord under this Lease for any other sum besides Minimum Rent or Additional
Minimum Rent as hereinabove provided, the amount thereof shall be deemed to
constitute an Additional Charge and shall be due and payable by Tenant to
Landlord, together with interest at the Overdue Rate and all applicable sales or
other taxes thereon, if any, simultaneously with the next succeeding monthly
installment of Minimum Rent or at such other time as may be expressly provided
in this Lease for the payment of the same.

3.6 Late Payment of Rent. If Tenant fails to make any payment of Rent on or
before the fifth (5th) Business Day after the date such payment is due and
payable, Tenant shall pay to Landlord an administrative late charge of five
percent (5%) of the amount of such payment. In addition, such past due payment
shall bear interest at the Overdue Rate from the date first due until paid. Such
late charge and interest shall constitute an Additional Charge and shall be due
and payable with the next installment of Rent due hereunder.

3.7 Net Lease. Landlord and Tenant acknowledge and agree that both parties
intend that this Lease shall be and constitute what is generally referred to in
the real estate industry as a “triple net” or “absolute net” lease, such that
Tenant shall be obligated hereunder to pay all costs and expenses incurred
during the Term with respect to, and associated with, the Leased Property and
all personal property thereon and therein and the Business operated thereon and
therein, including, without limitation, all taxes and assessments, utility
charges, insurance costs, maintenance costs and repair, replacement and
restoration expenses (all as more particularly herein provided), together with
any and all other assessments, charges, costs and expenses of any kind or nature
whatsoever related to, or associated with, the Leased Property, the use,
occupation or operation thereof, and the Business operated thereon and therein,
other than Landlord’s financing costs and expenses and related debt service;
provided, however, that Landlord shall nonetheless be obligated to pay
Landlord’s federal, state or local taxes, franchise taxes, capital, estate,
succession, inheritance, value added, or similar tax or charge or substitute
therefor with respect to the Rent and other amounts received by Landlord under
this Lease. Except as expressly provided herein, Landlord shall bear no cost or
expense of any type or nature with respect to, or associated with, the Leased
Property, or the use, occupation or operation thereof. Except to the extent
otherwise expressly provided in this Lease, it is agreed and intended that Rent
payable hereunder by Tenant shall be paid without notice, demand, counterclaim,
set off, deduction or defense and without abatement, suspension, deferment,
diminution or reduction and that Tenant’s obligation to pay Rent throughout the
Term is absolute and unconditional and the respective obligations and
liabilities of Tenant and Landlord hereunder shall in no way be

 

- 22 -



--------------------------------------------------------------------------------

released, discharged or otherwise affected for any reason, including without
limitation: (a) any defect in the condition, merchantability, design, quality or
fitness for use of the Leased Property or any part thereof, or the failure of
the Leased Property to comply with Applicable Laws, including any inability to
occupy or use the Leased Property by reason of such non compliance; (b) any
damage to, removal, abandonment, salvage, loss, Condemnation, theft, scrapping
or destruction of or any requisition or taking of the Leased Property or any
part thereof, or any environmental condition on the Leased Property or any
property in the vicinity of the Leased Property; (c) any restriction, prevention
or curtailment of or interference with any use of the Leased Property or any
part thereof, including eviction; (d) any defect in title to or rights to the
Leased Property or any Lien on such title or rights to the Leased Property;
(e) any change, waiver, extension, indulgence or other action or omission or
breach in respect of any obligation or liability of or by any Person; (f) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceedings relating to Tenant or any other Person or
any action taken with respect to this Lease by any trustee or receiver of Tenant
or any other Person or by any court, in any such proceedings; (g) any right or
claim that Tenant has or might have against any Person, including, without
limitation, Landlord or any vendor, manufacturer or contractor of or for the
Leased Property (other than a claim resulting from any willful misconduct or
gross negligence of Landlord); (h) any failure on the part of Landlord or any
other Person to perform or comply with any of the terms of this Lease, or of any
other agreement; (i) any invalidity, unenforceability, rejection or
disaffirmance of this Lease by operation of law or otherwise against or by
Tenant or any provision hereof; (j) the impossibility of performance by Tenant
or Landlord, or both; (k) any action by any court, administrative agency or
other Government Agencies; (l) any interference, interruption or cessation in
the use, possession or quiet enjoyment of the Leased Property or otherwise; or
(m) any other occurrence whatsoever whether similar or dissimilar to the
foregoing, whether foreseeable or unforeseeable, and whether or not Tenant shall
have notice or knowledge of any of the foregoing. Except as specifically set
forth in this Lease, this Lease shall be non cancelable by Tenant for any reason
whatsoever and, except as expressly provided in this Lease, Tenant, to the
extent now or hereafter permitted by Applicable Laws, waives all rights now or
hereafter conferred by statute or otherwise to quit, terminate or surrender this
Lease or to any diminution, abatement or reduction of Rent payable hereunder.
Except as specifically set forth in this Lease, under no circumstances or
conditions shall Landlord be expected or required to make any payment of any
kind hereunder or have any obligations with respect to the use, possession,
control, maintenance, alteration, rebuilding, replacing, repair, restoration or
operation of all or any part of the Leased Property, so long as the Leased
Property or any part thereof is subject to this Lease, and Tenant expressly
waives the right to perform any such action at the expense of Landlord pursuant
to any law.

3.8 No Abatement of Rent. No abatement, diminution or reduction (a) of Rent,
charges or other compensation, or (b) of Tenant’s other obligations hereunder
shall be allowed to Tenant or any Person claiming under Tenant, under any
circumstances or for any reason whatsoever and to the maximum extent permitted
by Applicable Laws, Tenant hereby waives the application of any local or state
statutes, land rules, regulations or ordinance providing to the contrary.

 

- 23 -



--------------------------------------------------------------------------------

ARTICLE 4

USE OF THE LEASED PROPERTY

4.1 Permitted Use.

4.1.1 Permitted Use. Tenant covenants and agrees that it shall, throughout the
Term of this Lease, continuously use and occupy the Leased Property solely and
exclusively as a Golf Course Facility in a manner consistent with Comparable
Golf Course Facilities in the County in which the Leased Property is located,
and for such other uses as may be necessary or incidental to such use and to the
operation thereof, with appropriate amenities for the same and for no other
purpose without interruption except for (a) Force Majeure Events, (b) closures
reasonably required due to repairs or maintenance by third parties having a
right to do so pursuant to any Permitted Encumbrance, or (c) other minimum
necessary interruptions in respect to portions of the Leased Property for
periods provided herein for repairs, renovations, replacements and rebuilding
all of which shall be carried out pursuant to, and in accordance with the
applicable provisions of this Lease (the foregoing being referred to as the
“Permitted Use”). Without the prior written consent of Landlord, no Affiliate of
Tenant may be a subtenant or concessionaire in the Leased Property, provided
that, notwithstanding the foregoing, Tenant shall be entitled to enter into a
sublease, concession agreement or other similar agreement with an Affiliate of
Tenant for the purpose of procuring, holding and utilizing a license to serve
alcoholic beverages on the Leased Property (the “Beverage Affiliate”). No use
shall be made or permitted to be made of the Leased Property and no acts shall
be done thereon which will cause the cancellation of any insurance policy
covering the Leased Property or any part thereof (unless another adequate policy
is available), nor shall Tenant sell or otherwise provide or permit to be kept,
used or sold in or about the Leased Property any article which may be prohibited
by law or by the standard form of fire insurance policies, or any other
insurance policies required to be carried hereunder, or fire underwriter’s
regulations. Tenant shall, at its sole cost, comply with all Insurance
Requirements. Tenant shall not take or omit to take any action, the taking or
omission of which materially impairs the value or the usefulness of the Leased
Property or any part thereof for its Permitted Use, or causes the Leased
Property to no longer be considered or generally recognized as a Comparable Golf
Course Facility. In addition, Tenant shall not take or omit to take any action,
the taking or omission of which will cause the Membership Documents in effect,
if any, to terminate or which will entitle the members thereof to terminate
their memberships, except as otherwise permitted thereunder.

4.1.2 Necessary Approvals. Tenant shall maintain and shall cause Beverage
Affiliate to maintain, as applicable, in good standing all Permits and approvals
necessary to use and operate, for its Permitted Use, the Leased Property and the
Business operated thereon under Applicable Laws and shall provide to Landlord a
copy of any documents or information pertaining to said Permits and approvals
upon Landlord’s request. Landlord shall, at no cost or liability to Landlord,
reasonably cooperate with Tenant in this regard, limited to executing all
applications and consents reasonably required to be signed by Landlord in order
for Tenant or Beverage Affiliate, as applicable, to obtain and maintain such
approvals.

4.1.3 Lawful Use, Etc. Tenant shall not use or suffer or permit the use of the
Leased Property or Tenant’s Personal Property, if any, for any unlawful purpose.
Tenant shall not

 

- 24 -



--------------------------------------------------------------------------------

commit or suffer to be committed any waste on the Leased Property nor shall
Tenant cause or permit any unlawful nuisance thereon or therein. Tenant shall
not suffer nor permit the Leased Property, or any portion thereof, to be used in
such a manner as to (a) impair Landlord’s title thereto or to any portion
thereof, (b) allow a claim or claims for adverse usage or adverse possession by
the public, as such, or of implied dedication of the Leased Property or any
portion thereof, or (c) result in a material, negative change in its quality or
condition.

4.1.4 Compliance with Legal Requirements. Tenant shall at all times at its sole
cost and expense, keep, maintain and operate the Leased Property in compliance
with all Legal Requirements. Tenant agrees to provide Landlord with Notice of
any and all notices, orders or other communications relating to Legal
Requirements affecting the Leased Property which is or are enacted, passed,
promulgated, made, issued or adopted, a copy of which is served upon or received
by Tenant or Beverage Affiliate, or a copy of which is posted on or fastened or
attached to the Leased Property, within five (5) Business Days after service,
receipt, posting, fastening or attaching. At the same time, Tenant will inform
Landlord as to the work or steps which Tenant proposes to do or take in order to
comply therewith. Tenant shall manage the use of all pesticides, fertilizers and
other Hazardous Substances stored at or used in connection with the Leased
Property and Business in accordance with all Applicable Laws.

4.2 Environmental Matters. Except as permitted by Applicable Laws, Tenant shall
at all times during the Term keep the Leased Property free of Hazardous
Substances. Neither Tenant nor any of its employees, agents, invitees,
licensees, contractors, guests, or subtenants (if permitted) shall use,
generate, manufacture, refine, treat, process, produce, store, deposit, handle,
transport, Release (as defined below), or dispose of Hazardous Substances in,
on, at, under, from or about the Leased Property or the Environment thereof, in
violation of any Applicable Laws. Tenant shall give Landlord prompt Notice of
any claim received by Tenant from any person, entity, or Government Agencies
that a Release or disposal of Hazardous Substances has occurred or otherwise
been identified on the Leased Property or the Environment thereof, and shall
strictly comply with and correct, at Tenant’s sole cost and expense, any and all
violations of Applicable Laws to the written satisfaction of the Government
Agencies and Landlord. Under this Section 4.2, the term “Release” shall mean
shall mean any potential or actual presence in, on, at, under, from, or the
spilling, leaking, migrating, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, dumping, or disposing into the Environment of any
Hazardous Substance(s). Notwithstanding any provision herein to the contrary,
Tenant shall have no liability for any Hazardous Substance existing at the
Leased Property as of the date of the Original Lease in violation of any
Applicable Laws, except to the extent any action or inaction of Tenant or any
manager of Tenant, or of any employee, agent or representative of Tenant or any
manager of Tenant, contributes to or compounds the effects of such Hazardous
Substance.

Tenant shall not discharge or permit to be discharged into any septic facility
or sanitary sewer system serving the Leased Property any Hazardous Substance(s),
toxic or hazardous sewage or waste other than that which is permitted by
Applicable Laws or which is normal domestic waste water for the type of business
contemplated by this Lease to be conducted by Tenant on, in, at or from the
Leased Property. Any Hazardous Substance(s) toxic or hazardous sewage or waste
which is produced or generated in connection with the use or operation of the
Leased Property shall be handled and disposed of as required by and in strict
compliance with all

 

- 25 -



--------------------------------------------------------------------------------

Applicable Laws, or shall be pre-treated to the level of domestic wastewater, as
specified by Applicable Laws, prior to discharge into any septic facility or
sanitary sewer system serving the Leased Property.

Tenant acknowledges and understands that Landlord has or shall be conducting
surveys of all Leased Property improvements for asbestos/asbestos containing
materials (“ACM”) and suspect lead based paint (“LBP”) (collectively, “HUD
Materials”), including preparation of an ACM survey and LBP survey prepared by a
qualified properly licensed professional environmental engineering/consulting
firm (“EP”) in accordance with any and all guidelines and/or regulations
promulgated by the applicable Governmental Authorities associated with HUD
Materials and all Applicable Laws. If Landlord determines, in its sole
discretion, that HUD Materials are present based on the ACM survey and LBP
survey, Tenant covenants and warrants to Landlord that (a) Tenant shall
immediately (and in no event later than fifteen (15) Business Days from the date
of Tenant’s receipt of the ACM and/or LBP survey reports) prepare and implement
(including all required employee training), at Tenant’s sole cost and expense
and using an EP pre-approved by and otherwise acceptable to Landlord in its sole
discretion, an operations and maintenance plan (“O&M Plan”) to properly manage
any and all the HUD Materials at the Leased Property in accordance with any and
all guidelines promulgated by the applicable Governmental Authorities associated
with HUD Materials and all Applicable Laws, and (b) if any development,
construction, renovation or any other work to be conducted on the Leased
Property (collectively, “Site Development”) may or actually disturbs, damages,
or otherwise affects any HUD Materials on the Leased Property, Tenant shall
adhere to the guidelines and/or regulations promulgated by the applicable
Governmental Authorities and Applicable Laws in connection with Tenant’s timely,
lawful and proper abatement, management and removal of the HUD Materials prior
to any such Site Development. Any and all abatement, management and removal of
HUD Materials from the Leased Property shall be undertaken at Tenant’s sole
cost, charge and expense, which cost, charge and expense may be paid from the
Capex Reserve pursuant to Article 5 hereof. Tenant shall also be liable for any
cost, charge, expense or other damages which Landlord may incur as a result of
the failure of Tenant to timely comply with its obligations, if any, under this
provision. If Tenant fails to complete and/or fully implement the O&M Plan, then
Landlord shall have the right, but not the obligation, to undertake, complete
and/or implement the O&M Plan, or any portion thereof, and all costs and
expenses incurred by Landlord in connection therewith shall be deemed and
treated as Landlord’s Additional Investment and, accordingly, annual Minimum
Rent for the applicable Lease Year shall be increased by an amount equal to such
costs and expenses multiplied by the Landlord’s Additional Investment Rate. The
O&M Plan obligation shall terminate when all HUD Materials have been properly
abated at and disposed of from the Leased Property.

4.3 Continuous Operations. Except during the continuation of a Force Majeure
Event, Tenant shall continuously operate the Leased Property in the manner
herein required, shall maintain sufficient skilled staff and employees, either
directly or through a qualified management company approved by Landlord, at
Landlord’s sole and absolute discretion, and shall maintain adequate levels and
quality of P&E, to operate the Leased Property as herein required at its sole
cost and expense throughout the entire Term of this Lease. Tenant shall not
enter into any management agreement with respect to the Leased Property or the
Business unless such management agreement is approved in writing by Landlord in
Landlord’s sole and absolute discretion, and contains provisions subordinating
such management agreement, and any

 

- 26 -



--------------------------------------------------------------------------------

management fees due and payable thereunder, to this Lease and to the Rent,
Additional Charges and any other fees due and payable under this Lease. Landlord
hereby approves the ForeGolf Management Agreement and consents to the terms and
conditions thereof, including Section 12.5 thereof, provided that (a) such
approval shall not be deemed a waiver or release by Landlord of any of Tenant’s
obligations pursuant to this Lease, whether due to any provisions in the
ForeGolf Management Agreement conflicting with the terms of this Lease or
otherwise, (b) without Landlord’s prior written consent, Tenant shall not amend
or assign any of its interest under, or consent to the assignment of any of
ForeGolf Manager’s interests under, the ForeGolf Management Agreement, and
(c) without Landlord’s prior written consent, Tenant shall not engage a manager
other than ForeGolf Manager with respect to the management of the Leased
Property and/or the Business. Tenant shall at all times promptly enforce all of
its rights under, and all terms, covenants and conditions set forth in, the
ForeGolf Management Agreement.

4.4 Compliance With Restrictions, Etc. Tenant, at its sole cost and expense,
shall comply with all restrictive covenants and other title exceptions affecting
the Leased Property as of the date of this Lease and shall comply with and
perform all of the obligations set forth in the same to the extent that the same
are applicable to the Leased Property or to the extent that the same would, if
not complied with or performed, impair or prevent the continued use, occupancy
and operation of the Leased Property for the purposes set forth in this Lease.
Further, in addition to Tenant’s payment obligations under this Lease, Tenant
shall pay all sums charged, levied or assessed under any restrictive covenants,
declaration, reciprocal easement agreement or other title exceptions, equipment
leases, leases and all other agreements affecting the Leased Property whether as
of the date of this Lease or hereafter, and promptly as the same become due and
shall promptly furnish Landlord evidence of payment thereof, unless contested in
good faith by Tenant and, in such case, Tenant shall provide to Landlord a bond
or other security as reasonably required by Landlord in its sole discretion to
cover any lien filed against the Leased Property or other liability affecting
the Leased Property related to the contest of any sums charged, levied or
assessed under any restrictive covenants, declaration, reciprocal easement
agreement or other title exceptions, equipment leases, leases and all other
agreements affecting the Leased Property.

4.5 Standard of Operation. Throughout the Term of this Lease, Tenant shall
continuously operate the Leased Property and the Business (except during the
continuation of a Force Majeure Event) in full compliance with the terms hereof
in a manner consistent with the level of operation of Comparable Golf Course
Facilities, including, without limitation, the following:

(a) to operate the Leased Property and the Business in a prudent manner and in
compliance with Applicable Laws, Accessibility Laws, Legal Requirements and
regulations relating thereto and procure and maintain all Permits and any other
agreements necessary for the use and operation of the Business;

(b) to maintain sufficient P&E, Inventory and Tenant Personal Property, of types
and quantities for the Business to enable Tenant adequately to operate the
Business and, upon expiration or earlier termination of this Lease or upon an
Event of Default, Tenant shall return, transfer and convey by bill of sale or
other appropriate document all Inventory to Landlord;

 

- 27 -



--------------------------------------------------------------------------------

(c) to keep all Leased Improvements and P&E located on the Land or used or
useful in connection with the Business in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
needed and proper repairs, renewals, replacements, additions and improvements
thereto to keep the same in good operating condition;

(d) to maintain sufficient Working Capital to operate the Leased Property as
herein required;

(e) to operate and use the Leased Property to a standard consistent with
Comparable Golf Course Facilities and to operate the Business with all required
Permits for such operation, if any;

(f) to follow and conform to substantially similar insurance, risk management
and management standards and practices employed at Comparable Golf Course
Facilities;

(g) to recruit, train and employ appropriate personnel, or retain management
services from an Affiliate or other qualified operator or service provider,
provided (i) any such Affiliate shall be previously approved by Landlord in its
reasonable discretion, (ii) any such other qualified operator or service
provider shall be previously approved by Landlord in its sole and absolute
discretion, and (iii) Tenant shall not enter into any agreement with an
Affiliate or otherwise which purports to obligate Landlord or which survives the
expiration or earlier termination of this Lease without the prior written
approval of Landlord; and

(h) provide prompt written notice to Landlord of material or extraordinary
developments, lawsuits, violation of any Legal Requirements and fines relating
to the use and operation of the Leased Property or the Business.

Throughout the term of this Lease, Tenant shall continuously operate the Leased
Property as herein required in the manner set forth above. Tenant shall endeavor
and use its best efforts to maximize Total Facility Revenues for the Leased
Property, the value of the Business and the long-term value of the Leased
Property. Tenant shall further provide, or cause to be provided, substantially
similar services, facilities and benefits generally available at Comparable Golf
Course Facilities.

4.6 Standards, Not Control. Landlord and Tenant stipulate and agree that Tenant
is obligated to undertake such actions as are reasonably necessary to properly
achieve the highest standard of operation for the Business as set forth herein,
and that although Landlord shall have the right to undertake all enforcement
rights as provided herein in the event that the required standard of operation
is not maintained by Tenant, the means, pricing, policies and methods used and
actions taken to operate the Business are within the sole control and election
of Tenant, and are not specified by or under the control of Landlord.
Accordingly, Landlord shall have no responsibility for any action taken by
Tenant in order to manage or operate the Business.

4.7 Survival. As to conditions and uses of Tenant existing or occurring prior to
the expiration or sooner termination of this Lease, the provisions of this
Article 4 shall survive the expiration or earlier termination of this Lease to
the extent of any ongoing effects on Landlord or its successors with respect to
the Leased Property.

 

- 28 -



--------------------------------------------------------------------------------

4.8 Certain Provisions Regarding ForeGolf Management Agreement.

4.8.1 Dispute Resolution. Landlord hereby acknowledges and agrees that
(a) pursuant to Section 2.2 of the ForeGolf Management Agreement, Landlord may
be required to resolve certain disputes between Tenant and ForeGolf Manager
under the ForeGolf Management Agreement, (b) in the event that same shall be
required of Landlord, Landlord shall have either (i) one (1) Business Day
following Landlord’s receipt of Tenant’s or ForeGolf Manager’s request to
resolve a dispute to resolve such dispute in favor of Tenant or ForeGolf
Manager, or (ii) if Landlord did not receive a simultaneous copy of the
applicable request submitted to Tenant, six (6) Business Days following the date
of the request, and (c) in the event that Landlord fails to resolve such dispute
in favor of Tenant or ForeGolf Manager within the applicable time frame set
forth in the immediately preceding clause (b), the dispute shall be deemed
resolved in favor of ForeGolf Manager.

4.8.2 Tenant’s Option to Terminate ForeGolf Management Agreement.

(a) Tenant hereby agrees that, without the prior written consent of Landlord, it
shall not exercise its option to terminate the ForeGolf Management Agreement in
whole or in part pursuant to the terms set forth in Section 12.3.2 or
Section 12.3.3 of the Management Agreement, as applicable.

(b) In the event that Landlord elects to terminate this Lease pursuant to
Article 21 hereof, provided no Event of Default by Tenant then exists hereunder
or under the ForeGolf Management Agreement, Landlord hereby agrees it shall pay
ForeGolf Manager (i) the Termination Fee applicable to the Leased Property, if
and only to the extent the same shall be due Manager pursuant to the express
terms of Section 12.3.2 of the ForeGolf Management Agreement, and (ii) the Rent,
Build Out and FF&E Fee applicable to the Leased Property, if and only to the
extent the same shall be due Manager pursuant to the express terms of
Section 12.3.3 of the ForeGolf Management Agreement.

(c) In the event that Landlord elects to terminate this Lease pursuant to
Article 21 hereof upon consummation of the sale or assignment of all of
Landlord’s interests in the Leased Property or this Lease, as applicable (a
“Sale/Lease Assignment Transaction”), to a bona fide third party
purchaser/assignee (the “Subsequent Party”), Landlord hereby agrees that the
purchase agreement or lease assignment, as applicable, between Landlord and
Subsequent Party evidencing the Sale/Lease Assignment Transaction shall provide
that either (at Landlord’s sole discretion) Subsequent Party agrees to
(i) comply with the covenants, terms and provisions set forth in
Section 12.3.4(i) of the ForeGolf Management Agreement, or (ii) purchase all
Manager Receivables (as defined in Section 12.3.4 of the ForeGolf Management
Agreement) applicable to the Leased Property from ForeGolf Manager in accordance
with the terms set forth in Section 12.3.4(ii) of the ForeGolf Management
Agreement; provided, however, it being expressly understood and agreed that
Subsequent Party shall have no obligation to purchase any Manager Receivables
applicable to the Leased Property aged

 

- 29 -



--------------------------------------------------------------------------------

over 180 days, provided that Subsequent Party agrees to deliver any such
receivables actually collected by Subsequent Party to ForeGolf Manager within
five (5) days of Subsequent Party’s receipt thereof.

4.8.3 Inspections and Audits. Landlord and Tenant acknowledge that, pursuant to
Section 5.2.12 of the ForeGolf Management Agreement, Landlord and Tenant have
the right to inspect the Leased Property at any time and to inspect and/or audit
(or cause an independent audit of) the books and records of the Leased Property
(as applicable, a “Managed Property Inspection” and a “Managed Property Audit”).
Landlord hereby agrees that Landlord shall be solely responsible for the costs
and expenses incurred by Landlord and ForeGolf Manager in connection with any
Managed Property Inspection and/or any Managed Property Audit, as applicable,
Landlord elects to conduct at the Leased Property.

4.8.4 Escrow In Connection With Tenant Termination of Management Agreement Upon
Landlord Termination of Lease. In the event Tenant terminates the ForeGolf
Management Agreement pursuant to Section 12.3.2 thereof as a result of
Landlords’ termination of this Lease and the Affiliated Leases, Landlord agrees
to deliver (and to cause the applicable Landlords under the applicable
Affiliated Leases to deliver) to the Escrow Agent (as defined in the ForeGolf
Management Agreement) a sum equal to the aggregate of the COI Escrow (as defined
in the ForeGolf Management Agreement) required pursuant to Section 15.2 of the
ForeGolf Management Agreement, in accordance with the terms set forth in such
Section 15.2.

4.8.5 Operating Contracts – Expiration or Earlier Termination of ForeGolf
Management Agreement. Upon the expiration or earlier termination of the ForeGolf
Management Agreement, Landlord shall have the obligation, with respect to any
Operating Contract (as defined in the ForeGolf Management Agreement)
specifically approved by Landlord, to either assume (or cause the successor
tenant or manager, as applicable, to assume) such Operating Contract or
terminate such Operating Contract, in which case all expenses or fees for such
termination shall be the responsibility of Landlord (or such successor tenant or
manager, if applicable).

ARTICLE 5

MAINTENANCE AND REPAIRS

5.1 Tenant’s Obligations. Tenant shall, at its sole cost and expense, keep the
Leased Property in good order and repair, and shall promptly make all necessary
and appropriate repairs and replacements thereto of every kind and nature,
whether interior or exterior, structural or nonstructural, ordinary or
extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to the commencement of the Term and whether or not necessitated
by wear, tear, obsolescence or defects, latent or otherwise, and shall use all
reasonable precautions to prevent damage or injury. All repairs shall be made in
a good, workmanlike manner, consistent with the industry standards for
Comparable Golf Course Facilities, in accordance with all applicable federal,
state and local statutes, ordinances, by laws, codes, rules and regulations
relating to any such work. In addition, Tenant shall also, at its sole cost and
expense, put, keep, replace and maintain Tenant’s Personal Property in good
repair and in good, safe and substantial order, howsoever the necessity or
desirability for repairs may occur, and whether or not

 

- 30 -



--------------------------------------------------------------------------------

necessitated by wear, tear, obsolescence or defects. Tenant may at any time and
from time to time remove and dispose of any of Tenant’s Personal Property which
has become obsolete or unfit for use or which is no longer useful in the
operation of the Business; provided, however, that Tenant’s Personal Property so
disposed of shall be promptly replaced with other Tenant’s Personal Property not
necessarily of the same character, but of at least equal usefulness and quality
as, and having a value at least equal to the value of, those disposed of, and in
any event in accordance with and in compliance with the standards required by
and the provisions of this Lease. Tenant shall further at all times maintain the
grounds, landscaping and golf course in accordance with the standards of
Comparable Golf Course Facilities.

5.2 Capex Reserve.

5.2.1 On or prior to the date hereof, Tenant shall establish an interest bearing
reserve account (the “Capex Reserve”) in a bank designated by Tenant and
approved by Landlord. All interest earned on the Capex Reserve shall be added to
and shall remain a part of the Capex Reserve. Both Tenant and Landlord shall be
signatories on the Capex Reserve, and any withdrawals, whether by check, wire or
otherwise, shall require approval of both Tenant and Landlord. Upon the
occurrence and continuation of any Default or an Event of Default hereunder,
Tenant shall no longer be an authorized signatory on the Capex Reserve account
and shall not be permitted to utilize funds from the Capex Reserve for any
purpose whatsoever without the prior written consent of Landlord, which consent
may be withheld in Landlord’s sole and absolute discretion. Such account shall
be established in Landlord’s (or Landlord’s Parent or Landlord’s designated
Affiliate’s) name and shall not include or contemplate “overdraft protection”
and Tenant shall not request or attempt to draw or draft any funds which are not
actually on deposit in such Capex Reserve account. The purpose of the Capex
Reserve is to cover the cost of the following, to the extent carried out in
accordance with this Lease (collectively, “Capex Reserve Expenditures”):

(a) replacements (including P&E Replacements) and renewals to the P&E located at
the Land or used in connection with the Business (other than Inventory); and

(b) replacements and renewals, whether routine, non routine or major, to the
Leased Improvements (including, without limitation, the Golf Course Facilities),
including, without limitation, those which are normally capitalized under GAAP
such as replacements and renewals to the structure, the exterior facade, the
mechanical, electrical, heating, ventilating, air conditioning, plumbing and
vertical transportation elements of the Leased Improvements, which expenditures
Tenant reasonably believes should be made for the Leased Property for the
following Fiscal Year in order to maintain the Leased Property in a commercially
reasonable condition consistent with the standard of operation for the Business
required herein.

5.2.2 Commencing with the Effective Date and continuing throughout the Term,
Tenant shall on the tenth (10th) day following the end of each Accounting Period
during the Term, transfer into the Capex Reserve an amount equal to the
Applicable Reserve Percentage for such Accounting Period. At the time Tenant
provides Landlord the Annual Operations Statement described in Section 3.3,
Tenant shall also deliver to Landlord a statement setting forth the total amount
of deposits made to and expenditures from the Capex Reserve for the preceding
Fiscal Year.

 

- 31 -



--------------------------------------------------------------------------------

5.2.3 On or before October 31 of each Fiscal Year, Tenant shall prepare an
estimate (the “Capex Reserve Estimate”) of Capex Reserve Expenditures
anticipated during the ensuing Fiscal Year and shall submit such Capex Reserve
Estimate to Landlord for its review. Such Capex Reserve Estimate shall reflect
by line item the projected budget for Capex Reserve Expenditures for the Leased
Property and assumptions on the basis of which such line items were prepared in
narrative form if necessary, including separate budget items for all projected
expenditures for replacements, substitutions and additions to Tenant’s Personal
Property. Tenant shall provide to Landlord reasonable additional detail,
information and assumptions used in the preparation of the Capex Reserve
Estimate as requested by Landlord and shall also submit to Landlord with the
Capex Reserve Estimate good faith longer range projections of planned Capex
Reserve Expenditures for an additional three (3) Fiscal Years. Tenant shall
review the Capex Reserve Estimate with Landlord, and subject to Landlord’s
approval, Tenant shall implement such Capex Reserve Estimate for the successive
Fiscal Year (during which it shall, if approved by Landlord, be referred to as
the “Approved Capex Reserve Estimate”). In addition, Landlord shall have the
right to disapprove any expenditures to be made pursuant to the Capex Reserve
Estimate which are not in compliance with Applicable Laws. Further, Landlord’s
approval of any expenditure pursuant to the Capex Reserve Estimate shall not be,
or be deemed to be, an assumption by Landlord of any liability in connection
with the expenditures made. Pending resolution of any dispute, the specific
disputed item of the Capex Reserve Estimate shall be suspended and replaced for
the Fiscal Year in question by an amount equal to the lesser of (a) that
proposed by Tenant for such Fiscal Year or (b) such budget item for the Fiscal
Year prior thereto. Tenant shall not make any expenditures from the Capex
Reserve, nor shall Tenant deviate from the Approved Capex Reserve Estimate
without the prior approval of Landlord, except in the case of Emergency where
immediate action is necessary to prevent imminent danger to person or property
(an “Emergency”). In such circumstances, Tenant shall use good faith efforts to
obtain the approval of Landlord if practicable and if such efforts would not
pose a risk to the condition of the Leased Property or harm to any person, and
in any event provide notice to Landlord as promptly as possible of such
expenditure, the amount of and the reason for the same. If, during any Fiscal
Year, an event occurs that requires a material deviation from the Approved Capex
Reserve Estimate previously approved by Landlord for such Fiscal Year, promptly
following such event, Tenant shall revise the Approved Capex Reserve Estimate
for the remainder of such Fiscal Year and shall submit same to Landlord for
Landlord’s review and approval, which review and approval process shall be
completed in accordance with the terms and provisions of this Section 5.2.3.

5.2.4 Tenant shall, consistent with the Approved Capex Reserve Estimate, from
time to time make Capex Reserve Expenditures from the Capex Reserve as it
reasonably deems necessary in accordance with Section 5.2.1 and Section 5.2.3.
Tenant shall provide to Landlord, within thirty (30) days after the end of each
Accounting Period, an itemized statement setting forth Capex Reserve
Expenditures made to date during the Fiscal Year, including appropriate
supporting documentation such as receipts, invoices or other relevant
information required to support and account for such Capex Reserve Expenditures;
provided, however, that any such supporting documentation shall not be greater
than ninety (90) days old without the prior written approval of Landlord.

 

- 32 -



--------------------------------------------------------------------------------

5.2.5 In the event Capex Reserve Expenditures not set forth in the Approved
Capex Reserve Estimate are required (a) as a result of Legal Requirements, a
Force Majeure Event and/or are otherwise required for the continued safe and
orderly operation of the Leased Property, (b) due to an emergency threatening
the Leased Property, its guests, invitees or employees, or (c) because the
continuation of a given condition will subject Tenant or Landlord to civil or
criminal liability, then Tenant shall request Landlord’s approval in writing
specifying the amount of and the reason for such expenditure, approval for which
Landlord shall promptly grant or withhold, in its reasonable discretion. In the
event that Landlord does not promptly respond, Tenant’s request shall be deemed
to have been approved by Landlord, as submitted by Tenant.

5.2.6 All interest earned on the Capex Reserve shall be added to and become a
part thereof, and all property purchased with funds from the Capex Reserve shall
be and remain the property of Landlord and shall be treated as Leased Property
pursuant to Section 2.1(e) hereof. All funds in the Capex Reserve shall be and
remain the property of Landlord throughout the Term, and following expiration or
earlier termination of this Lease and payment in full on all contracts entered
into prior to such expiration or termination for work to be done or furniture,
furnishings, fixtures and equipment to be supplied in accordance with this
Section 5.2 out of the Capex Reserve, ownership of the Capex Reserve shall be
vested in Landlord. It is understood and agreed that the Capex Reserve pursuant
to this Lease shall be maintained and used solely in connection with the Leased
Properties.

5.2.7 If Landlord wishes to grant a security interest in or create another
encumbrance on its interest in the Capex Reserve in connection with a Facility
Mortgage, including all or any part of the existing or future funds therein, or
any general intangible in connection therewith, the instrument granting such
security interest or creating such other encumbrance shall expressly provide
that such security interest or encumbrance is prior in right to the rights of
Tenant with respect to the Capex Reserve as set forth herein.

5.2.8 If, at any time, or from time to time, funds in the Capex Reserve shall be
insufficient or are reasonably projected by Tenant to be insufficient for
necessary and permitted Capex Reserve Expenditures, or funding is necessary for
unforeseen expenditures which are otherwise necessary and permitted, including,
without limitation, those set forth in Section 5.2.5 hereof (collectively, the
“Unfunded Capex Reserve Expenditures”), Tenant shall give Landlord Notice
thereof, which Notice shall set forth, in reasonable detail, the nature of the
Unfunded Capex Reserve Expenditures and the estimated cost thereof, and
Landlord, in Landlord’s sole discretion, shall fund the amount necessary to pay
for such Unfunded Capex Reserve Expenditures and the amounts so funded shall
constitute part of Landlord’s Additional Investment.

5.2.9 With respect to each Fiscal Year during the Term, up to One Third (1/3) of
the Capex Reserve funds may be used by Tenant to cover the costs of lease/rental
payments under golf cart and other equipment leases approved in writing by
Landlord in its reasonable discretion (“Approved Golf Cart/Equipment Leases”);
provided, however, that the foregoing right granted to Tenant shall be evaluated
by Landlord on an annual basis and may be revoked in its entirety, or the
percentage of Capex Reserve funds permitted for such use may be reduced, by
Landlord in its reasonable discretion, based upon Landlord’s analysis of Capex
Reserve Expenditures anticipated during the ensuing Fiscal Year as set forth in
the Capex Reserve Estimate in accordance with Section 5.2.3 hereof.

 

- 33 -



--------------------------------------------------------------------------------

To the extent any provisions of this Article 5 shall conflict with any
provisions regarding the “Capital Reserve Account” set forth in the ForeGolf
Management Agreement, the parties hereto hereby acknowledge and agree that the
express provisions set forth in the ForeGolf Management Agreement with respect
to same shall control. The Capital Improvement and Replacement Budget (as
defined in the ForeGolf Management Agreement) provided by ForeGolf Manager
pursuant to Section 4.3 of the ForeGolf Management Agreement shall be deemed to
satisfy Tenant’s obligations to provide the Capital Reserve Estimate pursuant to
Section 5.2.3 hereof.

5.3 Landlord’s Funding.

5.3.1 Initial Improvement Project. Landlord hereby agrees to fund an Improvement
Project (as defined in Section 5.3.2 below) in an amount not to exceed Four
Hundred Thirty-One Thousand Nine Hundred Eleven and No/100 Dollars ($431,911.00)
the “Initial Improvement Project Cap”) to fund the costs of the construction,
renovation and/or refurbishment, as applicable, described on Schedule 5.3-1
attached hereto (the “Initial Improvement Project”), with such construction,
renovation and/or refurbishment, as applicable, to be completed by Tenant in
accordance with the Improvement Project procedures set forth on and Schedule
5.3-2 attached hereto; provided, however, it is expressly understood and agreed
that all amounts funded by Landlord with respect to such Initial Improvement
Project pursuant to this Section 5.3.1 and Schedule 5.3-1 attached hereto shall
not be included in the calculation of annual Minimum Rent for the applicable
Lease Year(s) in which such funds are expended by Landlord. In the event that,
in Landlord’s sole and absolute discretion, Tenant has complied with all
Improvement Project procedures set forth on and Schedule 5.3-2 attached hereto
with respect to the Initial Improvement Project and the final amount of costs
and expenses incurred by Tenant in connection therewith is less than the Initial
Improvement Project Cap (such differential, the “Project Cost Reduction
Amount”), upon the prior written consent of Landlord to be given or withheld in
Landlord’s sole and absolute discretion, Tenant may apply some or all of the
Project Cost Reduction Amount towards one (1) or more Initial Improvement
Projects (as defined in the Affiliated Leases) to be funded by Affiliated
Landlords and completed by Tenant pursuant to Section 5.3.1 of the Affiliated
Leases. Notwithstanding the foregoing, Landlord and Tenant acknowledge and agree
that the funding, construction, completion and approval process with respect to
the Initial Improvement Projects shall be coordinated between Landlord and
ForeGolf Manager.

5.3.2 Future Improvement Projects. If Landlord provides Landlord’s Additional
Investment to fund the costs of a mutually agreed-upon construction, renovation
and/or refurbishment project with respect to the Leased Property (an
“Improvement Project”), Landlord and Tenant acknowledge and agree that (a) other
than with respect to the Initial Improvement Project, all amounts funded by
Landlord in connection with such Improvement Project shall be deemed and treated
as Landlord’s Additional Investment and, accordingly, annual Minimum Rent for
the applicable Lease Year shall be increased by an amount equal to such amounts
funded by Landlord in connection with such Improvement Project multiplied by the
Landlord’s Additional Investment Rate, (b) all amounts disbursed by Landlord in
connection with such

 

- 34 -



--------------------------------------------------------------------------------

Improvement Project shall be used by Tenant solely in connection with the
Permitted Renovations to the Leased Property approved in writing by Landlord in
connection with such Improvement Project, (c) the terms, conditions, rights and
obligations of Tenant and Landlord, as applicable, set forth in this
Section 5.3, Section 6.3 hereof, Section 6.4 hereof, Section 6.5 hereof and
Schedule 5.3-2 attached hereto shall be complied with in all respects by Tenant
and Landlord, as applicable, with respect to such Improvement Project, and
(d) all improvements and personal property acquired in connection with such
Improvement Project shall be the property of Landlord and shall be part of the
Leased Property hereunder. Landlord hereby covenants and agrees that prior to
incurring any expenses that would constitute part of Landlord’s Additional
Investment, Landlord shall provide Tenant with written notice of the proposed
additional investment, which notice shall include the nature of the additional
investment, the amount of the additional investment and supporting documentation
related to same.

ARTICLE 6

IMPROVEMENTS, ETC.

6.1 Prohibition. Except for work funded by Capex Reserve Expenditures and Minor
Alterations as hereinafter expressly provided in Section 6.2, no portion of the
Leased Property shall be demolished, removed or altered by Tenant in any manner
whatsoever without the prior written consent and approval of Landlord.
Notwithstanding the foregoing, however, Tenant shall be entitled and obligated
to undertake all alterations to the Leased Property required by any Legal
Requirements and, in such event, Tenant shall comply with the provisions of
Section 6.2 below.

6.2 Permitted Renovations other than Golf Course Renovations. The activities
permitted pursuant to Section 6.2.1 and Section 6.2.2 below shall collectively
constitute “Permitted Renovations”.

6.2.1 Minor Alterations. Landlord acknowledges that certain minor, alterations
and renovations to the Leased Improvements may be undertaken by Tenant from time
to time (“Minor Alterations”). Landlord hereby agrees that Tenant shall be
entitled to perform such Minor Alterations on or about the Leased Improvements;
provided, however, that the cost of the same shall not exceed Ten Thousand and
No/100 Dollars ($10,000.00) per occurrence, and the same shall not weaken or
impair the structural strength of any buildings or other structural improvements
which constitute part of the Leased Improvements, or alter their exterior design
or appearance, materially impair the use of any of the service facilities
located in, or fundamentally affect the character or suitability of, the Leased
Improvements for the Permitted Use specified in Section 4.1.1 above or
materially lessen or impair their value. If Tenant elects to perform any Minor
Alterations, the cost thereof shall be borne by Tenant unless the Minor
Alteration constitutes an Approved Capex Reserve Estimate or an Unfunded Capex
Reserve Expenditure which has been approved by Landlord pursuant to
Section 5.2.8 hereof.

6.2.2 Additions, Expansions and Structural Alterations. All alterations,
additions, expansions and renovations to the Leased Improvements which do not
qualify as Minor Alterations shall constitute “Major Alterations”. Except as
expressly permitted in Section 6.1 and Section 6.2.1 above, nothing in this
Article 6 or elsewhere in this Lease shall be

 

- 35 -



--------------------------------------------------------------------------------

deemed to authorize Tenant to construct and erect any additions to or expansions
of the Leased Improvements, or perform any Major Alterations; it being
understood that Tenant may do so only with the prior written consent and
approval of Landlord, which consent and approval may be withheld by Landlord in
its sole and absolute discretion, and may be conditioned upon the payment by
Tenant to Landlord of all reasonable costs incurred by Landlord in evaluating
the same providing additional insurance and such other conditions as Landlord
may impose. If Tenant elects to perform any Major Alterations, the cost thereof
shall be borne by Tenant unless the Major Alteration constitutes an Approved
Capex Reserve Estimate or an Unfunded Capex Reserve Expenditure which has been
approved by Landlord pursuant to Section 5.2.8 hereof.

6.3 Renovations to Golf Course. Notwithstanding anything to the contrary
contained herein, Tenant shall not be permitted to make any renovations or
improvements to either golf course located on the Land, including the tees,
fairways, bunkers, greens, practice areas, driving ranges, water hazards, or
other landscaping features forming a part thereof, that materially change the
character or current design thereof without the prior written consent of
Landlord, which consent may be withheld at Landlord’s sole and absolute
discretion. Tenant shall be permitted to make any renovations or improvements to
such golf courses that are either routine or remedial as long as they do not
change the design or character of the golf course, including the tees, fairways,
bunkers, greens, water hazards, or other landscaping features forming a part
thereof, and the same shall be deemed to be a Minor Alteration pursuant to
Section 6.2.1 hereof.

6.4 Conditions to Capex Reserve Expenditures, Permitted Renovations and Major
Alterations. In connection with any Capex Reserve Expenditures, Permitted
Renovations or Major Alterations of the Leased Property the following conditions
shall be met, to wit:

(a) Before the commencement of any such work, plans and specifications therefor
or a detailed itemization thereof prepared by a licensed architect approved by
Landlord or other design professional appropriate under the circumstances
approved by Landlord and Tenant shall be furnished to Landlord for its review
and approval. Such approval shall not constitute Landlord’s agreement that the
plans and specification are in compliance with Applicable Laws or an assumption
by Landlord of any liability in connection with the renovation work contemplated
thereby.

(b) Before the commencement of any such work Tenant shall, with Landlord’s
cooperation, obtain all necessary or required approvals thereof by all
Government Agencies having or claiming jurisdiction of or over the Leased
Property, and with any public utility companies having an interest therein. In
connection with any such work Tenant shall comply with all Legal Requirements
and Applicable Laws, of all other Government Agencies having or claiming
jurisdiction of or over the Leased Property and of all their respective
departments, bureaus and offices, and with the requirements and regulations, if
any, of such public utilities, of the insurance underwriting board or insurance
inspection bureau having or claiming jurisdiction, or any other body exercising
similar functions, and of all insurance companies then writing policies covering
the Leased Property or any part thereof.

(c) Tenant represents and warrants to Landlord that all such work will be
performed in a good and workmanlike manner and in accordance with the plans and
specifications therefor approved by Landlord, the terms, provisions and
conditions of this Lease and all governmental requirements.

 

- 36 -



--------------------------------------------------------------------------------

(d) Landlord shall have the right to inspect any such work, at Tenant’s expense,
at all times during normal working hours using such inspector(s) as it may deem
necessary so long as such inspections do not unreasonably interfere with
Tenant’s work (but Landlord shall not thereby assume any responsibility for the
proper performance of the work in accordance with the terms of this Lease, nor
any liability arising from the improper performance thereof).

(e) All such work shall be performed free of any Liens on Landlord’s fee simple
interest on or Tenant’s leasehold interest in the Leased Property.

(f) Upon substantial completion of any such work, Tenant shall procure any
necessary or required certificate of occupancy, certificate of completion or
other final approvals, if applicable, from the appropriate Government Agencies
and provide copies of same to Landlord.

(g) Tenant shall, and hereby agrees to, indemnify, save, pay, insure and hold
Landlord and its Affiliated Parties harmless from and against and reimburse
Landlord for any and all loss, damage, cost, liability, fee and expense
(including, without limitation, reasonable attorney’s fees based upon service
rendered at hourly rates) incurred by or asserted against Landlord which is
occasioned by or results, directly or indirectly, from any such work conducted
upon the Leased Property; whether or not the same is caused by, or is the fault
of Tenant or any agent, employee, manager, contractor, subcontractor, laborer,
supplier, materialmen or any other third party; provided, however, Tenant shall
not be obligated to indemnify Landlord from any loss as aforesaid caused by
Landlord’s gross negligence or willful misconduct.

6.5 Salvage. Other than Tenant’s Personal Property, all materials which are
scrapped or removed in connection with maintenance and repair performed pursuant
to Article 5 and the making of Permitted Renovations pursuant to this Article 6
shall be disposed of by Tenant and the net proceeds thereof, if any, shall be
deposited in the Capex Reserve.

6.6 Project Budget Overruns. Other than as specifically set forth herein,
Landlord shall not be responsible for the cost of any Improvement Projects or
Permitted Renovations contemplated or permitted hereby. Landlord shall have the
right to review and approve a budget for any Improvement Projects or Permitted
Renovations which Landlord agrees to fund. With respect to any Improvement
Project (other than the Initial Improvement Project) or Permitted Renovation
which Landlord agrees to fund, all such amounts shall be deemed and treated as
Landlord’s Additional Investment and, accordingly, annual Minimum Rent for the
applicable Lease Year shall be increased by an amount equal to such amounts
funded by Landlord multiplied by the Landlord’s Additional Investment Rate. In
the event Landlord agrees to fund any Improvement Project or Permitted
Renovation, Landlord agrees that it will fund up to ten percent (10%) in excess
of the original approved budget (as such original approved budget may have been
adjusted pursuant to Landlord’s approval in its sole and absolute discretion),
but shall have no responsibility to fund any costs which, in the aggregate,
exceed one hundred and ten

 

- 37 -



--------------------------------------------------------------------------------

percent (110%) of the approved budgeted amount for such Improvement Project or
Permitted Renovation. To the extent that Landlord agrees to fund such amounts in
excess of one hundred and ten percent (110%) of the approved budgeted amount for
any Improvement Project or Permitted Renovation, one hundred- fifty percent
(150%) of such excess amounts funded by Landlord shall be deemed and treated as
Landlord’s Additional Investment and, accordingly, annual Minimum Rent for the
applicable Lease Year shall be increased by an amount equal to such excess
amounts funded by Landlord multiplied by the Landlord’s Additional Investment
Rate. Tenant acknowledges that any expenditure in excess of one hundred and ten
percent (110%) of the approved budgeted amount for such Improvement Project or
Permitted Renovation, and any other expenditure for Improvement Projects or
Permitted Renovations, may be subject to Landlord obtaining the approval of such
expenditure by the board of directors of the Parent of Landlord.

ARTICLE 7

LANDLORD’S INTEREST NOT SUBJECT TO LIENS

7.1 Liens, Generally. Tenant shall not, directly or indirectly, create or cause
to be imposed, claimed or filed upon the Leased Property, or any of Tenant’s
assets, properties or income or any portion thereof, related to the Leased
Property or upon the interest of Landlord therein, any Lien of any nature
whatsoever. If, because of any act or omission of Tenant, any such Lien shall be
imposed, claimed or filed by any party whosoever or whatsoever, Tenant shall, at
its sole cost and expense, cause the same to be promptly (and in no event later
than thirty (30) days following receipt of notice of such Lien) fully paid and
satisfied or otherwise promptly discharged of record (by bonding or otherwise)
and Tenant shall indemnify, save, pay, insure and hold Landlord harmless from
and against any and all costs, liabilities, suits, penalties, claims and demands
whatsoever, and from and against any and all reasonable attorney’s fees, at both
trial and all appellate levels, resulting or on account thereof and therefrom.
In the event that Tenant shall fail to comply with the foregoing provisions of
this Section 7.1, Landlord shall have the option, but not the obligation, of
paying, satisfying or otherwise discharging (by bonding or otherwise) such Lien
and Tenant agrees to reimburse Landlord, upon demand and as an Additional
Charge, for all sums so paid and for all costs and expenses incurred by Landlord
in connection therewith, together with interest thereon, until paid.
Notwithstanding the foregoing, Tenant shall be entitled to enter into leases for
new or replacement items of P&E (collectively, “P&E Leases”), provided that the
aggregate rent payments for all such P&E Leases do not exceed Twenty-Five
Thousand and No/100 Dollars ($25,000.00) per year.

7.2 Construction or Mechanics Liens. Landlord’s interest in the Leased Property
shall not be subjected to Liens of any nature by reason of Tenant’s
construction, alteration, renovation, repair, restoration, replacement or
reconstruction of any improvements on or in the Leased Property, or by reason of
any other act or omission of Tenant (or of any person claiming by, through or
under Tenant) including, but not limited to, construction, mechanics’ and
materialmen’s liens. All persons dealing with Tenant are hereby placed on notice
that such persons shall not look to Landlord or to Landlord’s credit or assets
(including Landlord’s interest in the Leased Property) for payment or
satisfaction of any obligations incurred in connection with the construction,
alteration, renovation, repair, restoration, replacement or reconstruction
thereof by or on behalf of Tenant. Tenant has no power, right or authority to
subject Landlord’s

 

- 38 -



--------------------------------------------------------------------------------

interest in the Leased Property to any construction, mechanic’s or materialmen’s
lien or claim of lien. If a Lien, a claim of lien or an order for the payment of
money shall be imposed against the Leased Property on account of work performed,
or alleged to have been performed, for or on behalf of Tenant, Tenant shall,
within thirty (30) days after written notice of the imposition of such Lien,
claim or order, cause the Leased Property to be released therefrom by the
payment of the obligation secured thereby or by furnishing a bond or by any
other method prescribed or permitted by Applicable Laws. If a Lien is released,
Tenant shall thereupon furnish Landlord with a written instrument of release
which has been recorded or filed in the appropriate office of land records of
the county in which the Leased Property is located, and otherwise sufficient to
establish the release as a matter of record. Before commencing any work relating
to alterations, additions, or improvements affecting the Leased Property (other
than Minor Alterations), Tenant shall notify Landlord in writing of the expected
date of commencement thereof. Landlord shall then have the right at any time and
from time to time to post and maintain on the Land and Leased Improvements such
notices as Landlord reasonably deems necessary to protect the Leased Property
and Landlord from mechanics’ liens, materialmen’s liens, or any other Liens. In
any event, Tenant shall pay when due all claims for labor or materials furnished
to or for Tenant at or for use in the Land and Leased Improvements. Tenant shall
not permit any mechanics’ or materialmen’s liens to be levied against the Leased
Property for any labor or material furnished to Tenant or claimed to have been
furnished to Tenant or to Tenant’s agents or contractors in connection with work
of any character performed or claimed to have been performed on the Land or the
Leased Improvements by or at the direction of Tenant, and shall immediately
cause the release of any such Liens as provided hereinabove.

7.3 Contest of Liens. Tenant may, at its option, contest the validity of any
Lien or claim of lien if Tenant shall have first posted an appropriate and
sufficient bond in favor of the claimant or paid the appropriate sum into court,
if permitted by and in strict compliance with Applicable Laws, and thereby
obtained the release of the Leased Property from such Lien. If judgment is
obtained by the claimant under any Lien, Tenant shall pay the same immediately
after such judgment shall have become final and the time for appeal therefrom
has expired without appeal having been taken. Tenant shall, at its sole cost and
expense, using counsel reasonably approved by Landlord, diligently defend the
interests of Tenant and Landlord in any and all such suits; provided, however,
that Landlord may, nonetheless, at its election and expense, engage its own
counsel and assert its own defenses, in which event Tenant shall cooperate with
Landlord and make available to Landlord all information and data which Landlord
deems necessary or desirable for such defense.

7.4 Notices of Commencement of Construction. If required by the laws of the
State in which the Leased Property is located, prior to commencement by Tenant
of any work on the Leased Property which shall have been previously permitted by
Landlord as provided in this Lease, Tenant shall record or file a notice of the
commencement of such work or similar notice required by Applicable Laws (the
“Notice of Commencement”) in the land records of the county in which the Leased
Property is located, identifying Tenant as the party for whom such work is being
performed, stating such other matters as may be required by law and requiring
the service of copies of all notices, Liens or claims of lien upon Landlord. Any
such Notice of Commencement shall clearly reflect that the interest of Tenant in
the Leased Property is that of a leasehold estate and shall also clearly reflect
that the interest of Landlord as the fee simple owner of the Leased Property
shall not be subject to construction, mechanics or materialmen’s liens on

 

- 39 -



--------------------------------------------------------------------------------

account of the work which is the subject of such Notice of Commencement. A copy
of any such Notice of Commencement shall be furnished to and approved by
Landlord and its attorneys prior to the recording or filing thereof, as
aforesaid.

ARTICLE 8

TAXES AND ASSESSMENTS

8.1 Obligation to Pay Taxes and Assessments. Throughout the entire Term, Tenant
shall bear, pay and discharge as Additional Charges and not later than the last
day on which payment may be made without penalty or interest, any and all taxes,
assessments, charges, levies, fees (including, without limitation, license,
permit, inspection, authorization and similar fees) and other impositions and
charges of every kind and nature whatsoever, extraordinary as well as ordinary,
foreseen or unforeseen, and each and every installment thereof which shall or
may during or with respect to the Term hereof accrue and/or be charged, laid,
levied, assessed, or imposed upon, or arise in connection with, the use,
occupancy, operation or possession of the Leased Property or any part thereof or
the Business conducted thereon, including, without limitation, ad valorem real
and personal property taxes, all taxes charged, laid, levied, assessed or
imposed in lieu of or in addition to any of the foregoing by virtue of all
present or future laws, ordinances, requirements, orders, directions, rules or
regulations of Government Agencies, and all assessments and charges imposed
pursuant to the Permitted Encumbrances or other documents of record affecting
title to the Leased Property, whether or not such Additional Charges become due
and payable during or after the Term. Tenant shall prepare and timely file all
applicable returns required with respect to such taxes, assessments, impositions
or charges, including, without limitation, all personal property tax returns
required in connection with the Leased Property. In connection with Tenant’s
preparation of such personal property tax returns, Landlord agrees to timely
provide Tenant with a report listing all P&E owned by, acquired by and/or
disposed of by Landlord during the applicable tax reporting period, together
with all other information reasonably required by Tenant with respect to such
P&E for purposes of the personal property tax return, which report shall be
accompanied by an Officer’s Certificate of the Chief Financial Officer of
Landlord (or of Landlord’s general partner, if applicable) certifying that such
report is true, correct and complete in all material respects. Upon Landlord’s
request, Tenant shall promptly furnish to Landlord satisfactory evidence of the
payment of all such taxes, assessments, impositions or charges and copies of any
such returns filed. Notwithstanding the foregoing, Tenant shall not be
responsible for Landlord Charges or for Additional Charges due and payable after
the expiration of the Term to the extent that the same relate and apply
interests and benefits accruing to Landlord after the Term. Tenant shall have no
right to approve any Facility Mortgage or other documents relating to
indebtedness of Landlord and Tenant shall have no responsibility to pay any tax,
charge or imposition levied with respect to any Facility Mortgage.

8.2 Tenant’s Right to Contest Taxes. Notwithstanding the foregoing, Tenant shall
have the right, after prior written notice to Landlord, to contest at its own
expense the amount and validity of any taxes affecting the Leased Property by
appropriate proceedings under Applicable Laws conducted in good faith and with
due diligence and to postpone or defer payment thereof, provided and so long as:

(a) Such proceedings shall operate to suspend the collection of such taxes with
respect to the Leased Property;

 

- 40 -



--------------------------------------------------------------------------------

(b) Neither the Leased Property nor any part thereof would be in immediate
danger of being forfeited or lost by reason of such proceedings, postponement or
deferment; and

(c) Tenant shall have furnished Landlord with security for payment of the
contested taxes which is satisfactory to Landlord, and, in the event that the
preconditions set forth in (a) and (b) above are no longer met, Landlord shall
have the right to draw upon such security to pay and discharge the taxes in
question and any Liens against the Leased Property arising thereunder.

8.3 Tax and Insurance Escrow Account. In the event any of the Events of Default
specified in Section 12.1 hereunder shall occur, or upon request of a Mortgagee,
Landlord shall have the right, by written notice to Tenant effective as of the
date of such notice, to require Tenant to pay or cause to be paid into a
separate account (the “Tax and Insurance Account”) to be established by Tenant
with a lending institution or other third party escrow agent designated by
Landlord (which Tax and Insurance Account shall not be removed from such lending
institution or other third party escrow agent without the express prior approval
of Landlord), and which Landlord may draw upon, a reserve amount sufficient to
discharge the obligations of Tenant under Section 8.1 and Article 9 hereof
(other than worker’s compensation insurance premiums) with respect to real
estate taxes and insurance premiums for the applicable Fiscal Year as and when
they become due (such amounts, the “Tax and Insurance Escrow Amount”). During
each month commencing with the first full calendar month following the receipt
of said notice from Landlord, Tenant shall deposit into the Tax and Insurance
Account one twelfth (1/12th) of the Tax and Insurance Escrow Amount so that as
each installment of insurance premiums and real estate taxes becomes due and
payable, there are sufficient funds in the Tax and Insurance Account to pay the
same. If the amount of such insurance premiums and real estate taxes has not
been definitively ascertained by Tenant at the time when any such monthly
deposit is to be paid, Landlord shall require payment of the Tax and Insurance
Escrow Amount based upon the amount of premiums and real estate taxes paid for
the preceding year, subject to adjustment as and when the amount of such
premiums and real estate taxes are ascertained by Tenant. The Tax and Insurance
Escrow Amount in the Tax and Insurance Account shall be and constitute
additional security for the performance of Tenant’s obligations hereunder and
shall be subject to Landlord’s security interest therein and shall, if there are
sufficient funds in escrow, be used to pay taxes and insurance premiums when
due. Landlord and Tenant shall execute such documentation as may be necessary to
create and maintain Landlord’s security interest in the Tax and Insurance
Account.

 

- 41-



--------------------------------------------------------------------------------

ARTICLE 9

INSURANCE

9.1 General Insurance Requirements. Tenant shall, at all times during the Term
and at any other time Tenant shall be in possession of the Leased Property, keep
the Leased Property and all property located therein or thereon, insured against
the following risks in the following amounts:

(a) “All risk” property insurance (and to the extent applicable, Builder’s Risk
Insurance) on the Leased Improvements, specifically including the Golf Course
Facilities, all building structures, Landscape Improvements (“Landscape
Improvements” shall mean all trees and shrubs, golf course tees, fairways and
greens) and all items of business personal property, including but not limited
to signs, awnings, canopies, gazebos, fences and retaining walls, and all P&E,
including without limitation, insurance against loss or damage from the perils
under “All Risk” (Special) form, including but not limited to the following:
fire, windstorm (including hurricanes), sprinkler leakage, vandalism and
malicious mischief, water damage, explosion of steam boilers, pressure vessels
and other similar apparatus, and other hazards generally included under extended
coverage, all in an amount equal to one hundred percent (100%) of the
replacement value of the Leased Improvements (excluding excavation and
foundation costs), business personal property and P&E, without a co insurance
provision, and shall include an Agreed Value endorsement;

(b) Ordinance or Law Coverage with limits of not less than the full value of the
Leased Improvements for Coverage A (Loss to the undamaged portion of the
building), limits not less than $500,000.00 for Coverage B (Demolition Cost
Coverage), and limits not less than $500,000.00 for Coverage C (Increased Cost
of Construction Coverage);

(c) Business income insurance to be written on “Special Form” (and on
“Earthquake” and “Flood” forms if such insurance for those risks is required)
including “Extra Expense”, without a provision for co insurance, including an
amount sufficient to pay at least twelve (12) months of Rent for the benefit of
Landlord, as its interest may appear, and at least twelve (12) months of “Net
Operating Income” less Rent for the benefit of Tenant, with an additional twelve
(12) months extended period of indemnity and coverage for off-premises utility
interruption;

(d) Occurrence form commercial general liability insurance, including bodily
injury and property damage, personal injury, liquor liability (if applicable),
fire legal liability, contractual liability and independent contractor’s hazard
and completed operations coverage in an amount not less than $1,000,000.00 per
occurrence and $2,000,000.00 general aggregate, and shall include a “per
location aggregate” endorsement;

(e) Umbrella coverage form that “Pays on Behalf” and is follow form General
Liability, Automobile Liability, Employers’ Liability and Liquor Liability (if
applicable), with limits in a minimum amount of not less than $5,000,000.00 per
occurrence/aggregate;

(f) Flood insurance (if the Leased Property is located in whole or in part
within an area identified as a “special flood hazard area” under the National
Flood Insurance Program) in an amount equal to the replacement value of the
Leased Improvements or the maximum amount available through the National Flood
Insurance Program; and any additional excess limits as determined by Landlord
and/or Mortgagee;

 

- 42 -



--------------------------------------------------------------------------------

(g) Worker’s compensation coverage for all persons employed by Tenant on the
Leased Property, if any, with statutory limits, and Employers’ Liability
insurance in an amount of at least $1,000,000.00 per accident; $500,000.00
disease-policy limit; and $500,000.00 disease-per employee;

(h) Business auto liability insurance, including owned, non owned and hired
vehicles for combined single limit of bodily injury and property damage of not
less than $1,000,000.00 per occurrence;

(i) “Earthquake” insurance, if the Leased Property is currently, or at any time
in the future, located within a major earthquake disaster area, in amount, and
in such form and substance and with such limits consistent with current
marketplace and reasonably satisfactory to Landlord and/or Mortgagee;

(j) Crime insurance covering employee theft in an amount not less than $500,000;

(k) Coverage for Employment Practices Liability including third party liability
with limits in a minimum amount of not less than $1,000,000.00 per occurrence;

(l) Pollution liability insurance with a limit of not less than $1,000,000.00
per occurrence, providing coverage for operations usual to a golf course (i.e.,
herbicide/pesticide applicators coverage); and

(m) Such additional insurance or increased insurance limits as may be reasonably
required, from time to time, by Landlord (including, without limitation, any
mortgage, security agreement or other financing permitted hereunder and then
affecting the Leased Property, as well as any declaration, ground lease or
easement agreement affecting the Leased Property), or any Mortgagee, provided
the same is customarily carried by a majority of Comparable Golf Course
Facilities.

9.2 Waiver of Subrogation. Landlord and Tenant agree that with respect to any
property loss which is covered by insurance then being carried by Landlord or
Tenant, respectively, the party carrying such insurance and suffering said loss
releases the other of and from any and all claims with respect to such loss, and
they further agree that their respective insurance companies shall have no right
of subrogation against the other on account thereof.

9.3 General Provisions. The property insurance deductible shall not exceed
$50,000.00, unless such greater amount is agreeable to both Landlord and Tenant,
or if a higher deductible for high hazard risks (i.e., wind or flood) is
mandated by the insurance carrier. All insurance policies pursuant to this
Article 9 shall be issued by insurance carriers having a general policy holder’s
rating of no less than A/VII in A.M. Best’s latest rating guide, and shall
contain clauses or endorsements to the effect that (a) Landlord shall not be
liable for any insurance premiums thereon or subject to any assessments
thereunder, and (b) the coverages provided thereby will be primary and any
insurance carried by any additional insured shall be excess and

 

- 43 -



--------------------------------------------------------------------------------

non-contributory to the extent of the indemnification obligation pursuant to
Section 9.4 below. All such policies described in Section 9.1 shall name
Landlord, CNL Lifestyle Properties, Inc., a Maryland corporation, or its
designated subsidiaries, affiliates or assigns, and any Mortgagee whose name and
address has been provided to Tenant as additional insureds, Mortgagee’s loss
payees, or mortgagees, as their interests may appear and to the extent of their
indemnity. All loss adjustments shall be payable as provided in Article 10.
Tenant shall deliver certificates of liability (Acord 25) and Evidence of
Commercial Property Insurance (Acord 28) thereof to Landlord prior to their
effective date (and, with respect to any renewal policy, no less than thirty
(30) days prior to the expiration of the existing policy), which certificates
shall state the nature and level of coverage reported thereby, as well as the
amount of the applicable deductible. Upon Landlord’s request, duplicate original
copies of all insurance policies to be obtained by Tenant shall be provided to
Landlord by Tenant. All such policies shall provide Landlord (and any Mortgagee
whose name and address has been provided to Tenant if required by the same)
thirty (30) days prior written notice of any material change or cancellation of
such policy.

In the event Tenant shall fail to effect such insurance as herein required, to
pay the premiums therefor or to deliver such certificates to Landlord or any
Mortgagee at the times required, Landlord shall have the right, but not the
obligation, subject to the provisions of Section 12.4, to acquire such insurance
and pay the premiums therefor, which amounts shall be payable to Landlord, upon
demand, as an Additional Charge, together with interest accrued thereon at the
Overdue Rate from the date such payment is made until (but excluding) the date
repaid.

9.4 Indemnification of Landlord. Except as expressly provided herein, and
subject to the provisions of Section 9.2 hereof, Tenant shall protect,
indemnify, save, pay, insure and hold harmless Landlord for, from and against
all liabilities, obligations, claims, damages, penalties, causes of action,
costs and reasonable expenses (including, without limitation, reasonable
attorneys’ fees), to the maximum extent permitted by law, imposed upon or
incurred by or asserted against Landlord by reason of: (a) any accident, injury
to or death of persons or loss of or damage to property of third parties
occurring on or about the Leased Property or adjoining sidewalks or rights of
way under Tenant’s control, (b) any liability related to the refund of deposits,
securities violations, or other liabilities associated with any Membership
Documents, and (c) any use, misuse, condition, management, maintenance or repair
by Tenant or anyone claiming under Tenant of the Leased Property or Tenant’s
Personal Property, or any litigation, proceeding or claim by Government Agencies
relating to such use, misuse, condition, management, maintenance, or repair
thereof to which Landlord is made a party; provided, however, that Tenant’s
obligations hereunder shall not apply to any liability, obligation, claim,
damage, penalty, cause of action, cost or expense arising from any gross
negligence or willful misconduct of Landlord, its employees, agents, contractors
or invitees. Any such claim, action or proceeding asserted or instituted against
Landlord covered under this indemnity shall be defended by counsel selected by
Tenant at no cost to Landlord. Notwithstanding the foregoing, indemnification
with respect to Hazardous Substances is governed by Section 4.3. The obligations
of Tenant under this Section 9.4 shall survive the expiration or any early
termination of this Lease.

 

- 44 -



--------------------------------------------------------------------------------

ARTICLE 10

CASUALTY

10.1 Restoration and Repair. If during the Term the Leased Property shall be
totally or partially destroyed and thereby rendered Unsuitable for Its Permitted
Use, Tenant shall give Landlord prompt Notice thereof. Either Landlord or Tenant
may, by the giving of Notice thereof to the other party within sixty (60) days
after such casualty occurs, terminate this Lease, without affecting any of the
Affiliated Leases, whereupon Landlord shall be entitled to retain the insurance
proceeds payable on account of such damage (exclusive of any business
interruption insurance which shall be payable to Landlord only to the extent of
Rent due through the date of such termination) and Tenant shall pay to Landlord
the amount of any deductible; provided, however, in the event that the exercise
by any Person of any of its rights with respect to the Leased Property pursuant
to any of the Permitted Encumbrances shall cause damage or destruction to the
Leased Property, or which actions render the Leased Property Unsuitable for Its
Permitted Use, Tenant shall not have the option to terminate this Lease and
shall be obligated to promptly proceed with the complete restoration and repair
of the Leased Property first using available proceeds from any insurance policy
then in place naming Tenant as an insured party, plus the amount of any
deductible thereunder. In the event that the total amount of such available
insurance proceeds and any deductible to be paid by Tenant thereunder are
insufficient to pay all necessary repair and restoration costs and expenses,
Landlord and Tenant shall share equally any additional costs or expenses to
repair and restore the same. Tenant further expressly acknowledges, understands
and agrees that in the event that this Lease is terminated as aforesaid,
Landlord may settle any insurance claims and Tenant shall, upon request of
Landlord, cooperate in any such settlement. If during the Term, the Leased
Property shall be destroyed or damaged in whole or in part by fire, windstorm or
any other cause whatsoever, but the Leased Property either (i) is not rendered
Unsuitable for Its Permitted Use or (ii) is rendered Unsuitable for Its
Permitted Use but neither Landlord nor Tenant terminate this Lease in the manner
provided above, then, Tenant shall give Landlord immediate Notice thereof and
Tenant shall, subject to the provisions of Section 10.2 below, repair,
reconstruct and replace the Leased Property, or the portion thereof so destroyed
or damaged, at least to the extent of the value and character thereof existing
immediately prior to such occurrence and in compliance with all Legal
Requirements, including any alterations to the Leased Property required to be
made by any Government Agencies due to any changes in code or building
regulations (which Tenant acknowledges may increase the replacement value of the
Leased Property which Tenant will then be required to insure, due to any changes
in code or building regulations). All such restoration work shall be started as
promptly as practicable and diligently completed at no out-of-pocket cost or
expense to Landlord (using available insurance proceeds). Tenant shall, however,
immediately take such action as is necessary to assure that the Leased Property
(or any portion thereof), does not constitute a nuisance or otherwise present or
constitute a health or safety hazard.

10.2 Escrow and Disbursement of Insurance Proceeds. If this Lease is not
otherwise terminated pursuant to Section 10.1, then in the event of a casualty
resulting in a loss to any of the Leased Property in an amount greater than One
Hundred Thousand and No/100 Dollars ($100,000.00) (in the case of Leased
Property constituting Landscape Improvements, as determined by the insurance
carrier, and in the case of all other Leased Property, as determined by an
architect or engineer selected by Landlord), the proceeds of all insurance
policies

 

- 45 -



--------------------------------------------------------------------------------

maintained by Tenant shall be deposited in Landlord’s name in an escrow account
at a bank or other financial institution designated by Landlord, and shall be
used by Tenant for the repair, reconstruction or restoration of the Leased
Property to its original condition or as otherwise mutually agreed-upon between
Landlord and Tenant. Tenant shall, at the time of establishment of such escrow
account and from time to time thereafter until said work shall have been
completed and paid for, furnish Landlord with adequate evidence acceptable to
Landlord that at all times the undisbursed portion of the escrowed insurance
proceeds, together with any funds made available by Tenant, is sufficient to pay
for the repair, reconstruction or restoration in its entirety. Landlord may, at
its option, require, prior to advancement of said escrowed insurance proceeds
(i) approval of plans and specifications by an architect or other design
professional appropriate under the circumstances and approved by Landlord and
Tenant (which approval shall not be unreasonably withheld or delayed),
(ii) general contractors’ estimates, (iii) architect’s certificates,
(iv) unconditional lien waivers of general contractors, if available,
(v) evidence of approval by all Governmental Agencies and other regulatory
bodies whose approval is required, and (vi) such other terms as a Mortgagee or
lender of Landlord may reasonably require. In the case of Leased Property not
constituting Landscape Improvements, the escrowed insurance proceeds shall be
disbursed by Landlord, not more than bi-weekly, upon (y) certification of the
architect or engineer selected by Tenant (with the approval of Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed) and having
supervision of the work that such amounts are the amounts paid or payable for
the repair, reconstruction or restoration, and (z) submittal by Tenant of a
written requisition and substantiation therefor on AIA Forms G702 and G703 (or
on such other form or forms as may be reasonably acceptable to Landlord). In the
case of Leased Property constituting Landscape Improvements, the escrowed
insurance proceeds shall be disbursed by Landlord, not more than bi-weekly, upon
submittal by Tenant of a written requisition and substantiation therefor by
either, in Landlord’s sole discretion, (y) Landlord, or (z) an arborist selected
by Tenant (with the approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed) and having supervision of the
work that such amounts are the amounts paid or payable for the repair,
reconstruction or restoration. Tenant shall obtain, and make available to
Landlord, receipted bills and, upon completion of said work, full and final
waivers of lien. Upon Tenant’s completion of the repair, replacement,
reconstruction or restoration of the applicable Leased Property to its original
condition, or as otherwise mutually agreed-upon between Landlord and Tenant, in
accordance with the terms of Section 10.1 above and this Section 10.2, any and
all funds remaining in the escrow account shall be promptly transferred by
Landlord to the Capex Reserve account. In the event of a casualty resulting in a
loss payment for the Leased Property in an amount equal to or less than One
Hundred Thousand and No/100 Dollars ($100,000.00), (a) the proceeds shall be
paid to Tenant and shall be applied by Tenant towards the repair, replacement,
reconstruction or restoration of the applicable Leased Property to its original
condition, or as otherwise mutually agreed-upon between Landlord and Tenant, in
accordance with the terms of Section 10.1 above and this Section 10.2, and
(b) in the event that the amount of such proceeds paid to Tenant shall exceed
the amount of proceeds expended by Tenant for the repair, reconstruction and
restoration of the applicable Leased Property, such excess amount shall be
promptly transferred by Tenant to the Capex Reserve account. Any and all loss
adjustments with respect to losses payable hereunder shall require the prior
written consent of Landlord, which consent may be withheld in Landlord’s sole
and absolute discretion. All salvage resulting from any risk covered by
insurance shall belong to Tenant, provided any rights to the same have been
waived by the insurer. In addition,

 

- 46-



--------------------------------------------------------------------------------

notwithstanding anything in this Lease to the contrary, Tenant shall be strictly
liable and solely responsible for the amount of any deductible and shall pay for
all repairs, reconstruction or alterations up to the full amount of such
deductible (and provide evidence of such payment to Landlord by documentation
reasonably acceptable to Landlord) before any insurance proceeds are used for
repairs, reconstruction or alterations.

10.3 No Abatement of Rent. Unless terminated in accordance with the provisions
of Section 10.1 above, this Lease shall remain in full force and effect and
Tenant’s obligation to make all payments of Rent and to pay all Additional
Charges as and when required under this Lease shall remain unabated during the
Term notwithstanding any casualty to the Leased Property (provided that Landlord
shall credit against such payments any amounts paid to Landlord as a consequence
of such damage under any business interruption insurance obtained by Tenant
hereunder). The provisions of this Article 10 shall be considered an express
agreement governing any event of casualty involving the Leased Property and, to
the maximum extent permitted by Applicable Laws, Tenant hereby waives the
application of any local or state statute, law, rule, regulation or ordinance in
effect during the Term which provides for such abatement.

10.4 Business Interruption Insurance. All insurance proceeds payable by reason
of business interruption insurance maintained for the benefit of Tenant shall be
paid to Tenant; provided, however, no such payments shall diminish or reduce the
insurance payments otherwise payable to or for the benefit of Landlord
hereunder. Such business interruption proceeds shall be considered part of the
Total Facility Revenues.

10.5 Restoration of Tenant’s Property. If Tenant restores the Leased Property as
hereinabove provided, Tenant shall either (i) restore all alterations and
improvements made by Tenant and Tenant’s Personal Property, or (ii) replace such
alterations and improvements and Tenant’s Personal Property with improvements or
items of the same or better quality and utility in the operation of the Leased
Property.

10.6 Waiver. Tenant hereby waives to the maximum extent permitted by law, any
statutory or common law rights of termination which may arise by reason of any
damage or destruction of the Leased Property and agrees that its rights shall be
limited to those set forth in Section 10.1.

ARTICLE 11

CONDEMNATION

11.1 Total Condemnation, Etc. If the whole of the Leased Property shall be taken
or Condemned for any public or quasi public use or purpose, by right of eminent
domain or by purchase in lieu thereof, or if a substantial portion of the Leased
Property shall be so taken or condemned such that the portion or portions
remaining is or are not sufficient and suitable for the continued operation
thereof as required herein, so as to effectively render the Leased Property
Unsuitable for Its Permitted Use, then this Lease and the Term hereby granted
shall cease and terminate (without prejudice to Landlord’s and Tenant’s
respective rights to an award under Section 11.3 below), without affecting any
of the Affiliated Leases, as of the date on which the Condemnor takes possession
and all Rent shall be paid by Tenant to Landlord up to that date or refunded by
Landlord to Tenant if Rent has previously been paid by Tenant beyond that date.

 

- 47 -



--------------------------------------------------------------------------------

11.2 Partial Condemnation. If a portion of the Leased Property shall be subject
to any Condemnation, and the portion or portions remaining can be adapted and
used for the conduct of the Business in accordance with the terms of this Lease,
such that the Leased Property is not effectively rendered Unsuitable for Its
Permitted Use, then Tenant shall, utilizing, as reasonably necessary,
Condemnation proceeds paid to Landlord from the Condemnor, promptly restore the
remaining portion or portions thereof to a condition comparable to their
condition at the time of such Condemnation, less the portion or portions lost by
the taking, and this Lease shall continue in full force and effect with no
reduction or abatement of Rent.

11.3 Disbursement of Award. The entire Condemnation award for the Leased
Property or the portion or portions thereof so taken shall be apportioned
between Landlord and Tenant as follows: (a) if this Lease terminates due to a
Condemnation, Landlord shall be entitled to the entire award; provided, however,
that any portion of the award expressly made for the taking of Tenant’s
leasehold interest in the Leased Property, loss of business during the remainder
of the Term, and the taking of Tenant’s Personal Property shall be the sole
property of and payable to Tenant, and (b) if this Lease does not terminate due
to such Condemnation, Tenant shall be entitled to the award to the extent
required for restoration of the Leased Property, and Landlord shall be entitled
to the balance of the award not applied to restoration. In any Condemnation
proceedings, Landlord and Tenant shall each seek its own award in conformity
herewith, at its own expense. If this Lease does not terminate due to a
Condemnation, Tenant shall, with due diligence, restore the remaining portion or
portions of the Leased Property in the manner hereinabove provided to the extent
of condemnation proceeds made available to Tenant. In such event, the proceeds
of the award to be applied to restoration shall be deposited with a bank or
financial institution designated by Landlord as if such award were insurance
proceeds, and the amount so deposited will thereafter be treated in the same
manner as insurance proceeds are to be treated under Section 10.2 of this Lease
until the restoration has been completed and Tenant has been reimbursed for all
the costs and expenses thereof. If the award is insufficient to pay for the
restoration, Landlord shall be responsible for the remaining cost and expense of
such restoration. All proceeds in excess of those required for restoration shall
be disbursed to Landlord upon completion of such restoration.

11.4 No Abatement of Rent. This Lease shall remain in full force and effect and
Tenant’s obligation to make all payments of Rent and to pay all other charges as
and when required under this Lease shall remain unabated during the Term
notwithstanding any Condemnation involving the Leased Property. The provisions
of this Article 11 shall be considered an express agreement governing any
Condemnation involving the Leased Property and, to the maximum extent permitted
by Applicable Laws, no local or State statute, law, rule, regulation or
ordinance in effect during the Term which provides for such abatement shall have
any application in such case.

 

- 48 -



--------------------------------------------------------------------------------

ARTICLE 12

DEFAULTS AND REMEDIES

12.1 Tenant Events of Default. Each of the following events shall be an Event of
Default hereunder by Tenant and shall constitute a breach of this Lease:

(a) If Tenant shall fail to pay, when due, any Rent due hereunder, and such
failure shall continue for a period of five (5) Business Days after such amounts
become due.

(b) If Tenant shall fail to (i) pay, when due, any Additional Charge due
hereunder; or (ii) fully fund and maintain the Capex Reserve and fund all Capex
Reserve Expenditures as required by Section 5.2, and such failure in each such
event shall continue for a period of seven (7) days after receipt of written
Notice from Landlord.

(c) If Tenant shall violate or fail to comply with or perform any other term,
provision, covenant, agreement or condition to be performed or observed by
Tenant under this Lease which is not otherwise identified in this Section 12.1,
and such violation or failure shall continue for a period of sixty (60) days
after written notice thereof from Landlord; provided, however, if such violation
or failure is incapable of cure by Tenant within such sixty (60) days after
Tenant’s diligent and continuous efforts to cure the same, Tenant shall have up
to an additional period of sixty (60) days for a total of one hundred twenty
(120) days to cure the same.

(d) If any assignment, transfer, or sublease of any of the Leased Property shall
be made or deemed to be made that is in violation of the provisions of this
Lease.

(e) If any lien or encumbrance of the Leased Property or if any assignment,
transfer, sublease, lien or encumbrance of the P&E shall be made or deemed to be
made that is in violation of the provisions of this Lease and such violation or
failure shall continue for a period of sixty (60) days after written notice
thereof from Landlord.

(f) If Tenant shall cease the actual and continuous operation of the Business
contemplated by this Lease to be conducted by Tenant upon the Leased Property
(and such cessation is not the result of casualty, condemnation or a major
renovation and accompanying restoration or is not otherwise permitted by
Landlord or is not the result of Applicable Laws or during an Emergency or other
Force Majeure Event); or if Tenant shall vacate, desert or abandon the Leased
Property; or if the Leased Property shall become empty and unoccupied; or if any
of the Leased Property or Leased Improvements are used or are permitted to be
used for any purpose, or for the conduct of any activity, other than the
Permitted Use.

(g) If, at any time during the Term of this Lease, Tenant shall file in any
court, pursuant to any statute of either the United States or of any State, a
petition in bankruptcy or insolvency, or for reorganization or arrangement, or
for the appointment of a receiver or trustee of all or any portion of Tenant’s
property, including, without

 

- 49 -



--------------------------------------------------------------------------------

limitation, the leasehold interest in the Leased Property, or if Tenant shall
make an assignment for the benefit of its creditors or petitions for or enters
into an arrangement with its creditors.

(h) If, at any time during the Term of this Lease, there shall be filed against
Tenant in any court pursuant to any statute of the United States or of any
State, a petition in bankruptcy or insolvency, or for reorganization, or for the
appointment of a receiver or trustee of all or a portion of Tenant’s property,
including, without limitation, the leasehold interest in the Leased Property,
and any such proceeding against Tenant shall not be dismissed within ninety
(90) days following the commencement thereof.

(i) If Tenant’s leasehold interest in the Leased Property or any property
therein (including without limitation any material portion of Tenant’s Personal
Property) shall be seized under any levy, execution, attachment or other process
of court where the same shall not be vacated or stayed on appeal or otherwise
within sixty (60) days thereafter, or if Tenant’s leasehold interest in the
Leased Property is sold by judicial sale and such sale is not vacated, set aside
or stayed on appeal or otherwise within sixty (60) days thereafter.

(j) If any of the Permits material to the operation of the Business or the use
of the Land for its Permitted Use are at any time suspended and the suspension
is not stayed pending appeal within sixty (60) days of the date of the notice of
the suspension of any Permits material to the operation of the Business or the
use of the Land for its Permitted Use, or voluntarily terminated without the
prior written consent of Landlord, which consent may be withheld in Landlord’s
sole opinion and discretion.

(k) If Tenant fails during the Term of this Lease to cure or abate any violation
of Applicable Laws occurring during the Term that is claimed by any Governmental
Agency of any law, order, ordinance, rule, regulation or Applicable Laws
pertaining to the operation of the Business or the use of the Land for its
Permitted Use, and within the later of (i) the time permitted by such authority
for such cure or abatement, or (ii) thirty (30) days after written notice
thereof from Landlord.

(l) If there shall be a default by Tenant under any Affiliated Lease and such
default is not cured within any applicable cure period.

(m) If there shall be a default by PGMI under the Parent Guaranty and such
default is not cured within any applicable cure period.

12.2 Landlord Remedies Upon Event of Default by Tenant. If any of the Events of
Default hereinabove specified shall occur, Landlord, at any time thereafter,
shall have and may exercise any of the following rights and remedies:

(a) Landlord may, pursuant to written notice thereof to Tenant, immediately
terminate this Lease and, peaceably or pursuant to appropriate legal
proceedings, reenter, retake and resume possession of the Leased Property for
Landlord’s own account without liability for trespass (Tenant hereby waiving any
right to notice or hearing prior to such taking of possession by Landlord) and,
for Tenant’s breach of and

 

- 50 -



--------------------------------------------------------------------------------

default under this Lease, recover immediately from Tenant any and all sums and
damages due or in existence at the time of such termination, including, without
limitation, (i) all Rent and other sums, charges, payments, costs and expenses
agreed and/or required to be paid by Tenant to Landlord hereunder prior to such
termination, (ii) all costs and expenses of Landlord in connection with the
recovery of possession of the Leased Property, including reasonable attorney’s
fees and court costs, and (iii) all costs and expenses of Landlord in connection
with any reletting or attempted reletting of the Leased Property or any part or
parts thereof, including, without limitation, brokerage fees, advertising costs,
reasonable attorney’s fees and the cost of any alterations or repairs or tenant
improvements which may be reasonably required to so relet the Leased Property,
or any part or parts thereof.

(b) Landlord may, pursuant to any prior notice required by law, and without
terminating this Lease, peaceably or pursuant to appropriate legal proceedings,
reenter, retake and resume possession of the Leased Property for the account of
Tenant, make such alterations of and repairs and improvements to the Leased
Property as may be reasonably necessary in order to relet the same or any part
or parts thereof and, directly or through a qualified management or operating
company which may include an Affiliate of Landlord, operate and manage the
Leased Property, and relet or attempt to relet the Leased Property or any part
or parts thereof for such term or terms (which may be for a term or terms
extending beyond the Term of this Lease), at such rents and upon such other
terms and provisions as Landlord, in its sole discretion, may deem advisable. If
Landlord takes possession and control of the Leased Property and operates the
same, Tenant shall, for so long as Landlord is actively operating the Leased
Property, have no obligation to operate the Leased Property but agrees that
Landlord, any contract manager or operator, or any new tenant or sublessee may,
to the extent permitted by Applicable Laws, operate the Business under Tenant’s
Permits, including, unless prohibited by Applicable Laws, its liquor license, if
any, until same are issued in the name of Landlord or the new manager/operator
or tenant or sublessee, as applicable. In addition, Tenant will reasonably
cooperate with Landlord in transferring, to the extent transferable, any of
Tenant’s Permits which Landlord determines would be necessary or appropriate to
continue to operate the Leased Property for its Permitted Use. If Landlord
relets or attempts to relet the Leased Property, or obtains a contract manager
or operator for the Leased Property, Landlord shall at its sole discretion
determine the terms and provisions of any new lease or sublease, or management
or operating agreement, and whether or not a particular proposed manager or
operator, or new tenant or sublessee, is acceptable to Landlord. Upon any such
reletting, or the operation of the Leased Property by a contract manager or
operator, all rents or incomes received by Landlord from such reletting or
otherwise from the operation of the Leased Property shall be applied, (i) first,
to the payment of all costs and expenses of recovering possession of the Leased
Property, (ii) second, to the payment of any costs and expenses of such
reletting and or operation, including brokerage fees, advertising costs,
reasonable attorney’s fees, a reasonable management fee (if considered necessary
by good business practices), and the cost of any alterations and repairs
reasonably required for such reletting or operation of the Leased Property;
(iii) third, to the payment of any indebtedness, other than Rent, due hereunder
from Tenant to Landlord, (iv) fourth, to the payment of all Rent and other sums
due and unpaid hereunder, and (v) fifth, the residue, if any, shall be held by
Landlord and applied

 

- 51 -



--------------------------------------------------------------------------------

in payment of future Rent as the same may become due and payable hereunder. If
the rents received from such reletting or net income from the operation of the
Leased Property during any period shall be less than the Rents and Additional
Charges required to be paid during that period by Tenant hereunder, Tenant shall
promptly pay any such deficiency to Landlord and failing the prompt payment
thereof by Tenant to Landlord, Landlord shall immediately be entitled to
institute legal proceedings for the recovery and collection of the same. Such
deficiency shall be calculated and paid at the time each payment of Minimum
Rent, Additional Minimum Rent (if applicable) or any other sum shall otherwise
become due under this Lease, or, at the option of Landlord, at the end of the
Term of this Lease. Landlord shall, in addition, be immediately entitled to sue
for and otherwise recover from Tenant any other damages occasioned by or
resulting from any abandonment of the Leased Property or other breach of or
default under this Lease other than a default in the payment of Rent. No such
reentry, retaking or resumption of possession of the Leased Property by Landlord
for the account of Tenant shall be construed as an election on the part of
Landlord to terminate this Lease unless a written notice of such intention shall
be given to Tenant or unless the termination of this Lease be decreed by a court
of competent jurisdiction. Notwithstanding any such re entry and reletting or
attempted reletting of the Leased Property or any part or parts thereof for the
account of Tenant without termination, Landlord may at any time thereafter, upon
written notice to Tenant, elect to terminate this Lease or pursue any other
remedy available to Landlord for Tenant’s previous breach of or default under
this Lease.

(c) Landlord may, without reentering, retaking or resuming possession of the
Leased Property sue for all Rent and all other sums, charges, payments, costs
and expenses due from Tenant to Landlord hereunder (discounted to present value)
either: (i) as they become due under this Lease, taking into account that
Tenant’s right and option to pay the Rent hereunder on a monthly basis in any
particular Fiscal Year is conditioned upon the absence of an Event of Default on
Tenant’s part in the performance of its obligations under this Lease, or (ii) at
Landlord’s option, accelerate the maturity and due date of the whole or any part
of the Rent for the entire then remaining unexpired balance of the Term of this
Lease, as well as all other sums, charges, payments, costs and expenses required
to be paid by Tenant to Landlord hereunder, including, without limitation,
damages for breach or default of Tenant’s obligations hereunder in existence at
the time of such acceleration, such that all sums due and payable under this
Lease shall, following such acceleration, be treated as being and, in fact, be
due and payable in advance as of the date of such acceleration. Landlord may
then proceed to recover and collect all such unpaid Rent and other sums so sued
for from Tenant by distress, levy, execution or otherwise. Regardless of which
of the foregoing alternative remedies is chosen by Landlord under this
subparagraph (c), Landlord shall not be required, except as may be required by
Applicable Laws, to relet the Leased Property nor exercise any other right
granted to Landlord pursuant to this Lease, nor, except as may be required by
Applicable Laws, shall Landlord be under any obligation to minimize or mitigate
Landlord’s damages or Tenant’s loss as a result of Tenant’s breach of or default
under this Lease. Notwithstanding the foregoing, following such time as Landlord
may obtain possession of the Leased Property, Landlord or its successor Landlord
at the time of any Lease termination, shall continue to make the Leased Property
available for lease, on an “as is” basis, and shall turn over the net proceeds
thereof to Tenant to the extent actually

 

- 52 -



--------------------------------------------------------------------------------

received by Landlord in respect of any time period for which Landlord shall have
received the full amount of Rent payable with respect thereto (albeit perhaps on
a basis reasonably discounted for the time value of money or present value
basis).

(d) Landlord may, in addition to any other remedies provided herein, to the
extent permitted by Applicable Laws, enter upon the Leased Property or any
portion thereof and take possession of (i) any and all of Tenant’s Personal
Property, if any, (ii) Tenant’s books and records necessary to operate the
Leased Property including the Capex Reserve, and (iii) all the bank accounts
concerning, or established for, the Leased Property, without liability for
trespass or conversion (Tenant hereby waiving any right to notice or hearing
prior to such taking of possession by Landlord) and sell the same by public or
private sale, after giving Tenant reasonable notice of the time and place of any
public or private sale, at which sale Landlord or its assigns may purchase all
or any portion of Tenant’s Personal Property, if any, unless otherwise prevented
by Applicable Laws. Unless otherwise provided by Applicable Laws and without
intending to exclude any other manner of giving Tenant reasonable notice, the
requirement of reasonable notice shall be met if such notice is given at least
ten (10) days before the date of sale. The proceeds from any such disposition,
less all expenses incurred in connection with the taking of possession, holding
and selling of such Property (including reasonable attorneys’ fees) shall be
credited against Rent which is due hereunder.

(e) Tenant acknowledges that one of the rights and remedies available to
Landlord under Applicable Laws is to apply to a court of competent jurisdiction
for the appointment of a receiver to collect the rents, issues, profits and
income of the Leased Property and to manage the operation of the Leased
Property. Therefore, in addition to any other right or remedy of Landlord under
this Lease, Landlord may petition any appropriate court for appointment of a
receiver to manage the operation of the Leased Property (or any portion
thereof), to collect and disburse all rents, issues, profits and income
generated thereby. The receiver shall be entitled to a reasonable fee for his
services as receiver. All such fees and other expenses of the receivership
estate shall be payable as Additional Charges under this Lease. To the extent
permitted by Applicable Laws, Tenant hereby irrevocably stipulates to the
appointment of a receiver under such circumstances and for such purposes and
agrees not to contest such appointment.

(f) In addition to the remedies hereinabove specified and enumerated, Landlord
shall have and may exercise the right to invoke any other remedies allowed at
law or in equity as if the remedies of reentry, unlawful detainer proceedings
and other remedies were not herein provided. Accordingly, the mention in this
Lease of any particular remedy shall not preclude Landlord from having or
exercising any other remedy at law or in equity. Nothing herein contained shall
be construed as precluding Landlord from having or exercising such lawful
remedies as may be and become necessary in order to preserve Landlord’s right or
the interest of Landlord in the Leased Property and in this Lease, even before
the expiration of any notice periods provided for in this Lease, if under the
particular circumstances then existing the allowance of such notice periods will
prejudice or will endanger the rights and estate of Landlord in this Lease and
in the Leased Property. In addition, any provision of this Lease to the contrary
notwithstanding, no provision of this Lease shall delay or otherwise limit
Landlord’s right to seek injunctive relief or Tenant’s obligation to comply with
any such injunctive relief.

 

- 53 -



--------------------------------------------------------------------------------

12.3 Application of Funds. Any payments received by Landlord under any of the
provisions of this Lease during the existence or continuance of any Event of
Default (and any payment made to Landlord rather than Tenant due to the
existence of any Event of Default) shall be applied to Tenant’s current and past
due obligations under this Lease in such order as Landlord may determine or as
may be prescribed by the laws of the State.

12.4 Landlord’s Right to Cure Tenant’s Default. If an Event of Default shall
occur and be continuing beyond any applicable cure period, Landlord may, but
shall have no obligation to perform the same for the account and at the expense
of Tenant. If, at any time and by reason of such default, Landlord is compelled
to pay, or elects to pay, any sum of money or do any act which will require the
payment of any sum of money, or is compelled to incur any expense in the
enforcement of its rights hereunder or otherwise, such sum or sums, together
with interest thereon at the Overdue Rate shall be deemed an Additional Charge
hereunder and shall be repaid to Landlord by Tenant promptly when billed
therefor, and Landlord shall have all the same rights and remedies in respect
thereof as Landlord has in respect of the rents herein reserved.

12.5 Landlord’s Security Interest and Lien.

12.5.1 Landlord shall have, and Tenant hereby grants, a security interest (a) in
Tenant’s Personal Property (specifically excluding any proprietary software or
proprietary operating systems of Tenant) or the equity of Tenant therein located
at the Leased Property, (b) Tenant’s books and records necessary to operate the
Leased Property, and (c) all of the bank accounts concerning or established for
the Leased Property, including the Capex Reserve. This security interest is
granted for the purpose of securing the payment of Rent, Additional Charges,
assessments, penalties and damages herein covenanted to be paid by Tenant. Upon
an Event of Default hereunder or under any of the Affiliated Leases, Landlord
shall have all remedies available under the Uniform Commercial Code enacted in
the State in which the Leased Property is located, including, without
limitation, the right to take possession of the above-mentioned property and
dispose of it by sale in a commercially reasonable manner. Tenant hereby
authorizes Landlord to file such financing statements as Landlord deems
necessary and appropriate in such jurisdictions as Landlord deems necessary and
appropriate for the purpose of serving notice to third parties of the security
interest herein granted.

12.5.2 Landlord shall have at all times during the Term of this Lease, a valid
lien for all Rent, Additional Charges and other sums of money becoming due
hereunder from Tenant, upon all goods, accounts, wares, merchandise, Inventory,
furniture, fixtures, equipment, vehicles and other personal property and effects
of Tenant situated in or upon the Leased Property, including Tenant’s Personal
Property (specifically excluding any proprietary software or proprietary
operating systems of Tenant) and any interest of Tenant in P&E Replacements, and
such property shall not be removed therefrom except in accordance with the terms
of this Lease without the approval and consent of Landlord until all arrearages
in Rent, Additional Charges or other sums of money then due to Landlord
hereunder shall first have been paid and discharged in full. Alternatively, the
lien hereby granted may be foreclosed in the manner and form provided by law for
foreclosure of security interests or in any other manner and form provided by
law.

 

- 54 -



--------------------------------------------------------------------------------

The statutory lien for Rent, if any, is not hereby waived and the express
contractual lien herein granted is in addition thereto and supplementary
thereto. Tenant agrees to execute and deliver to Landlord from time to time
during the Term of this Lease such financing statements as Landlord deems
necessary and appropriate in such jurisdictions as Landlord deems necessary and
appropriate in order to perfect Landlord’s lien provided herein or granted or
created by state law. Tenant further agrees that during an Event of Default,
Tenant shall not make any distributions to its shareholders, partners, members
or other owners and any such distributions shall be considered and deemed to be
fraudulent and preferential and subordinate to Landlord’s claim for Rent and
other sums hereunder.

12.6 Collateral Assignment. As additional security for Tenant’s performance of
its obligations hereunder, Tenant hereby collaterally assigns to Landlord, to
the extent assignable, all of Tenant’s right, title and interest in Permits,
Operating Contracts, and other agreements and documents held by Tenant and
necessary and used to operate the Leased Property for its Permitted Use. Such
collateral assignment shall become an outright assignment and shall be effective
upon the expiration or sooner termination of this Lease by Landlord as a result
of an Event of Default by Tenant without the need to execute any additional
instruments evidencing such assignment. Tenant agrees and acknowledges that any
third party may rely upon a written statement by Landlord as to an Event of
Default by Tenant and the termination of this Lease. Notwithstanding the
foregoing, Tenant agrees to execute and deliver to Landlord, upon the
termination of this Lease by Landlord as a result of an Event of Default by
Tenant, such instruments evidencing the assignment contemplated hereby as may be
required by Landlord in its sole and absolute discretion.

12.7 Landlord Default. In the event of a default by Landlord under any material
obligation of Landlord hereunder, Landlord shall have thirty (30) days from
Tenant’s written notice to Landlord specifying the nature of the default to cure
such default. If the default is of such nature that it cannot reasonably be
corrected within such thirty (30) day period, Landlord shall have such
additional period as is reasonably necessary to sure such default, provided that
Landlord diligently and continuously prosecutes the cure of such default. In the
event that Landlord fails to cure any default, and is not otherwise pursuing a
cure thereof, for which it has received notice, as specified herein, Tenant
shall have the right to either: (i) cure such default and deduct the reasonable
costs of such cure from Rent payable hereunder; or (ii) terminate this Lease
upon sixty (60) days written notice to Landlord. Tenant’s failure to notify
Landlord of any material default hereunder shall not act as a waiver of such
default.

ARTICLE 13

HOLDING OVER

If Tenant or any other Person or party claiming by, through or under Tenant
shall remain in possession of the Leased Property or any part thereof following
the expiration of the Term or earlier termination of this Lease without an
agreement in writing between Landlord and Tenant with respect thereto, such
Person or party remaining in possession shall be deemed to be a tenant at
sufferance, and during any such holdover, the Rent payable under this Lease by
such tenant at sufferance shall be double the rate or rates in effect
immediately prior to the expiration of the Term or earlier termination of this
Lease. In no event, however, shall such holding over be deemed or construed to
be or constitute a renewal or extension of this Lease.

 

- 55 -



--------------------------------------------------------------------------------

ARTICLE 14

LIABILITY OF LANDLORD; INDEMNIFICATION

14.1 Liability of Landlord. Landlord and its Affiliates shall not be liable to
Tenant, its employees, agents, invitees, licensees, customers or clients for any
damage, injury, loss, compensation or claim, including, but not limited to,
claims for the interruption of or loss to the Business, based on, arising out of
or resulting from any cause whatsoever (other than Landlord’s gross negligence
or willful misconduct), including, but not limited to: (a) repairs to any
portion of the Leased Property; (b) interruption in Tenant’s Business or
Tenant’s use of the Leased Property; (c) any accident or damage resulting from
the use or operation (by Landlord, Tenant or any other person or persons) of any
equipment within the Leased Property, including without limitation, heating,
cooling, electrical or plumbing equipment or apparatus; (d) the termination of
this Lease by reason of the Condemnation or destruction of the Leased Property
in accordance with the provisions of this Lease; (e) any fire, robbery, theft,
mysterious disappearance or other casualty; (f) the actions of any other person
or persons; (g) any leakage or seepage in or from any part or portion of the
Leased Property, whether from water, rain or other precipitation that may leak
into, or flow from, any part of the Leased Property, or from drains, pipes or
plumbing fixtures in the Leased Improvements; (h) any condition relating to the
Environment; and (i) the existence of any Hazardous Substance located at, on or
in the Land. Any goods, property or personal effects stored or placed by Tenant
or its employees in or about the Leased Property including Tenant’s Personal
Property, shall be at the sole risk of Tenant.

14.2 Indemnification of Landlord. Tenant shall defend, indemnify, pay, save,
insure and hold Landlord harmless from and against any and all liabilities,
obligations, losses, damages, injunctions, suits, actions, fines, penalties,
claims, demands, costs and expenses of every kind or nature, including
reasonable attorneys’ fees and court costs, incurred by Landlord, arising
directly or indirectly from or out of: (a) any failure by Tenant to perform any
of the terms, provisions, covenants or conditions of this Lease, on Tenant’s
part to be performed including but not limited to the payment of any fee, cost
or expense which Tenant is obligated to pay and discharge hereunder, (b) any
accident, injury or damage which shall happen at, in or upon the Leased
Property, however occurring; (c) any matter or thing growing out of the
condition, occupation, maintenance, alteration, repair, use or operation by any
person, including Tenant or a Tenant Affiliate, their employees, agents,
invitees, customers, licensees or contractors, of the Leased Property, or any
part thereof, or the operation of the business contemplated by this Lease to be
conducted thereon, therein, or therefrom; (d) any failure of Tenant to comply
with the Legal Requirements; (e) any contamination of the Leased Property, or
the groundwaters thereof, during the Term hereof, whether by of Tenant or Tenant
Affiliate, their employees, agents, invitees, customers, licensees or
contractors; (f) any discharge of toxic or hazardous sewage or waste materials
from the Leased Property into any septic facility or sanitary sewer system
serving the Leased Property arising on or after the date Tenant takes possession
of the Leased Property, whether by Tenant or Tenant Affiliate, their employees,
agents, invitees, customers, licensees or contractors; (g) reciprocal rights
granted to Golf Club members in any club associated with the Leased Property;
(h) any other act or omission of Tenant or Tenant Affiliate, its employees,

 

- 56 -



--------------------------------------------------------------------------------

agents, invitees, customers, licensees or contractors; or (i) subject to the
provisions of Section 10.1 hereof, any exercise by any Person of any of its
rights with respect to the Leased Property pursuant to the Permitted
Encumbrances; provided, however, Tenant shall not be liable for or be obligated
to indemnify Landlord from and against any damages resulting from Landlord’s
gross negligence or willful misconduct.

THE INDEMNIFICATION OF LANDLORD HEREUNDER IS INTENDED TO AND SHALL EXPRESSLY
INCLUDE INDEMNIFICATION AGAINST LANDLORD’S OWN NEGLIGENCE, UNLESS SPECIFICALLY
PROVIDED OTHERWISE HEREIN. TENANT’S INDEMNITY OBLIGATIONS UNDER THIS ARTICLE 14
AND ELSEWHERE IN THIS LEASE ARISING PRIOR TO THE TERMINATION OR PERMITTED
ASSIGNMENT OF THIS LEASE SHALL SURVIVE SUCH TERMINATION OR ASSIGNMENT.

14.3 Notice of Claim or Suit. Tenant shall promptly notify Landlord of any
claim, action, proceeding or suit instituted or threatened against Tenant or
Landlord concerning or affecting the Leased Property, the Business or Tenant of
which Tenant receives notice or of which Tenant acquires knowledge (a “Claim”).
In the event Landlord is made a party to any action for damages or other relief
against which Tenant has indemnified Landlord, as aforesaid, Tenant shall at its
own expense using counsel reasonably approved by Landlord, diligently defend
Landlord, pay all costs in such litigation or, at Landlord’s option, and
expense, Landlord may nonetheless engage its own counsel in connection with its
own defense or settlement of said litigation in which event Tenant shall
cooperate with Landlord and make available to Landlord all information and data
which Landlord deems necessary or desirable for such defense. In the event
Landlord is required to secure its own counsel due to a conflict in the
interests of Tenant and Landlord in any action for damages or other relief
against which Tenant has indemnified Landlord, Tenant shall pay all of
Landlord’s costs in such litigation. Tenant is required to approve a settlement
agreement for any such claim or suit as requested by Landlord and which is
consistent with applicable insurance company requirements, unless Tenant posts a
bond or other security acceptable to Landlord for any potentially uninsured
liability amounts. Notwithstanding any provision herein to the contrary, on or
before the end of each Fiscal Quarter, Tenant shall provide Landlord with a
status report with respect to all Claims, which status report shall include a
summary as to the status of each Claim.

14.4 Limitation on Liability of Landlord. In the event Tenant is awarded a money
judgment against Landlord, Tenant’s sole recourse for satisfaction of such
judgment shall be limited to execution against Landlord’s interest in the Leased
Property. In no event shall any partner, member, officer, director, stockholder
or shareholder of Landlord or any partner thereof or Affiliate or Subsidiary
thereof, be personally liable for the obligations of Landlord hereunder.

ARTICLE 15

REIT AND UBTI REQUIREMENTS

Tenant understands that, in order for Landlord to qualify as a real estate
investment trust (a “REIT”) under the Code, the following requirements must be
satisfied. The parties intend that

 

- 57 -



--------------------------------------------------------------------------------

amounts to be paid by Tenant hereunder and received or accrued, directly or
indirectly, by Landlord with respect to the Leased Property (including any rents
attributable to personal property that is leased with respect thereto) will
qualify as “rents from real property” (within the meaning of Code Section 856(d)
and Section 512(b)(3)), and that neither party will take, or permit to take, any
action that would cause any amount received by Landlord under this Lease to fail
to qualify as such under the Code. Consistent with this intent, the parties
agree that:

15.1 Limitations on Rents Attributable to Personal Property. “Rents attributable
to any personal property” leased to Tenant cannot exceed fifteen percent
(15%) of the total rent received or accrued by Landlord under this Lease for the
Fiscal Year of Landlord. In addition, Landlord’s customary practice is to limit
“rents attributable to any personal property” to twelve and one-half percent
(12.5%) of the total rent received or accrued by Landlord pursuant to any lease
agreement. Consistent therewith, the average of the fair market values of the
personal property (within the meaning set forth in Section 1.512(b) 1(c)(3)(ii)
of the applicable Treasury Regulations) that is leased to Tenant with respect to
the Leased Property at the beginning and end of a Fiscal Year cannot exceed
twelve and one-half percent (12.5%) of the average of the aggregate fair market
values of the real and personal property comprising such Leased Property that is
leased to Tenant under such lease at the beginning and end of such Fiscal Year
(the “REIT Personal Property Limitation”). If Landlord reasonably anticipates
that the REIT Personal Property Limitation will be exceeded with respect to the
Leased Property for any Fiscal Year, Landlord may, at Landlord’s sole option and
absolute discretion restructure the ownership of Landlord and/or Landlord’s
ownership of the personal property, and lease, or cause an Affiliate to lease,
to Tenant, pursuant to a separate lease agreement, such personal property, and
Tenant agrees that it shall cooperate with Landlord in good faith in connection
with such restructuring and shall execute any separate or amended lease
agreements, provided the same do not materially affect Tenant’s rights and
obligations under this Lease; provided, however, in the event that Landlord
elects to consummate any of the foregoing options, Landlord shall be solely
responsible for all reasonable costs and expenses incurred by Tenant in
connection with same.

15.2 Basis for Sublease Rent Restricted. Tenant cannot sublet the property that
is leased to it by Landlord, or enter into any similar arrangement, on any basis
such that the rental or other amounts paid by the sublessee thereunder would be
based, in whole or in part, on either (a) the net income or profits derived by
the business activities of the sublessee or (b) any other formula such that any
portion of the rent paid by Tenant to Landlord would fail to qualify as “rent
from real property” within the meaning of Section 856(d) and Section 512(b)(3)
of the Code and regulations promulgated thereunder.

15.3 Landlord Affiliate Subleases Restricted. Anything to the contrary in this
Lease notwithstanding, Tenant shall not sublease the Leased Property to, or
enter into any similar arrangement with, any person in which Landlord owns,
directly or indirectly, a ten percent (10%) or more interest, with the meaning
of Section 856(d)(2)(B) of the Code, and any such action shall be deemed void ab
initio. Anything to the contrary in this Lease notwithstanding, Tenant shall not
sublease the Leased Property to, or enter into any similar arrangement with, any
Person that Landlord would be deemed to control within the meaning of
Section 512 (b)(13) of the Code.

15.4 Landlord Interests in Tenant Restricted. Anything to the contrary in this
Lease notwithstanding, neither party shall take, or permit to take, any action
that would cause Landlord

 

- 58 -



--------------------------------------------------------------------------------

to own, directly or indirectly, a ten percent (10%) or greater interest in
Tenant within the meaning of Section 856(d)(2)(B) of the Code, and any similar
or successor provision thereto, and any such action shall be deemed void ab
initio. In addition, anything to the contrary in this Lease notwithstanding,
Tenant shall not take or permit to take, any action that would cause Landlord to
own, directly or indirectly, such interest in Tenant such that amounts received
from Tenant would represent amounts received from a controlled entity within the
meaning of Section 512(b)(13) of the Code.

15.5 Landlord Services. Any services provided by, or on behalf of, Landlord will
not prevent any amounts received or accrued from qualifying as “rents from real
property” (within the meaning of Section 856(d)(2) or Section 512(b)(3) of the
Code).

15.6 Certain Subtenants Prohibited. Anything to the contrary in this Lease
notwithstanding, Tenant shall not sublease the Leased Property to, or enter into
any similar arrangement with, any Person that would be described in
Section 514(c)(9)(B)(iii) or (iv) of the Code.

15.7 Future Amendment. Tenant hereby agrees to amend this Article 15 from time
to time as Landlord deems necessary or desirable in order to effectuate the
intent hereof, so long as any such amendment does not alter the economic terms
and value of this Lease.

ARTICLE 16

SUBLETTING AND ASSIGNMENT

16.1 Transfers Prohibited Without Consent. Except for the rights of the ForeGolf
Manager to use, operate and manage the Leased Property under the ForeGolf
Management Agreement, Tenant shall not, without the prior written consent of
Landlord in each instance, which consent may be withheld in Landlord’s sole
opinion and discretion, sell, assign, sublease, license, concession or otherwise
transfer this Lease, or Tenant’s interest in the Leased Property together with
all interests of Tenant in all property of any nature located and used at the
Leased Property (including, without limitation, Tenant’s Personal Property, but
excluding sales in the ordinary course of business), in whole or in part, or any
rights or interest which Tenant may have under this Lease, or sublet, license or
concession any part of the Leased Property, or grant or permit any Lien or
encumbrance on or security interest in Tenant’s interest in this Lease.
Notwithstanding the foregoing, and subject to the provisions of Section 16.2
hereof, in the event that Tenant elects to sell, assign or otherwise transfer
this Lease, or Tenant’s interest in this Lease or the Leased Property, in whole
but not in part, to an Affiliate of Tenant (a “Tenant-Affiliated Assignee”),
then Landlord shall not unreasonably withhold its consent to such sale,
assignment or transfer provided (i) Tenant gives Landlord prior written notice
of such sale or assignment, (ii) Tenant shall remain liable under this Lease for
the remaining Term, unless such Tenant-Affiliated Assignee shall have a
financial net worth equivalent to or greater than the financial net worth of
Tenant as of January 1, 2009 and an equivalent number of years and quality of
experience in operating Golf Course Facilities, in which event, Tenant shall be
released from any further liability hereunder upon such purchase or assignment,
(iii) such Tenant-Affiliated Assignee shall continue to operate the Leased
Property as required herein consistent with Comparable Golf Course Facilities
being operated by Tenant and/or its Affiliates, and (iv) Tenant sells, assigns
or

 

- 59 -



--------------------------------------------------------------------------------

otherwise transfers all of the Affiliated Leases, or all of its interests in the
Leased Property under (and as defined in) the Affiliated Leases, in whole but
not in part, in connection with the sale, assignment or transfer of this Lease,
to such Tenant-Affiliated Assignee. Any sale, assignment or transfer of this
Lease without the prior written consent of Landlord shall be voidable at
Landlord’s option.

16.2 Indirect Transfer Prohibited Without Consent. Schedule 16.2 attached hereto
sets forth the current ownership and Control of Tenant. Any (in each such case,
a “Transfer of Tenant”) (i) sale, assignment, pledge, transfer, exchange or
other disposition of the stock, partnership interests, membership interests, or
other equitable interests in Tenant or any Person Controlling Tenant, which
results in a change or transfer of Control or a change or transfer of management
of Tenant, (ii) merger, consolidation or other combination of Tenant with
another entity which results in a change or transfer of Control or a change or
transfer of management of Tenant, or (iii) a recapitalization of Tenant, shall
be deemed an assignment hereunder and shall be subject to Section 16.1 hereof.
For purposes hereof, exchange or transfer of management or Control or effective
Control shall mean a transfer of fifty percent (50%) or more of the economic
benefit of, or Control of, any such entity. Tenant shall provide Landlord Notice
of any change in the ownership and/or Control of Tenant that does not constitute
a Transfer of Tenant no later than five (5) Business Days following the
effectuation of any such change.

16.3 Adequate Assurances. Without limiting any of the foregoing provisions of
this Article, if, pursuant to the U.S. Bankruptcy Code, as the same may be
amended from time to time, Tenant is permitted to assign or otherwise transfer
its rights and obligations under this Lease in disregard of the restrictions
contained in this Article, the assignee shall be deemed to agree to provide
adequate assurance to Landlord (a) that any Additional Minimum Rent shall not
decline substantially after the date of such assignment, (b) of the continued
use of the Leased Property solely in accordance with the Permitted Use thereof,
(c) of the continuous operation of the business in the Leased Property in strict
accordance with the requirements of Article 4 hereof, and (d) of such other
matters as Landlord may reasonably require at the time of such assumption or
assignment. Without limiting the generality of the foregoing, adequate assurance
shall include the requirement that any such assignee shall have a net worth
(exclusive of good will) of not less than the aggregate of the Rent due and
payable for the previous Fiscal Year. Such assignee shall expressly assume this
Lease by an agreement in recordable form, an original counterpart of which shall
be delivered to Landlord prior to an assignment of this Lease. Any approval of
such successor Tenant shall not affect or alter Landlord’s approval rights of
each manager of the Leased Property or successor Tenants.

16.4 Landlord Transfers. Landlord may, in its sole and absolute discretion,
sell, assign, convey or otherwise transfer its interest in this Lease or the
Leased Property, or any portion thereof, or any interest therein, directly or
indirectly, to any Person, without the consent of Tenant. Tenant shall attorn to
any such transferee and continue to be bound by this Lease in the event of any
such transfer; provided, however, that Tenant shall continue to pay Rent and
other Additional Charges to Landlord and performance all other obligations under
this Lease in favor of Landlord until Tenant receives written notice of any such
assignment of this Lease by Landlord and a copy of such transferee’s assumption
of all obligations of Landlord under the terms of this Lease.

 

- 60 -



--------------------------------------------------------------------------------

ARTICLE 17

ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

17.1 Estoppel Certificates. Provided that the information set forth therein is
then true and correct, Tenant shall from time to time, within fifteen (15) days
after request by Landlord and without charge, give a Tenant Estoppel Certificate
in the form (or substantially the form) attached hereto as Exhibit F and
containing such other matters as may be reasonably requested by Landlord to any
person, firm or corporation specified by Landlord.

17.2 Periodic Financial Statements. Throughout the Term of this Lease, Tenant
shall prepare and deliver to Landlord (a) within ten (10) calendar days after
the end of each month during the Term hereof, a statement of Total Facility
Revenues and a statement of Aggregate Total Facility Revenues for the
immediately preceding month and for the Fiscal Year to date; (b) within twenty
(20) calendar days after the end of each month during the Term, (i) consolidated
financial statements of PGMI, including an income (or profit and loss) statement
and operating balance sheet showing the consolidated results of the operation of
PGMI for the immediately preceding month, for the Fiscal Quarter and for the
Fiscal Year to date, and (ii) a completed Golf Club membership report
substantially in the form of, and setting forth the information required by,
Schedule 17.2 attached hereto with respect to such Golf Club memberships as of
the end of the immediately preceding month; and (c) within fifteen (15) calendar
days after the end of each month during the Term hereof, an income (or profit
and loss) statement and operating balance sheet showing the results of the
operation of the Leased Property for the immediately preceding month, for the
Fiscal Quarter and for the Fiscal Year to date, an accounts receivable member’s
aging report and a manager’s summary report covering trading results and
significant operating issues. Tenant shall deliver the statement of Total
Facility Revenues and the statement of Aggregate Total Facility Revenues
required under within the designated time periods in the form customarily
provided in the industry and approved in advance by Landlord. The aforesaid
financial statements shall be accompanied by an Officer’s Certificate which, for
purposes hereof shall mean a Certificate of the Chief Financial Officer of
Tenant (or of Tenant’s general partner or managing member, if applicable) in
which such Officer shall certify (i) that such statements have been properly
prepared in accordance with GAAP and are true, correct and complete in all
material respects and fairly present the consolidated financial condition of
Tenant at and as of the dates thereof and the results of its operations for the
period covered thereby, and (ii) that no Event of Default has occurred or is
continuing hereunder.

17.3 Annual Financial Statements. Tenant shall deliver to Landlord within
seventy-five (75) days after the end of each Fiscal Year, a profit and loss
statement, balance sheet and statement of cash flow certified by an independent
certified public accountant who is actively engaged in the practice of his
profession and who is acceptable to Landlord, or, as provided for below, by the
Chief Financial Officer of Tenant (which statement shall also be certified by an
officer, partner or member in Tenant) showing results from the operation of the
Leased Property during such Fiscal Year, including without limitation, an
accounting if the calculation of Additional Minimum Rent (if applicable) and
amounts paid into the Capex Reserve, and reasons for material variations from
the approved budget for such year. Tenant shall also deliver to Landlord at any
time and from time to time, upon not less than twenty (20) days notice from
Landlord, any financial statements or other financial reporting information
required to be filed by

 

- 61 -



--------------------------------------------------------------------------------

Landlord with the SEC or any other governmental authority or required pursuant
to any order issued by any Government Agencies or arbitrator in any litigation
to which Landlord is a party for purposes of compliance therewith. The financial
statements required herein are in addition to the statements required under
Section 3.2.2 hereof. Notwithstanding the foregoing, in the event that Tenant’s
financial records are not otherwise being reviewed or audited by an independent
certified public accountant then Landlord will accept financial statements
certified true and correct by the Chief Financial Officer of Tenant (or of
Tenant’s general partner or managing member, if applicable). In connection with
Landlord’s responsibility to maintain effective internal controls over financial
reporting and the requirements for complying with the Sarbanes-Oxley Act of
2002, Tenant hereby agrees to provide reasonable access to the Leased Property,
including the Leased Property’s books and records, and reasonable assistance
necessary to Landlord that will allow Landlord to conduct activities necessary
to satisfy such responsibilities, including, but not limited to, the activities
stipulated by the Public Company Accounting Oversight Board in its release
2004-1, or other similarly promulgated guidance by other regulatory agencies.
Landlord agrees to provide Tenant with appropriate notice regarding the conduct
of activities anticipated in this provision. Tenant agrees to provide, at
Landlord’s request, evidence of Tenant’s documented policies, if any, regarding
“whistle-blower” procedures and regarding the reporting of fraud or
misstatements involving financial reporting.

17.4 Records. Tenant shall keep and maintain at all times in accordance with
GAAP (separate and apart from its other books, records and accounts) complete
and accurate up to date books and records adequate to reflect clearly and
correctly the results of operations of the Leased Property, on an accrual basis,
including but not limited to, each calculation of Additional Minimum Rent. Such
books and records shall be kept and maintained at the Leased Property or
Tenant’s principal office at c/o Evergreen Alliance Golf Limited, L.P., 4851 LBJ
Freeway, Suite 600, Dallas, Texas 75244. Landlord or its representatives shall
have, at all reasonable times during normal business hours, reasonable access,
on reasonable advance notice, to examine and copy the books and records
pertaining to the Leased Property. Such books and records shall be available for
at least four (4) years after the applicable quarterly calculation of Additional
Minimum Rent for Landlord’s inspection, copying, review and audit at Landlord’s
expense during reasonable business hours and upon reasonable Notice for the
purpose of verifying the accuracy of Tenant’s calculation of Additional Minimum
Rent.

17.5 General Operations Budget. In addition to the Capex Reserve Estimate,
Tenant shall furnish to Landlord, on or before November 1 of each Fiscal Year,
an annual operations budget for the succeeding Fiscal Year for Landlord’s review
and comments. Tenant shall review in good faith Landlord’s comments prior to
finalizing its general operations budget. The general operations budget shall
include projections of income and expenses on a monthly basis for the succeeding
Fiscal Year in detailed line item breakdown, together with a marketing plan
describing in detail Tenant’s plan for marketing Tenant’s operation of the
Leased Property, including a detailed line item marketing budget. If, at any
time during the current Fiscal Year, Landlord determines that actual income and
expenses are not consistent with the applicable general operations budget
furnished by Tenant for the current Fiscal Year in accordance with the
foregoing, Landlord, may, in its sole discretion, require that Tenant provide
Landlord, within twenty (20) Business Days of Tenant’s receipt of Landlord’s
written request, a summary reforecast of annual projected income and expenses on
a monthly basis; provided, however, that Landlord shall not be permitted to
require such updated projections more than once per Fiscal Quarter.

 

- 62 -



--------------------------------------------------------------------------------

17.6 Quarterly Meetings. At Landlord’s request, Tenant shall make Tenant’s
property management team and the executive officers of Tenant (or of Tenant’s
general partner or managing member, if applicable) available to meet with
Landlord once during each Fiscal Quarter to discuss the Capex Reserve Estimate,
the annual budgets and any other items related to the operation of the Business,
which Landlord wishes to discuss. Tenant agrees to give good faith consideration
to any suggestions or requests that Landlord may have.

17.7 Tenant Financial Statements. For so long as Landlord is an Affiliate of CNL
Lifestyle Properties, Inc., or its successors, Landlord shall have the right, at
Landlord’s sole discretion, to require Tenant to prepare and deliver to
Landlord, within sixty (60) days after the end of each Fiscal Year during which
a Materiality Threshold Period (as hereinafter defined) occurs, a balance sheet,
income statement, statement of owner’s equity, cash flows and footnotes with
respect to Tenant audited and certified by an independent certified public
accountant who is actively engaged in the practice of his profession and who is
acceptable to Landlord (which financial statements may be presented on a
consolidated basis with Parent so long as such financial statements satisfy
Landlord’s requirement of Tenant to provide audited financial statements of
“Significant Tenant” pursuant to the terms of SEC Staff Accounting Bulletin
No. 71). The foregoing financial statements and reports shall be certified to
Landlord by such independent certified public accountant that such statements
have been properly prepared in accordance with GAAP and are true, correct, and
complete in all material respects and fairly present the consolidated financial
condition of Tenant at and as of the dates thereof and the results of all of its
operations for the period covered thereby. For the purposes hereof, the term
“Materiality Threshold Period” shall mean any period of time during the Term
during which Tenant, either itself or together with its Affiliates, leases,
operates or manages properties owned by Landlord or its Affiliates that, in the
aggregate, comprise more than twenty percent (20%) of the total assets of CNL
Lifestyle Properties, Inc., or its successors, as reasonably determined by
Landlord.

To the extent any provisions of this Article 17 shall conflict with any
provisions regarding financial and operational reporting requirements, business
plans, operating accounts, operating budgets and/or books and records
requirements set forth in the ForeGolf Management Agreement, the parties hereto
hereby acknowledge and agree that the express provisions set forth in the
ForeGolf Management Agreement with respect to same shall control. The Annual
Operations Budget (as defined in the ForeGolf Management Agreement) provided by
ForeGolf Manager pursuant to Section 4.2 of the ForeGolf Management Agreement
shall be deemed to satisfy Tenant’s obligations to provide the annual operations
budget pursuant to Section 17.5 hereof.

ARTICLE 18

LANDLORD’S RIGHT TO INSPECT

Landlord, Mortgagee and their agents shall have the right to enter upon the
Leased Property or any portion thereof at any reasonable time to inspect the
same, including but not

 

- 63 -



--------------------------------------------------------------------------------

limited to, the operation, sanitation, safety, maintenance and use of the same,
or any portions of the same and to assure itself that Tenant is in full
compliance with its obligations under this Lease (but Landlord and Mortgagee
shall not thereby assume any responsibility for the performance of any of
Tenant’s obligations hereunder, nor any liability arising from the improper
performance thereof). In making any such inspections, neither Landlord nor
Mortgagee shall unduly interrupt or interfere with the conduct of the Business.

ARTICLE 19

FACILITY MORTGAGES

19.1 Subordination. This Lease, Tenant’s interest hereunder and Tenant’s
leasehold interest in and to the Leased Property are hereby agreed by Tenant to
be and are hereby made junior, inferior, subordinate and subject in right,
title, interest, lien, encumbrance, priority and all other respects to any
mortgage or mortgages and security interests now or hereafter in force and
effect upon or encumbering Landlord’s interest in the Leased Property, or any
portion thereof, and to all collateral assignments by Landlord to any third
party or parties of any of Landlord’s rights under this Lease or the rents,
issues and profits thereof or therefrom as security for any liability or
indebtedness, direct, indirect or contingent, of Landlord to such third party or
parties, and to all future modifications, extensions, renewals, consolidations
and replacements of, and all amendments and supplements to any such mortgage,
mortgages or assignments, and upon recording of any such mortgage, mortgages or
assignments, the same shall be deemed to be prior in dignity, lien and
encumbrance to this Lease, Tenant’s interest hereunder and Tenant’s leasehold
interest in and to the Leased Property irrespective of the dates of execution,
delivery or recordation of any such mortgage, mortgages or assignments (such
mortgages, mortgages, security interests, assignments, modifications,
extensions, renewals, amendments, supplements and replacement being a “Facility
Mortgage”). Tenant shall reasonably cooperate with Landlord and any Mortgagee or
potential Mortgagee in connection with a Facility Mortgage, including, but not
limited to, consenting to such non-material and reasonable amendments to this
Lease as may be requested by such Mortgagee. The foregoing subordination
provisions shall be automatic and self operative without the necessity of the
execution of any further instrument or agreement of subordination on the part of
Tenant. Tenant acknowledges and agrees that notwithstanding the foregoing
automatic subordination, if Landlord or Mortgagee shall request that Tenant
execute and deliver any further instrument or agreement of subordination of this
Lease or Tenant’s interest hereunder or Tenant’s leasehold interest in the
Leased Property to any such Facility Mortgage, in confirmation or furtherance of
or in addition to the foregoing subordination provisions of this Section, Tenant
shall promptly execute and deliver the same to the requesting party.
Notwithstanding any provision herein to the contrary, Landlord shall, in
connection with any subordination of this Lease by Tenant, exercise commercially
reasonable good faith efforts to obtain a written agreement from Mortgagee that
the validity of this Lease shall be recognized by Mortgagee, and that,
notwithstanding any default by Landlord as mortgagor with respect to such
Facility Mortgage, Tenant’s possession of and right to use the Leased Property
pursuant to the terms of this Lease shall not be disturbed by such Mortgage
unless and until an Event of Default shall have occurred or Tenant’s right to
possession shall have been terminated or be terminable in accordance with the
provisions hereof. Tenant agrees that it will, from time to time, execute such
documentation as may be requested by Landlord and any Mortgagee (a) to assist
Landlord and such Mortgagee in establishing or perfecting any

 

- 64 -



--------------------------------------------------------------------------------

security interest in Landlord’s interest in the Capex Reserve and any funds
therein; and (b) to facilitate or allow Landlord to encumber the Leased Property
or any portion thereof as herein contemplated. If, within thirty (30) days
following Tenant’s receipt of a written request by Landlord or the holder or
proposed holder of any such Facility Mortgage, Tenant shall fail or refuse or
shall have not executed any such further instrument or agreement of
subordination, for whatever reason, Tenant shall be in breach and default of its
obligation to do so and of this Lease and Landlord shall be entitled thereupon
to exercise any and all remedies available to Landlord pursuant to this Lease or
otherwise provided by law.

19.2 Attornment. Tenant shall and hereby agrees to attorn, and be bound under
all of the terms, provisions, covenants and conditions of this Lease, to any
successor of the interest of Landlord under this Lease for the balance of the
Term of this Lease remaining at the time of the succession of such interest to
such successor. In particular, in the event that any proceedings are brought for
the foreclosure of any Facility Mortgage, Tenant shall attorn to the purchaser
at any such foreclosure sale and recognize such purchaser as Landlord under this
Lease. Tenant agrees that neither the purchaser at any such foreclosure sale nor
the foreclosing Mortgagee or holder of any such Facility Mortgage shall have any
liability for any act or omission of Landlord, be subject to any offsets or
defenses which Tenant may have as claims against Landlord, or be bound by any
advance rents which may have been paid by Tenant to Landlord for more than the
current period in which such rents come due.

19.3 Rights of Mortgagees and Assignees. Any Mortgagee of Landlord shall have
the right to unilateral enjoyment, exercise or control over the rights,
remedies, powers and interests of Landlord hereunder, or otherwise arising under
Applicable Laws, as assigned or granted to such Mortgagee by Landlord or as
provided in any Facility Mortgage. At the time of giving any notice of default
to Landlord, Tenant shall mail or deliver to any Mortgagee of whom Tenant has
notice, a copy of any such notice. No notice of default or termination of this
Lease by Tenant shall be effective until each Mortgagee shall have been
furnished a copy of such notice by Tenant. In the event Landlord fails to cure
any default by it under this Lease, the Mortgagee shall have, at its option, a
period of thirty (30) days after expiration of any cure period of Landlord
within which to remedy such default of Landlord or to cause such default to be
remedied. In the event that the Mortgagee elects to cure any such default by
Landlord, then Tenant shall accept such performance on the part of such
Mortgagee as though the same had been performed by Landlord, and for such
purpose Tenant hereby authorizes any Mortgagee to enter upon the Leased Property
to the extent necessary to exercise any of Landlord’s rights, powers and duties
under this Lease. If, in the event of any default by Landlord which is
reasonably capable of being cured by a Mortgagee, the Mortgagee promptly
commences and diligently pursues to cure the default, then Tenant will not
terminate this Lease or cease to perform any of its obligations under this Lease
so long as the Mortgagee is, with due diligence, engaged in the curing of such
default.

19.4 Effect of Facility Mortgage. Provided Tenant is not in monetary or other
material default under the terms and conditions of the Lease beyond the
expiration of the applicable grace period therein provided for curing such
default, then:

19.4.1 the right of possession of Tenant to the Leased Property and Tenant’s
rights arising under the Lease shall not be affected or disturbed by Mortgagee
in the exercise of

 

- 65 -



--------------------------------------------------------------------------------

any of its rights under the Facility Mortgage or any note secured thereby, nor
shall Tenant be named as a party defendant in any action to foreclose the lien
of the Facility Mortgage, unless required by law (and then only as and to the
extent so required for the foreclosure of such Facility Mortgage), nor in any
other way be deprived of its rights under the Lease; and

19.4.2 if Mortgagee or any other person acquires title to the Leased Property
pursuant to the exercise of any remedy provided for in the Facility Mortgage or
as a result of a default by Landlord thereunder:

(a) the Lease shall not be terminated or affected by any foreclosure or sale or
by any such proceeding;

(b) Mortgagee shall covenant that any sale by it of the Leased Property pursuant
to the exercise of any rights and remedies under the Facility Mortgage or
otherwise shall be made subject to the Lease and the rights of Tenant
thereunder; and

(c) Tenant’s agreement to attorn to Mortgagee or such person as its new landlord
pursuant to Section 19.2 hereof, shall be subject to new landlord’s agreement to
assume and perform all of the obligations of the landlord under the Lease
accruing from and after such acquisition of title.

ARTICLE 20

ADDITIONAL COVENANTS OF TENANT

20.1 Maintenance of Status and Licenses. Tenant shall do or cause to be done all
things necessary to preserve, renew and keep in full force and effect and in
good standing its corporate, limited partnership, limited liability company or
other entity status and existence and its rights and licenses necessary to
conduct its business.

20.2 Additional Covenants of Tenant. In addition to the other covenants and
representations of Tenant herein and in this Lease, Tenant hereby covenants,
acknowledges and agrees that Tenant shall:

(a) Not guaranty any obligation of any Person, except guarantees in the ordinary
course of Tenant’s Golf Operating Business. Notwithstanding the foregoing,
Tenant shall have the right, upon the prior written consent of CLP Partners,
which consent shall be determined in CLP Partners’ sole discretion, to guaranty
the obligations of a Person, which guaranty is not otherwise in the ordinary
course of Tenant’s Golf Operating Business.

(b) Pay or cause to be paid all lawful and proper claims for labor and rents
with respect to the Leased Property in the ordinary course of Tenant’s Business.

(c) Pay or cause to be paid all trade payables in the ordinary course of
Tenant’s Business; provided, however, Tenant shall not be obligated to pay or
cause to be paid any trade payables to which Tenant legitimately and in good
faith objects pending resolution of such objection, provided that Tenant shall
indemnify and hold Landlord harmless from and against any claim, loss, cost,
liability or expense in connection with the same.

 

- 66 -



--------------------------------------------------------------------------------

(d) Not declare, order, pay or make, directly or indirectly, any distribution or
any payments to any members or Affiliates as to Tenant (including payments in
the ordinary course of business and payments pursuant to any management
agreements with any such Affiliate), or set apart any sum of property therefor,
or agree to do so, if, at the time of such proposed action or immediately after
giving effect thereto, any Event of Default shall exist.

(e) Except as otherwise permitted by this Lease, not sell, lease (as lessor or
sublessor), transfer or otherwise dispose of or abandon, all or any material
portion of its assets utilized in the Business to any Person, or sell, lease,
transfer or otherwise dispose of or abandon any of the P&E; provided, however,
Tenant may dispose of portions of the P&E which have become inadequate,
obsolete, worn out, unsuitable, undesirable or unnecessary, provided substitute
equipment or fixtures having equal or greater value and utility have been
provided.

(f) Provide and maintain throughout the Term, all Tenant’s Personal Property,
the P&E and any P&E Replacements as shall be necessary in order to operate the
Leased Property in compliance with applicable legal requirements and insurance
requirements and otherwise in accordance with customary practice in the industry
for the Permitted Use; provided, however, Landlord and Tenant hereby acknowledge
and agree that Tenant shall be permitted to maintain and use Tenant’s Personal
Property in connection with the operation of the Affiliated Leased Properties,
provided that such maintenance and use does not adversely affect the compliance
of the Leased Property as set forth above. If, from and after the date of the
Original Lease, Tenant acquires an interest in any items of tangible personal
property (other than motor vehicles) on, or in connection with the Leased
Property which belong to anyone other than Tenant, Tenant shall use best efforts
to require that any agreement permitting such use to provide that Landlord may
assume Tenant’s rights and obligations under such agreement upon the termination
of this Lease and any assumption of management or operation of the Leased
Property by Landlord or its designee.

(g) Not, except as approved in writing by Landlord or otherwise in accordance
with industry practice or the ordinary course of Tenant’s business, either
directly or indirectly, for itself, or through, or on behalf of, or in
connection with any Person, divert or attempt to divert any business or customer
of the Leased Property to any competitor, by direct or indirect inducement or
otherwise, or do or perform, directly or indirectly, any other act injurious or
prejudicial to the good will associated with Landlord or the Leased Property.

20.3 Leasehold Financing Prohibited. Tenant shall be prohibited from encumbering
the Leased Property or its interests under this Lease with leasehold financing
without the prior written consent of Landlord, which consent may be withheld in
Landlord’s sole and absolute discretion.

 

- 67 -



--------------------------------------------------------------------------------

20.4 Notice to Landlord of Severe Incident, Significant Property Damage and/or
Matter Related to Reputation and Good Will. In the event of a Severe Incident
(defined in subsection (a) below) or a Significant Property Damage (defined in
subsection (b) below) (in each case, an “Incident”), Tenant shall notify
Landlord within forty-eight (48) hours of Tenant’s knowledge of the occurrence
of any such Incident via email at notice@cnl.com. Such email notification shall
include, at a minimum, as and to the extent the same is available at such time,
(i) the names and contact information of the parties involved in the Incident,
(ii) a brief description of the Incident, and (iii) all measures that Tenant (or
any other Person(s), to the knowledge of Tenant) is currently undertaking, or
plans to undertake to the extent known, to resolve the Incident and to prevent,
in connection with a Severe Incident and/or Significant Property Damage, any
further harm to person or damage to property as result of such Incident.

(a) The defined term “Severe Incident” shall mean any material or significant
accident, incident, claim, cause of action, loss of or damage to the Leased
Property, Tenant’s Personal Property or any other property of third parties, or
injury to or death of a person occurring on or about the Leased Property or
adjoining sidewalks or rights of way under Tenant’s control during the Term,
including, but not limited to, the following: (i) a fatality, (ii) claim of
abuse, assault or molestation, (iii) personal injury resulting in the amputation
of a limb, brain injury, burns over fifty percent (50%) or more of a person’s
body, hearing or sight loss, internal injury resulting in impaired organ
function, spinal cord injury resulting in any degree of paralysis, or
substantial disfigurement, or (iv) a mass casualty event, such as a building
fire.

(b) The defined term “Significant Property Damage” shall mean any incident
resulting in significant damage to the Leased Property, including, but not
limited to the following: fires, floods, rising waters, hurricanes, earthquakes,
catastrophic structure failure, roof collapse, or any Force Majeure Event caused
by either man or nature.

ARTICLE 21

TERMINATION OF LEASE

Notwithstanding anything to the contrary contained herein, at any time during
the Term of this Lease, Landlord shall have the right, in its sole and absolute
discretion and for any reason or no reason, to terminate this Lease upon written
Notice to Tenant. In such case, (a) Tenant shall cooperate in good faith in
connection with the transition of the Business, and/or Tenant’s interests in and
to this Lease and the Leased Property, to a new tenant/operator, including,
without limitation, with respect to (a) the transfer and/or relinquishment, as
applicable, of Permits (to the extent transferable), Operating Contracts (to the
extent transferable), the Membership Documents (subject to Section 22.1.4
hereof), the Capex Reserve, and any security deposit (if then applicable), and
(b) obtaining any and all consents and approvals required in connection with the
transition of the Business, and/or Tenant’s interests in and to this Lease and
the Leased Property, to a new tenant/operator, including, without limitation,
lender consents, ground lessor consents and customarily required third-party
consents, if any. If there are no then outstanding payment obligations of Tenant
under the terminated Lease, the Parent Guaranty shall be terminated in its
entirety and, in such case, Landlord agrees to execute termination

 

- 68 -



--------------------------------------------------------------------------------

documentation with respect thereto, in form and substance reasonably acceptable
to Landlord. Termination of this Lease pursuant to this Article 21 shall not,
and will not, affect or release Tenant from any obligation of Tenant under this
Lease that expressly survives termination.

ARTICLE 22

MEMBERSHIP DOCUMENTS

22.1 Obligations of Tenant. Tenant acknowledges that in connection with the
Lease, Tenant, as operator of the Golf Club, shall be liable for all obligations
of the operator under such Membership Documents including, but not limited to,
the obligation to (a) operate the Golf Club in accordance with the requirements
and conditions set forth in the Membership Documents, as may be amended from
time to time by Tenant with the approval of Landlord as to any material
amendments as provided herein; and (b) comply with and to enforce in all
material respects the Membership Documents, as may be amended from time to time
by Tenant with the approval of Landlord as to any material amendments as
provided herein.

22.1.1 The Membership Documents may be amended by Tenant in accordance with the
terms thereof from time to time, at Tenant’s sole discretion, provided such
amendment is not material in nature and further provided that a copy of any such
amendment is provided to Landlord within ten (10) days of its adoption), and any
rules and regulations, membership agreements and financing addenda related
thereto and any and all other documents governing the Golf Club provided such
amendment is not material in nature and further provided that a copy of any such
amendment is provided to Landlord within ten (10) days of its adoption. Any
material amendment to the Membership Documents shall require Landlord’s prior
written consent. An amendment to the rules and regulations governing usage of
the Golf Club shall not be subject to the Landlord’s approval; provided such
amendment is customary and generally in conformity to other Golf Course
Facilities and may be amended or terminated at any time by the Tennant or any
subsequent operator of the Golf Club. For purposes hereof, an amendment to the
Membership Documents shall be deemed to be a “material” amendment if it relates
to (i) the refundability of membership fees or membership deposits, (ii) any
restriction or covenant that runs with or binds the Land or Landlord, (iii) the
nature of the Golf Club as an equity or non-equity club, (iv) any amendment
which purports to or may create contractual liability to the Landlord, or
(v) any life or other term membership with reduced dues or no dues requirements.
Notwithstanding the foregoing, the creation of non-equity and/or nonrefundable
memberships shall not be deemed to be “material” for purposes of this
Section 22.1.

22.1.2 Tenant shall protect, indemnify, pay, save and hold harmless Landlord
for, from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs and reasonable expenses (including, without limitation,
reasonable attorneys’ fees), to the maximum extent permitted by law, imposed
upon or incurred by or asserted against Landlord by reason of any liability
related to the refund of deposits, securities violations, or other liabilities
associated with the Membership Documents, whether occurring before or after the
date of the Original Lease; provided, however, that Tenant’s obligations
hereunder shall not apply to any liability, obligation, claim, damage, penalty,
cause of action, cost or expense (a) arising from any gross negligence or
willful misconduct of Landlord, its employees, agents, contractors or invitees,
or (b) resulting directly from the negligence of Landlord in the exercise of
Landlord’s

 

- 69 -



--------------------------------------------------------------------------------

approval rights hereunder, whereby Landlord directs Tenant to take any action or
rejects Tenant’s request to take action which Tenant deems necessary and so
advises Landlord and which in either case Tenant reasonably objects to
Landlord’s direction in writing. Nothing in the foregoing proviso regarding
exceptions to Tenant’s obligations under this Section is intended or shall be
deemed to impose liability or obligation on Landlord in favor of or with respect
to, either Tenant or any third party. Any such claim, action or proceeding
asserted or instituted against Landlord covered under this indemnity shall be
defended by counsel selected by Tenant and reasonably acceptable to Landlord, at
Tenant’s expense. The obligations of Tenant under this Section 22.1 shall
survive the expiration or any early termination of this Lease.

22.1.3 Tenant hereby acknowledges and agrees that, as of the date of the
Original Lease and as of the Effective Date, there exist memberships in and to
the Golf Club which provide for refundable membership deposits paid by a member
on the 30th anniversary following the date such member was admitted to
membership at the Golf Club (each a “Refundable Membership Deposit” and
collectively, the “Refundable Membership Deposits”). Tenant shall be obligated
and liable for any claim in connection with such Refundable Membership Deposits
whether arising before or after the date of the Original Lease. Further, Tenant
shall be obligated to enforce the obligations of the Trusts under the Trust
Assumption Agreement to refund Refundable Membership Deposits relating to
memberships in and to the Golf Club sold prior to April 1, 2001. Tenant shall
protect, indemnify, pay, save and hold harmless Landlord, its successors and
assigns and their respective lessees, if any, from and against all liabilities,
obligations, claims, damages, penalties, causes of action, costs and reasonable
expenses (including, without limitation, reasonable attorneys’ fees), arising in
connection with a claim with respect to any Refundable Membership Deposit
whether arising before or after the date of the Original Lease, including,
without limitation, Tenant’s failure to enforce the Trusts obligations pursuant
to the Trust Assumption Agreement, or the failure by the Trusts to refund any
Refundable Membership Deposit. Landlord and Tenant each hereby acknowledge and
agree that Schedule 22.1.3 attached hereto sets forth a complete and accurate
list of all Refundable Membership Deposits and the names of all members entitled
to such refunds or obligations. Further, Tenant hereby agrees that Tenant shall,
no later that fifteen (15) days following the end of each Fiscal Quarter during
the Term hereof, furnish to Landlord a complete statement, certified by the
Chief Financial Officer of Tenant, or of Tenant’s general partner or managing
member, if applicable, setting forth all Refundable Membership Deposits refunded
during such Fiscal Quarter and the current balance of all remaining Refundable
Membership Deposits. The provisions of this Section 22.1.3, including Tenant’s
indemnification obligation, shall survive the expiration or earlier termination
of this Lease.

22.1.4 Upon the expiration or earlier termination of this Lease, Tenant, at
Landlord’s option, shall be required to assign its position under the Membership
Documents and under the Trust Assumption Agreement to Landlord, or, at
Landlord’s sole election and discretion, to any Person designated by Landlord,
provided Landlord’s designee assumes all of the obligations of Tenant thereunder
following the date of such assignment. Tenant agrees to execute any further
agreements reasonably requested by Landlord upon the expiration or earlier
termination of this Lease confirming the provisions of this Section 22.1. The
provisions of this Section 22.1, including Tenant’s indemnification obligation,
shall survive the expiration or earlier termination of this Lease.

 

- 70 -



--------------------------------------------------------------------------------

22.2 Escrow of Prepaid Annual Dues. Landlord and Tenant hereby acknowledge that,
pursuant to the terms of the Membership Documents, members are entitled to
prepay, in full and not in part, their annual membership dues (“Annual Prepaid
Dues”) prior to the date(s) such annual membership dues are due and payable for
the next succeeding membership year (each, a “Membership Year”). With respect to
each Membership Year, (a) Tenant shall deliver to Landlord, promptly upon
receipt by Tenant, all Annual Prepaid Dues received by Tenant from members for
the next succeeding Membership Year, and (b) Landlord shall deliver such Annual
Prepaid Dues to Tenant in twelve (12) equal installments on the fifth
(5th) Business Day of each Accounting Period during the next succeeding
Membership Year. Notwithstanding the foregoing, for so long as the ForeGolf
Management Agreement is in effect, (i) Tenant hereby agrees that it shall direct
ForeGolf Manager to deliver all such Annual Prepaid Dues amounts to Landlord in
lieu of ForeGolf Manager delivering such amounts to Tenant, and (ii) Landlord
hereby agrees to deliver the monthly installments of Annual Prepaid Dues
described in clause (b) of this Section 22.2 directly to ForeGolf Manager in
lieu of delivering such monthly installments to Tenant.

ARTICLE 23

MISCELLANEOUS

23.1 Limitation on Payment of Rent. All agreements between Landlord and Tenant
herein are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of Rent, or otherwise, shall the
Rent or any other amounts payable to Landlord under this Lease exceed the
maximum permissible under Applicable Laws, the benefit of which may be asserted
by Tenant as a defense, and if, from any circumstance whatsoever, fulfillment of
any provision of this Lease, at the time performance of such provision shall be
due, shall involve transcending the limit of validity prescribed by law, or if
from any circumstances Landlord should ever receive as fulfillment of such
provision such an excessive amount, then, ipso facto, the amount which would be
excessive shall be applied to the reduction of the installment(s) of Minimum
Rent next due and not to the payment of such excessive amount. This provision
shall control every other provision of this Lease and any other agreements
between Landlord and Tenant.

23.2 No Waiver. No release, discharge or waiver of any provision hereof shall be
enforceable against or binding upon Landlord or Tenant unless in writing and
executed by Landlord or Tenant, as the case may be. Neither the failure of
Landlord or Tenant to insist upon a strict performance of any of the terms,
provisions, covenants, agreements and conditions hereof, nor the acceptance of
any Rent by Landlord with knowledge of a breach of this Lease by Tenant in the
performance of its obligations hereunder, or the following of any practice or
custom at variance with the terms hereof, shall be deemed or constitute a waiver
of any rights or remedies that Landlord or Tenant may have or a waiver of any
subsequent breach or default in any of such terms, provisions, covenants,
agreements and conditions or the waiver of the right to demand exact compliance
with the terms hereof.

23.3 Remedies Cumulative. To the maximum extent permitted by law, each legal,
equitable or contractual right, power and remedy of Landlord, now or hereafter
provided either in this Lease or by statute or otherwise, shall be cumulative
and concurrent and shall be in addition

 

- 71 -



--------------------------------------------------------------------------------

to every other right, power and remedy and the exercise or beginning of the
exercise by Landlord of any one or more of such rights, powers and remedies
shall not preclude the simultaneous or subsequent exercise by Landlord of any or
all of such other rights, powers and remedies.

23.4 Severability. Any clause, sentence, paragraph, section or provision of this
Lease held by a court of competent jurisdiction to be invalid, illegal or
ineffective shall not impair, invalidate or nullify the remainder of this Lease,
but rather the effect thereof shall be confined to the clause, sentence,
paragraph, section or provision so held to be invalid, illegal or ineffective,
and this Lease shall be construed as if such invalid, illegal or ineffective
provisions had never been contained therein.

23.5 Acceptance of Surrender. No surrender to Landlord of this Lease or of the
Leased Property or any part thereof, or of any interest therein, shall be valid
or effective unless agreed to and accepted in writing by Landlord and no act by
Landlord or any representative or agent of Landlord, other than such a written
acceptance by Landlord, shall constitute an acceptance of any such surrender.

23.6 No Merger of Title. It is expressly acknowledged and agreed that it is the
intent of the parties that there shall be no merger of this Lease or of the
leasehold estate created hereby by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly, this Lease or the leasehold estate
created hereby and the fee estate or ground landlord’s interest in the Leased
Property.

23.7 Tenant’s Representations. In addition to any other representation or
warranty set forth herein and as an inducement to Landlord to enter into this
Lease, Tenant hereby represents and warrants to Landlord as follows:

(a) Tenant is a limited partnership which is duly organized and validly existing
and in good standing under the laws of the State of Delaware. Tenant has all
requisite power and authority under the laws of the State of Delaware and its
partnership or operating agreement, articles of incorporation, by laws, or other
charter documents to enter into and perform its obligations under this Lease and
to consummate the transactions contemplated hereby. Tenant is duly authorized to
transact business in any jurisdiction in which the nature of the business
conducted by it requires such qualification.

(b) Tenant has taken all necessary action to authorize the execution, delivery
and performance of this Lease, and upon the execution and delivery of any
document to be delivered by Tenant prior to the date hereof, such document shall
constitute the valid and binding obligation and agreement of Tenant, enforceable
against Tenant in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
of general application affecting the rights and remedies of creditors and except
to the extent that the availability of equitable relief may be subject to the
discretion of the court before which any proceeding may be brought.

 

- 72 -



--------------------------------------------------------------------------------

(c) There are no judgments presently outstanding and unsatisfied against Tenant
or any of its properties, and neither Tenant nor any of its properties are
involved in any material litigation at law or in equity or any proceeding before
any court, or by or before any governmental or administrative agency, which
litigation or proceeding could materially adversely affect Tenant, and no such
material litigation or proceeding is, to the knowledge of Tenant, threatened
against Tenant and no investigation looking toward such a proceeding has begun
or is contemplated.

(d) To the knowledge of Tenant, neither this Lease nor any other document,
certificate or statement furnished to Landlord by or on behalf of Tenant in
connection with the transaction contemplated herein contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading. To the
knowledge of Tenant there is no fact or condition which materially and adversely
affects the business, operations, affairs, properties or condition of Tenant
which has not been set forth in this Lease or in other documents, certificates
or statements furnished to Landlord in connection with the transaction
contemplated hereby or in connection with Landlord’s acquisition of the Leased
Property.

(e) Tenant hereby represents to Landlord that, in the reasonable opinion of
Tenant, the Leased Property and the Leased Improvements therein are adequately
furnished and contain adequate P&E and Inventory consistent with the amount of
P&E and Inventory which is customarily maintained at Comparable Golf Course
Facilities as otherwise required to operate the Leased Property in a manner
contemplated by this Lease and in compliance with all legal requirements.

(f) Tenant acknowledges that Tenant’s failure or repeated delays in making
prompt payment in accordance with the terms of any agreement, leases, invoices
or statements for purchase or lease of P&E, Inventory or other goods or services
will be detrimental to the reputation of Landlord and Tenant.

(g) All employees of Tenant or any Affiliate, if any, are solely employees of
Tenant or such Affiliate and not Landlord. Neither Tenant nor any Affiliate of
Tenant is Landlord’s agent for any purpose in regard to Tenant’s or any
Affiliate of Tenant’s employees or otherwise. Further, Tenant expressly
acknowledges and agrees that Landlord does not exercise any direction or control
over the employment policies or employment decisions of Tenant or any Affiliate
of Tenant. NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, TENANT HEREBY
EXPRESSLY ACKNOWLEDGES AND AGREES THAT TENANT MAY ENGAGE CERTAIN EMPLOYEES OF
THE GOLF CLUB WHO WERE EMPLOYEES OF THE SELLER OR MANAGER OF THE GOLF CLUB (THE
“PRIOR EMPLOYEES”). TENANT FURTHER ACKNOWLEDGES AND AGREES THAT LANDLORD MAKES
NO REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER AS TO COMPLIANCE OF THE
SELLER OR MANAGER OF THE GOLF CLUB WITH THE TERMS OR CONDITIONS OF ANY WRITTEN
OR VERBAL EMPLOYMENT CONTRACTS OR AGREEMENTS, WRITTEN OR UNWRITTEN EMPLOYEE
POLICIES OR PROCEDURES, OR COMPLIANCE OF THE SELLER OR MANAGER

 

- 73 -



--------------------------------------------------------------------------------

WITH APPLICABLE LAWS REGARDING SUCH PRIOR EMPLOYEES, INCLUDING, WITHOUT
LIMITATION, OSHA, THE AMERICANS WITH DISABILITIES ACT (“ADA”), THE WARN ACT OR
THE COBRA ACT, AND TENANT ACKNOWLEDGES THAT ITS EMPLOYMENT OF SUCH PRIOR
EMPLOYEES IS AT TENANT’S SOLE RISK, AND FURTHER, THAT TENANT SHALL INDEMNIFY,
SAVE, PAY, INSURE AND HOLD HARMLESS LANDLORD WITH RESPECT TO ANY LOSS, COST,
LIABILITY OR EXPENSE IN CONNECTION WITH ANY CLAIMS THEREUNDER OR THEREFOR.

(h) Tenant has not (i) made any contributions, payments or gifts to or for the
private use of any governmental official, employee or agent where either the
payment or the purpose of such contribution, payment or gift is illegal under
the laws of the United States or the jurisdiction in which made,
(ii) established or maintained any unrecorded fund or asset for any purpose or
made any false or artificial entries on its books or (iii) made any payments to
any person with the intention or understanding that any part of such payment was
to be used for any purpose other than that described in the documents supporting
the payment. Tenant shall not take any such actions during the Term of this
Lease.

23.8 Quiet Enjoyment. Notwithstanding any provision herein to the contrary,
Landlord covenants and agrees that so long as Tenant shall timely pay all rents
due to Landlord from Tenant hereunder and keep, observe and perform all
covenants, promises and agreements on Tenant’s part to be kept, observed and
performed hereunder, Tenant shall and may peacefully and quietly have, hold and
occupy the Leased Property free of any interference from Landlord or any Person
claiming by, through or under Landlord; subject, however, and nevertheless to
the terms, provisions and conditions of this Lease, the Permitted Encumbrances
(including, without limitation, the lawful exercise by any Person of its rights
with respect to the Leased Property pursuant to any of the Permitted
Encumbrances), any Facility Mortgage, any other documents affecting record title
to or the use and occupancy of the Leased Property immediately prior to the
conveyance thereof to Landlord on or about the date of the Original Lease, and
documents affecting title to the Leased Property approved by Tenant.

23.9 Recordation of Memorandum of Lease. At either party’s option, a short form
memorandum of this Lease, in the form attached hereto as Exhibit G shall be
recorded or filed among the appropriate land records of the county in which the
Leased Property is located, and Tenant shall pay any and all transfer and
recording costs associated therewith. In the event of a discrepancy between the
provisions of this Lease and such short form memorandum thereof, the provisions
of this Lease shall prevail.

23.10 Notices. Any and all notices, demands, consents, approvals, offers,
elections and other communications required or permitted under this Lease (each,
a “Notice”) shall be deemed adequately given if in writing and the same shall be
delivered either in hand, by telecopier with written acknowledgment of receipt,
or by mail or Federal Express or another nationally-recognized overnight
carrier, addressed to the recipient of the notice, with all freight charges
prepaid (if by Federal Express or similar carrier).

 

- 74 -



--------------------------------------------------------------------------------

(a) Any notice, demand or request which shall be served upon any of the parties
in the manner aforesaid shall be deemed sufficiently given (i) upon being hand
delivered in person, (ii) upon transmission by facsimile (with electronic
confirmation) or electronic mail provided a copy is simultaneously sent pursuant
to clause (iii) of this Section 23.10(a), or (iii) upon being deposited with
Federal Express or another nationally-recognized overnight carrier. Rejection or
other refusal to accept or the inability to deliver because of changed address
of which no notice was given as provided below shall be deemed delivery of the
notice, demand or request sent. The addresses given above may be changed by any
party by ten (10) days prior notice to all other parties given in the manner
provided herein.

(b) All such notices shall be addressed,

if to Landlord to:

CLP Southwest Golf, LLC

c/o CNL Lifestyle Properties, Inc.

450 S. Orange Avenue

Orlando, Florida 32801

Attention:       Joseph T. Johnson, SVP and CFO

Attention:       Holly Greer, Esq., SVP and General Counsel

Fax: (407) 540-2544

and:

Lowndes, Drosdick, Doster, Kantor and Reed, P.A.

215 North Eola Drive

P.O. Box 2809

Orlando, Florida 32801

Attention:       William T. Dymond, Jr., Esq.

Fax: (407) 843-4444

if to Tenant to:

Evergreen Alliance Golf Limited, L.P.

4851 LBJ Freeway, Suite 600

Dallas, Texas 75244

Attention:       Joe R. Munsch, President

            Lynn Marie Mallery, Esq.,

            Senior Vice President and General Counsel

Fax: (214) 722-6052

 

- 75 -



--------------------------------------------------------------------------------

and:

The Addison Law Firm

14901 Quorum Drive, Suite 650

Dallas, Texas 75254

Attention: Randy Addison, Esq.

Fax: (972) 960-7719

(c) By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Lease to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have the right
to specify as its address any other address within the United States of America.
Any Notice required to be given hereunder may be given by the applicable party’s
counsel.

23.11 Construction; Nonrecourse. Anything contained in this Lease to the
contrary notwithstanding, all claims against, and liabilities of, Tenant or
Landlord arising prior to any date of termination or expiration of this Lease
with respect to the Leased Property shall survive such termination or
expiration. Each term or provision of this Lease to be performed by Tenant shall
be construed as an independent covenant and condition. Time is of the essence
with respect to the performance by Tenant of its obligations under this Lease,
including, without limitation, obligations for the payment of money. Except as
otherwise set forth in this Lease, any obligations arising prior to the
expiration or sooner termination of this Lease of Tenant (including without
limitation, any monetary, repair and indemnification obligations) and Landlord
shall survive the expiration or sooner termination of this Lease. In addition,
solely with respect to Landlord, nothing contained in this Lease shall be
construed to create or impose any liabilities or obligations and no such
liabilities or obligations shall be imposed on any of the shareholders,
beneficial owners, direct or indirect, officers, directors, trustees, employees
or agents of Landlord or Tenant for the payment or performance of the
obligations or liabilities of Landlord hereunder. The parties have participated
jointly in the negotiation and drafting of this Lease. In the event an ambiguity
or question of intent or interpretation arises, this Lease shall be construed as
if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Lease.

23.12 Counterparts; Headings. This Lease may be executed in two or more
counterparts, each of which shall constitute an original, but which, when taken
together, shall constitute but one instrument and shall become effective as of
the date hereof when copies hereof, which, when taken together, bear the
signatures of each of the parties hereto shall have been signed. Captions and
headings in this Lease are for purposes of reference only and shall in no way
define, limit or describe the scope or intent of, or otherwise affect, the
provisions of this Lease.

23.13 Applicable Law; Venue. This Lease shall be governed by and construed in
accordance with the laws of the State of where the Leased Property is located.
Landlord and Tenant hereby (a) submit to the personal jurisdiction and venue of
the Ninth Judicial Circuit Court in and for Orange County, Florida, and the
United States District Court for the Middle District of Florida,
(b) unconditionally agree that any such claim may be heard and determined in
such State court or, to the extent permitted by law, in such Federal court,
(c) agree that a final

 

- 76 -



--------------------------------------------------------------------------------

judgment in any such claim shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment or in any other manner provided by law, and
(d) irrevocably and unconditionally waive, to the fullest extent the applicable
party may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any related matter in the foregoing
State court or Federal court, and the defense that such court is an inconvenient
forum for the maintenance of such claim. Nothing herein shall, however, preclude
or prevent Landlord from bringing actions against Tenant in any other
jurisdiction as may be necessary to enforce or realize upon any remedies
available to Landlord pursuant to the terms of this Lease, at law or in equity.

23.14 Right to Make Agreement. Each party warrants, with respect to itself, that
neither the execution and delivery of this Lease, nor the compliance with the
terms and provisions hereof, shall violate any provision of any law, or any
judgment, writ, injunction, order or decree of any court or Government Agency;
nor result in or constitute a breach or default under or the creation of any
lien, charge or encumbrance upon any of its property or assets under, any
indenture, mortgage, deed of trust, contract, other commitment or restriction to
which it is a party or by which it is bound; nor require any consent, vote or
approval which has not been given or taken, or at the time of the transaction
involved shall not have been given or taken. Each party covenants that it has
and will continue to have throughout the term of this Lease and any extensions
thereof, the full right to enter into this Lease and perform its obligations
hereunder.

23.15 Brokerage. Landlord and Tenant hereby represent and warrant to each other
that they have not engaged, employed or utilized the services of any business or
real estate brokers, salesmen, agents or finders in the initiation, negotiation
or consummation of the business and real estate transaction reflected in this
Lease. On the basis of such representation and warranty, each party shall and
hereby agrees to indemnify, pay and save and hold the other party harmless from
and against the payment of any commissions or fees to or claims for commissions
or fees by any real estate or business broker, salesman, agent or finder
resulting from or arising out of any actions taken or agreements made by them
with respect to the business and real estate transaction reflected in this
Lease.

23.16 No Partnership or Joint Venture. Landlord shall not, by virtue of this
Lease, in any way or for any purpose, be deemed to be a partner of Tenant in the
conduct of Tenant’s business upon, within or from the Leased Property or
otherwise, or a joint venturer or a member of a joint enterprise with Tenant.

23.17 Entire Agreement. This Lease contains the entire agreement between the
parties with respect to the matters contemplated hereby and, except as otherwise
provided herein, can only be changed, modified, amended or terminated by an
instrument in writing executed by the parties. It is mutually acknowledged and
agreed by Landlord and Tenant that there are no verbal agreements,
representations, warranties or other understandings affecting the same; and that
Tenant hereby waives, as a material part of the consideration hereof, all claims
against Landlord for rescission, damages or any other form of relief by reason
of any alleged covenant, warranty, representation, agreement or understanding
not contained in this Lease.

 

- 77 -



--------------------------------------------------------------------------------

23.18 Costs and Attorneys’ Fees. In addition to Landlord’s rights under Sections
12.2 and 14.2, if either party shall bring an action to recover any sum due
hereunder, or for any breach hereunder, and shall obtain a judgment or decree in
its favor, the court may award to such prevailing party its reasonable costs and
reasonable attorney’s fees, specifically including reasonable attorney’s fees
incurred in connection with any appeals (whether or not taxable as such by law).
Landlord shall also be entitled to recover its reasonable attorney’s fees and
costs incurred in any bankruptcy action filed by or against Tenant, including,
without limitation, those incurred in seeking relief from the automatic stay, in
dealing with the assumption or rejection of this Lease, in any adversary
proceeding, and in the preparation and filing of any proof of claim.

23.19 Approval of Landlord. Whenever Tenant is required under this Lease to do
anything to meet the satisfaction or judgment of Landlord, the reasonable
satisfaction or judgment of Landlord shall be deemed sufficient. The foregoing
provision of this Section shall not apply in any instance where the provisions
of this Lease expressly state that the provisions of this Section do not apply
or where the provisions of this Lease expressly state that such consent,
approval or satisfaction are subject to the sole and absolute discretion or
judgment of Landlord, and in each such instance Landlord’s approval or consent
may be unreasonably withheld or unreasonable satisfaction or judgment may be
exercised by Landlord.

23.20 Successors and Assigns. The agreements, terms, provisions, covenants and
conditions contained in this Lease shall be binding upon and inure to the
benefit of Landlord and Tenant and, to the extent permitted herein, their
respective successors and assigns.

23.21 Waiver of Jury Trial. TENANT AND LANDLORD HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAWS, THE
RIGHT EITHER OF THEM OR THEIR HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS OR
ASSIGNS MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION PROCEEDINGS OR
COUNTERCLAIM, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LEASE OR ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, THE RELATIONSHIP
OF LANDLORD AND TENANT HEREUNDER, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION
IS A MATERIAL INDUCEMENT TO LANDLORD’S ACCEPTING THIS LEASE.

23.22 Treatment of Lease. Landlord and Tenant each acknowledge and agree that:
(i) this Lease is a “true lease” and not a financing lease, capital lease,
mortgage, equitable mortgage, deed of trust, trust agreement, security agreement
or other financing or trust arrangement, and the economic realities of this
Lease are those of a true lease; (ii) the business relationship created by this
Lease and any other related documents is solely that of a long term commercial
lease between Landlord and Tenant, the Lease has been entered into by both
parties in reliance upon the economic and legal bargains contained herein, and
none of the agreements contained herein is intended, nor shall the same be
deemed or construed to create a partnership between Landlord and Tenant, to make
them joint venturers, to make Tenant an agent, legal representative, partner, or
subsidiary of Landlord, nor to make Landlord in any way responsible for the
debts, obligations or losses of Tenant; (iii) except as required by Applicable
Laws, (x) each party will treat this Lease as a true lease for tax purposes and
an operating lease under GAAP, and (y) for federal income tax purposes, each
party shall report this Lease as a true lease with Landlord as the owner of the
Leased Property and Tenant as the tenant of the Leased Property; (iv) each party

 

- 78 -



--------------------------------------------------------------------------------

will not, nor will it permit any Affiliate to, at any time, take any action or
fail to take any action with respect to the preparation or filing of any
statement or disclosure to any governmental authority, including, without
limitation, any income tax return (or amended return), to the extent that such
action or such failure to take action would be inconsistent with the intention
of the parties expressed in this Section 23.22; (v) the Minimum Rent is the fair
market value for the use of the Leased Property and was agreed to by Landlord
and Tenant on that basis, and the execution and delivery of, and the performance
by Tenant of its obligations under this Lease do not constitute a sale, transfer
or conveyance of the Leased Property by Landlord to Tenant; (vi) each of
Landlord and Tenant waives any claim or defense based upon the characterization
of this Lease as anything other than a true lease, and each party stipulates and
agrees that it will not challenge the validity, enforceability or
characterization of this Lease as a true lease, nor will it assert or take or
omit to take any action inconsistent with the agreements and understandings of
this Section 23.22.

23.23 Transfer of Permits and Operating Contracts. Upon the expiration or sooner
termination of this Lease, Tenant shall use its best efforts to transfer and
assign to Landlord or its designee or assist Landlord or its designee in
obtaining transfer or assignment of all (a) Permits and Operating Contracts, and
(b) to the extent owned by or held in the name of Tenant, (i) governmental
permits, including licenses and authorizations, required for the construction,
ownership and operation of the Leased Improvements, including without
limitation, certificates of authority, certificates of occupancy, building
permits, signage permits, site use approvals, zoning certificates, environmental
and land use permits, and any and all necessary approvals from state or local
authorities and other approvals granted by any public body or by any private
party pursuant to a recorded instrument relating to such Leased Improvements or
the Land; (ii) development rights, telephone exchange numbers identified with
the Leased Property, if any; and (iii) certificates, licenses, warranties and
guarantees and contracts. If requested by Landlord and to the extent permitted
by Applicable Laws, Tenant shall provide a collateral assignment or similar
pledge of such licenses and other intangible rights upon Landlord’s request and
as further security for Tenant’s obligations hereunder.

23.24 Tenant’s Personal Property. Upon the expiration or sooner termination of
the Term of this Lease, Landlord may, in its sole and absolute discretion, elect
either (i) to give Tenant Notice that Tenant shall be required, within sixty
(60) Business Days after such expiration or termination, to remove all of
Tenant’s Personal Property from the Leased Property, or (ii) to give Tenant
Notice that Landlord shall purchase some or all of Tenant’s Personal Property
within sixty (60) Business Days after such expiration or termination. In the
event that Landlord exercises its option under the foregoing clause (ii) of this
Section 23.24, the purchase price for all items of Tenant’s Personal Property
shall be the lesser of the fair market value or Tenant’s book value of such
Tenant’s Personal Property (free of, and net of, all Liens and other
encumbrances).

23.25 Confidential Information. Each party hereto shall treat as strictly
confidential any and all information concerning the other party and its
operations including, without limitation, information concerning the business
operations, financial models and operating systems of the other party
(collectively, “Confidential Information”), and shall not divulge, disclose,
publish or otherwise communicate any such Confidential Information to any person
or entity for any reason. As used herein, the term “Confidential Information”
shall not include information that (a) is generally available to the public
other than as a result of an improper disclosure by a party

 

- 79 -



--------------------------------------------------------------------------------

hereto or its affiliates or representatives, or was available to the public on a
non-confidential basis prior to its disclosure by Landlord or Tenant, as
applicable, or (b) or must be disclosed as a matter of law, including such
public disclosure obligations as are required by the Securities Exchange
Commission. The provisions of this Section 23.26 shall survive any termination
of this Lease.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

- 80 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Second Amended and Restated
Lease Agreement as a sealed instrument as of the date above first written.

 

LANDLORD:

CLP SOUTHWEST GOLF, LLC,

a Delaware limited liability company

By:  

/s/ Kay S. Redlich

Name:   Kay S. Redlich Title:   Senior Vice President

 

- 81 -



--------------------------------------------------------------------------------

TENANT:

EVERGREEN ALLIANCE GOLF LIMITED,

L.P., a Delaware limited partnership

By:  

PREMIER GOLF EAGL GP, L.L.C.,

a Delaware limited liability company,

its general partner

By:  

/s/ Lynn Marie Mallery

Name:   Lynn Marie Mallery Title:   Senior Vice President NOTICE: THIS LEASE
CONTAINS WAIVERS AND INDEMNITIES BY THE TENANT OF THE LANDLORD’S OWN NEGLIGENCE.

 

- 82 -



--------------------------------------------------------------------------------

JOINDER AND CONSENT

Premier Golf Management, Inc. does hereby join in the execution of this Second
Amended and Restated Lease Agreement for the sole purpose of acknowledging,
agreeing and consenting to the provisions of Section 12.1(m) of this Second
Amended and Restated Lease Agreement and the performance of its respective
obligations thereunder.

 

PREMIER GOLF MANAGEMENT, INC.,

a Delaware corporation

By:  

/s/ Lynn Marie Mallery

Name:   Lynn Marie Mallery Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

INITIAL LANDLORD P&E

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT B

MINIMUM RENT

Minimum Rent shall be payable with respect to each Lease Year (or portion
thereof, as applicable) during the Term under the Leases and shall be, in the
aggregate, an annual amount equal to (i) $10,813,635.00 (payable in nine
(9) equal monthly installments commencing with the April 2012 Accounting Period
and ending with the December 2012 Accounting Period in accordance with
Section 3.2 hereof), with an amount equal to $599,688.00 of such $10,813,635.00
being attributable to the amount of Minimum Rent due and payable under this
Lease, and (ii) $14,418,177.00 (payable in twelve (12) equal monthly
installments in accordance with Section 3.2 hereof) for Lease Years 2013 and
2014, with an amount equal to $799,588.00 of such $14,418,177.00 being
attributable to the amount of Minimum Rent due and payable under this Lease.
Commencing Lease Year 2015, Minimum Rent shall increase annually by an amount
equal to the greater of (a) the product obtained by multiplying the Minimum Rent
then in effect times two percent (2%), and (b) the product obtained by
multiplying the Minimum Rent then in effect times the then annual percentage
increase in CPI; provided, however, that no portion of Minimum Rent due and
payable under the Leases shall be attributable to the Mission Hills Leased
Property (as such term is defined on Schedule 1 attached hereto).



--------------------------------------------------------------------------------

EXHIBIT C

PERMITTED ENCUMBRANCES

[Intentionally Omitted]

EXHIBIT D

INITIAL TENANT PERSONAL PROPERTY

[Intentionally Omitted]

EXHIBIT E

THE LAND

[Intentionally Omitted]

EXHIBIT F

TENANT ESTOPPEL CERTIFICATE

[Intentionally Omitted]

EXHIBIT G

MEMORANDUM OF AMENDED AND RESTATED LEASE

[Intentionally Omitted]

EXHIBIT H

MEMBERSHIP DOCUMENTS

[Intentionally Omitted]



--------------------------------------------------------------------------------

SCHEDULE 1

AFFILIATED LEASES

[Intentionally Omitted]

SCHEDULE 5.3-1

IMPROVEMENT PROJECT

[Intentionally Omitted]

SCHEDULE 5.3-2

IMPROVEMENT PROJECT PROCEDURES

[Intentionally Omitted]

SCHEDULE 16.2

TENANT ORGANIZATIONAL CHART

[Intentionally Omitted]

SCHEDULE 17.2

MONTHLY MEMBERSHIP REPORT

[Intentionally Omitted]

SCHEDULE 22.1.3

REFUNDABLE MEMBERSHIP DEPOSITS

[Intentionally Omitted]